Exhibit 10.10

 

 

 

 

 

 


L E A S E




MERRITT 7 VENTURE L.L.C., LANDLORD



AND



FACTSET RESEARCH SYSTEMS, INC., TENANT

 

 

 


DATE:   DECEMBER 16, 2003

Space:   38,045 s.f., Entire First Floor
              38,045 s.f., Entire Second Floor
              38,045 s.f., Entire Third Floor
              12,785 s.f., Fourth Floor

 

 


BUILDING 601 MERRITT
7 CORPORATE PARK NORWALK,
CONNECTICUT 06851

--------------------------------------------------------------------------------


                                                                                                                                     vi
                                                                                                                                      i
                                                           TABLE OF CONTENTS


ARTICLE 1              Premises, Definitions, Term, and Rent. Etc.................................................1

         Section 1.1           Premises...........................................................................1
         Section 1.2           Definitions........................................................................1
         Section 1.3           Term...............................................................................4
         Section 1.4           Rent...............................................................................4
         Section 1.5           Delays in Substantial Completion of Tenant Work and Additional Tenant Work.........5
         Section 1.6           Pre-Term Commencement Date Occupancy...............................................9
         Section 1.7           Payment of Rent....................................................................9
         Section 1.8           Measurement.......................................................................10
         Section 1.9           Option Payment Credited Against Rent..............................................10

ARTICLE 2              Commencement of Tenant Work and Additional Tenant Work....................................10

         Section 2.1           Commencement......................................................................10

ARTICLE 3              Use of Premises...........................................................................10

         Section 3.1           Permitted Uses....................................................................10
         Section 3.2           Prohibitions......................................................................10
         Section 3.3           Retail Uses.......................................................................11
         Section 3.4           Licenses and Permits..............................................................11

ARTICLE 4              Appurtenances, Not to be Removed..........................................................11

         Section 4.1           Appurtenances.....................................................................11
         Section 4.2           Landlord's Reservations...........................................................12

ARTICLE 5              Various Covenants/Insurance...............................................................13

         Section 5.1           Tenant's Covenants................................................................13
                           (a)      Good Care....................................................................13
                           (b)      Rules and Regulations........................................................13
                           (c)      Inspection By Landlord.......................................................13
                           (d)      Waiver of Claims.............................................................13
                           (e)      Alterations..................................................................14
                           (f)      Insurance Ratings............................................................14
                           (g)      Landlord's Access............................................................15
                           (h)      Surrender....................................................................15
                           (i)      Estoppel Certificate.........................................................15
                           (j)      Indemnification of Landlord..................................................15
                           (k)      Tenant Insurance Requirements................................................16
         Section 5.2           Tenant's Insurer Rating; Certification of Insurance...............................17
         Section 5.3           Landlord's Insurance..............................................................18
         Section 5.4           Waiver of Claim and Subrogation...................................................18
         Section 5.5           Landlord's Covenants..............................................................18
                           (a)      Maintenance of Building......................................................18
                           (b)      Damage.......................................................................19
                           (c)      Tenant Access................................................................19
                           (d)      Indemnification of Tenant....................................................19

ARTICLE 6              Changes or Alterations by Landlord........................................................19

         Section 6.1           Reservation of Right..............................................................19
         Section 6.2           No Easements......................................................................20
         Section 6.3           No Allowance......................................................................20

ARTICLE 7              Damage by Fire............................................................................21

         Section 7.1           Restoration; Abatement............................................................21
         Section 7.2           Termination Rights................................................................21
         Section 7.3           Express Agreement.................................................................22

ARTICLE 8              Condemnation..............................................................................22

         Section 8.1           Lease Termination.................................................................22
         Section 8.2           Expiration........................................................................23
         Section 8.3           Award.............................................................................23
         Section 8.4           Temporary Taking..................................................................23

ARTICLE 9              Compliance with Laws......................................................................24

         Section 9.1           Tenant's Obligations..............................................................24
         Section 9.2           Landlord's Obligations............................................................24
         Section 9.3           Condition at Lease Execution......................................................24
         Section 9.4           Tenant's Right to Contest.........................................................24
         Section 9.5           Landlord's Right to Contest.......................................................25
         Section 9.6           Hazardous Substances..............................................................25

ARTICLE 10             Damage to Plumbing and other Systems......................................................26

         Section 10.1          Notice of Accidents...............................................................26

ARTICLE 11             Notices...................................................................................27

         Section 11.1          Procedure; Addresses..............................................................27

ARTICLE 12             Conditions of Limitation..................................................................27

         Section 12.1          Events of Default.................................................................27

ARTICLE 13             Re-entry by Landlord......................................................................29

         Section 13.1          Re-entry..........................................................................29
         Section 13.2          Past Due Rent.....................................................................29
         Section 13.3          Injunction; Nonexclusive Remedies.................................................29

ARTICLE 14             Damages...................................................................................30

         Section 14.1          Damages...........................................................................30
         Section 14.2          Other Damages.....................................................................31

ARTICLE 15             Supplemental HVAC System and Emergency Generator..........................................31

         Section 15.1          Supplemental HVAC System..........................................................31
         Section 15.2          Emergency Generator...............................................................31
         Section 15.3          Landlord's Consent................................................................31

ARTICLE 16             Access Cards..............................................................................31

         Section 16.1          Access Cards......................................................................31

ARTICLE 17             Elevators, Cleaning, Heating, Air Conditioning, Services..................................32

         Section 17.1          Cleaning; Access..................................................................32
         Section 17.2          HVAC..............................................................................32
         Section 17.3          Elevators.........................................................................33
         Section 17.4          Building Systems..................................................................33
         Section 17.5          Other Services....................................................................33
         Section 17.6          Interruption of Service...........................................................33

ARTICLE 18             Lease Contains All Agreements - No Waivers................................................34

         Section 18.1          No Other Promises.................................................................34
         Section 18.2          No Waivers........................................................................34

ARTICLE 19             Parties Bound.............................................................................35

         Section 19.1          Successors and Assigns............................................................35
         Section 19.2          Nonrecourse.......................................................................35

ARTICLE 20             Curing Defaults...........................................................................36

         Section 20.1          Cure by Landlord..................................................................36
         Section 20.2          Landlord Default..................................................................36
         Section 20.3          Self-Help; Offsets................................................................36

ARTICLE 21             Inability to Perform......................................................................37

         Section 21.1          Force Majeure.....................................................................37

ARTICLE 22             Adjacent Excavation-- Shoring.............................................................37

         Section 22.1          Excavation........................................................................37

ARTICLE 23             Article Headings..........................................................................38

         Section 23.1          Headings..........................................................................38

ARTICLE 24             Electrical Energy.........................................................................38

         Section 24.1          Direct Meter......................................................................38
         Section 24.2          Additional Risers.................................................................38
         Section 24.3          Tenant's Usage....................................................................38
         Section 24.4          Billing and Payment...............................................................39
         Section 24.5          Failure of Supply.................................................................39
         Section 24.6          Overloading.......................................................................39
         Section 24.7          Survey............................................................................39
         Section 24.8          Alterations.......................................................................40

ARTICLE 25             Assignment, Mortgaging, Subletting........................................................40

         Section 25.1          Landlord's Consent Required.......................................................40
         Section 25.2          Landlord's Right of Recapture.....................................................40
         Section 25.3          Conditions to Consent.............................................................41
         Section 25.4          Tenant's Liability................................................................42
         Section 25.5          Collection of Rent................................................................43
         Section 25.6          Directory Listings................................................................43

ARTICLE 26             Additional Rent...........................................................................43

         Section 26.1          Payment of Tenant's Share of Operating Expenses...................................43
         Section 26.2          Definition of Operating Expenses..................................................45
         Section 26.3          Exclusions........................................................................46
         Section 26.4          Building Services Consultations...................................................48
         Section 26.5          Treatment of Tax Incentives.......................................................48

ARTICLE 27             Subordination.............................................................................49

         Section 27.1          Subordination and Nondisturbance Agreement........................................49

ARTICLE 28             Miscellaneous.............................................................................49

         Section 28.1          Floor Loads.......................................................................49
         Section 28.2          Access to Sheriff.................................................................49
         Section 28.3          Default...........................................................................50
         Section 28.4          Binding...........................................................................50
         Section 28.5          Structural Damage.................................................................50
         Section 28.6          Default Rate......................................................................50
         Section 28.7          Attorneys' Fees...................................................................50
         Section 28.8          Consents..........................................................................50

ARTICLE 29             Layout and Finish.........................................................................51

         Section 29.1          Scope of the Tenant Work..........................................................51
         Section 29.2          Tenant's Work.....................................................................51
         Section 29.3          Tenant's Allowance................................................................51
         Section 29.4          Additional Tenant Work............................................................51
         Section 29.5          Construction Management Agreement.................................................52
         Section 29.6          Telecom and Security Providers....................................................52

ARTICLE 30             Parking...................................................................................52

         Section 30.1          Parking...........................................................................52

ARTICLE 31             Broker....................................................................................53

         Section 31.1          Identity; Payment.................................................................53

ARTICLE 32             Holding Over..............................................................................53

         Section 32.1          Liability.........................................................................53

ARTICLE 33             Severability..............................................................................53

         Section 33.1          Severability......................................................................53

ARTICLE 34             Governing Law.............................................................................54

         Section 34.1          Governing Law.....................................................................54

ARTICLE 35             Quiet Enjoyment...........................................................................54

         Section 35.1          Quiet Enjoyment...................................................................54

ARTICLE 36             Tenant's Option to Extend Term............................................................54

         Section 36.1          First Extended Term...............................................................54

ARTICLE 37             Tenant's Further Option to Extend Term....................................................56

         Section 37.1          Second Extended Term..............................................................56

ARTICLE 38             Tenant's Exclusivity in Building..........................................................58

         Section 38.1          Exclusivity.......................................................................58
         Section 38.2          Limitations to Exclusivity........................................................58

ARTICLE 39             Option and First Offer Rights in the Park.................................................58

         Section 39.1          Additional Space Option...........................................................58
         Section 39.2          Additional Space Notices Other Than Pursuant to a Right of Recapture..............59
         Section 39.3          Additional Space Notices Pursuant to a Right of Recapture.........................62
         Section 39.4          Landlord's Right to Lease Additional Space........................................63
         Section 39.5          Failure of Landlord to Deliver Possession of Additional Space.....................63
         Section 39.6          Condition of Additional Space.....................................................64
         Section 39.7          Revival of Offer Rights...........................................................64
         Section 39.8          Certain Definitions...............................................................64
         Section 39.9          Additional Space Notices..........................................................66
         Section 39.10         Termination of Rights Upon Contraction............................................66

ARTICLE 40             Antenna/Satellite Dish Installation.......................................................67

         Section 40.1          Tenant's Rights; Procedures.......................................................67
         Section 40.2          Third Party Rights................................................................67

ARTICLE 41             One-Time Contraction Right................................................................67

         Section 41.1          One-Time Contraction Right........................................................67

ARTICLE 42             Stairwells................................................................................68

         Section 42.1          Use By Tenant.....................................................................68

ARTICLE 43             Signage...................................................................................68

         Section 43.1          Interior Signage..................................................................68
         Section 43.2          Exterior Signage..................................................................68
         Section 43.3          Reduction of Occupancy............................................................69
         Section 43.4          Applicable Requirements...........................................................69

ARTICLE 44             Arbitration...............................................................................69

         Section 44.1          Procedures........................................................................69

ARTICLE 45             Building Cafeteria........................................................................70

         Section 45.1          Building Cafeteria................................................................70

ARTICLE 46             Equitable Access to Amenities.............................................................70

         Section 46.1          Equitable Access to Amenities.....................................................70

ARTICLE 47             Vista/Aesthetic Consultation..............................................................71

         Section 47.1          Vista/Aesthetic Consultation......................................................71

Exhibit A - Floor Plans
Exhibit B - Description of Land
Exhibit C - Form of SNDA
Exhibit D - Rules and Regulations
Exhibit E - Cleaning Specifications
Exhibit F - Work Schedule




--------------------------------------------------------------------------------



        LEASE, dated December 16, 2003, between MERRITT 7 VENTURE L.L.C., a
Delaware limited liability company having its principal place of business at c/o
Albert D. Phelps, Inc., 401 Merritt 7, Norwalk, Connecticut 06851 (hereinafter
called “Landlord”), and FACTSET RESEARCH SYSTEMS, INC., a Delaware corporation
having an office at One Greenwich Plaza, Greenwich, Connecticut 06830
(hereinafter called “Tenant”).


W I T N E S S E T H:


ARTICLE 1


PREMISES, DEFINITIONS, TERM, AND RENT. ETC.

        Section 1.1     Premises.   Landlord does hereby lease to Tenant, and
Tenant does hereby hire from Landlord, subject to the covenants, agreements,
terms, provisions and conditions of this Lease, for the term hereinafter stated,
certain premises consisting of approximately 126,920 rentable square feet
comprising 38,045 rentable square feet, the entire First Floor; 38,045 rentable
square feet, the entire Second Floor; 38,045 rentable square feet, the entire
Third Floor; and 12,785 rentable square feet, a portion of the Fourth Floor of
the building (hereafter called the “Building”), known as Building 601, located
at the Merritt 7 Corporate Park, Norwalk, Connecticut 06851, substantially as
shown shaded on the rental plans annexed hereto as Exhibit A. Said leased
premises, together with all fixtures, equipment, improvements, installations and
appurtenances which at the commencement of, or during the term of this Lease,
are thereto attached (except items not deemed to be included therein and
removable by Tenant as provided in Article 4 of this Lease) are hereinafter
called the “Premises”. The plot of land on which the Building is located is
hereinafter called the “Land” and is legally described on attached Exhibit B.

        Section 1.2     Definitions.   For the purposes of this Lease, unless
the context otherwise requires:

    (a)        “Building Systems” shall mean the mechanical, gas, electrical,
sanitary, heating, air-conditioning, ventilating, elevator, plumbing,
life-safety, roof and other service systems of the Building.

    (b)        “Business Days” shall mean all days except Saturdays, Sundays and
the following holidays: New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. This definition may be changed by
Landlord (provided such changes are limited to recognition of nationally
recognized holidays) from time to time, upon not less than thirty (30) days’
notice to Tenant.

    (c)        “Business Hours” applicable to the Premises shall mean Tenant’s
customary hours of doing business, as may be modified from time to time by
notice to Landlord. Initially, Business Hours shall be 8 A.M. to 6 P.M. on
Business Days and 8 A.M. to 1 P.M. on Saturdays.

    (d)        “Common Areas” shall mean all of the areas of the Property not
intended to be occupied by tenants, including without limitation elevator
shafts, utility closets, fire stairs, the parking areas of the Garage, the
exterior of the Building, the roof, plaza areas, truck docks, the main entrance
lobby, elevator lobbies, bathrooms, landscaping and the Land.

    (e)        “Control” shall mean ownership of more than 35% of the
outstanding voting stock of a corporation or other majority equity and/or
control interest if not a corporation and/or the possession of power to direct
or cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract.

    (f)        “Environmental Laws” shall mean all applicable federal, state,
county, and local statutes, laws, regulations, rules, ordinances, codes,
standards, guidelines, orders, licenses and permits of any Governmental
Authorities relating to environmental, health or safety matters, including by
way of illustration and not by way of limitation, the Clean Air Act, the Federal
Water Pollution Control Act of 1972, the Solid Waste Disposal Act of 1970, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1970, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Toxic
Substances Control Act and any state and local equivalents of the preceding
laws, including, but not limited to Connecticut General Statute § 22a-1 et seq.,
including any amendments or extensions thereof and all future similar statutes,
laws, rules, regulations, and directives and any rules, regulations, standards
or guidelines issued pursuant to any of said Environmental Laws.

    (g)        “Garage” shall mean the garage that is located directly under and
around the Building.

    (h)        “Governmental Authorities” or a “Governmental Authority” shall
mean any federal, state, county, municipal or local government or any
quasi-governmental authority, now or hereafter created and all departments,
commissions, boards, bureaus and offices thereof having or claiming jurisdiction
over the Building or any portion thereof.

    (i)        “Hazardous Substances” shall mean any hazardous or toxic
chemical, waste, byproduct, pollutant, contaminant, compound, product or
substance, including, without limitation, asbestos, polychlorinated biphenyls,
petroleum (including crude oil or any fraction thereof), and any material the
exposure to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, release, disposal, abatement, cleanup, removal
remediation or handling of which is now, or may in the future be, prohibited,
controlled or regulated by any Environmental Laws.

    (j)        “Insurance Requirements” shall mean all rules, regulations and
requirements of the Connecticut Board of Fire Underwriters, the Connecticut Fire
Insurance Rating Organization and any similar body from time to time.

    (k)        “Landlord’s Representatives” shall mean the employees,
contractors and other agents of Landlord as may be designated in writing by
Landlord.

    (l)        “Park” shall mean the Merritt 7 Corporate Park, currently
consisting of Buildings 101, 201, 301, 401, 501 and the Building, Norwalk, CT,
all of which are owned by Landlord or affiliates of Landlord.

    (m)        “Property” shall mean, collectively, the Land and Building.

    (n)        “Requirements” shall mean all present and future laws, rules,
orders, ordinances, regulations, statutes, requirements, codes and executive
orders, extraordinary as well as ordinary, of all Governmental Authorities now
existing or hereafter created, and of any and all of their departments and
bureaus affecting the Property or any portion thereof, or any street, avenue or
sidewalk comprising a part of or in front thereof, including without limitation
the Americans With Disabilities Act and the regulations thereunder.

    (o)        [intentionally omitted]

    (p)        “Substantially Completed” or “Substantial Completion” shall mean
(i) the stage in the progress of work when such work (or a designated portion
thereof) is sufficiently complete in accordance with applicable plans and
specifications so that the applicable party can occupy or utilize the work for
its intended use, in accordance with applicable law, or continue with its own
work efficiently and in phase as the case may be; (ii) a certificate of
occupancy has been approved for such work by the City of Norwalk; and (iii) a
certificate of Substantial Completion has been issued by the independent
architect who or which prepared the applicable plans and specifications.

    (q)        “Tenant Work” shall mean the tenant improvement work necessary to
complete the Premises, which work will be performed pursuant to Article 29
herein.

    (r)        “Tenant’s Property” shall mean Tenant’s moveable fixtures and
moveable partitions, telephone and other equipment, furniture, furnishings, work
stations, decorations (excluding wall and floor coverings) and other items of
personal property. Tenant’s Property shall include without limitation, all
moveable equipment and other items installed in Tenant’s cafeteria, bookcases
attached to walls, fitness equipment, video equipment and video conferencing
equipment, including specialty screens, bars, built-in art work and displays.
Tenant’s Property shall not include the Tenant Work and Additional Tenant Work
(as hereinafter defined).

    (s)        “Tenant’s Representatives” shall mean those for whom in the
circumstances Tenant is responsible in law.

    (t)        “Term” shall mean the aggregate of the Initial Term and any
Extended Terms as to which Tenant has exercised its option.

    (u)        “Unavoidable Delay” shall mean any and all delays beyond the
reasonable control of a party, including without limitation delays caused by the
other party hereto, governmental restrictions, governmental regulations, order
of civil, military or naval authority, governmental preemption, acts of God,
fire, earthquake, floods, explosions, extreme weather conditions, enemy action,
civil commotion, riot or insurrection, fire or other unavoidable casualty,
strikes or any other cause beyond such party’s control. Notwithstanding the
foregoing, lack of funds shall not be deemed a cause beyond either party’s
reasonable control.

        Section 1.3     Term.   The initial term of this Lease (the “Initial
Term”) shall commence (the “Term Commencement Date”) on January 1, 2005, subject
to possible adjustment pursuant to Section 1.5 hereof. Except as otherwise
provided in this Lease, the Initial Term shall end on the earlier of (a) the
fifteenth (15th) anniversary of the Term Commencement Date, or (b) the date upon
which said Term may expire or be terminated pursuant to any of the conditions or
limitations or other provisions of this Lease or pursuant to law.

        Section 1.4     Rent.

    (a)        The annual rent reserved under this Lease for the Initial Term
shall be and consist of a net rent (“Net Rent”), namely:

                (i)        At the rate of (Redacted) per annum (which is
calculated at the rate of (Redacted) per rentable square foot) for the first,
second, third, fourth and fifth years of the Initial Term of this Lease; and

                (ii)        At the rate of (Redacted) per annum (which is
calculated at the rate of (Redacted) per rentable square foot) for the sixth,
seventh, eighth, ninth and tenth years of the Initial Term of this Lease; and

                (iii)        At the rate of (Redacted) per annum (which is
calculated at the rate of (Redacted) per rentable square foot) for the eleventh,
twelfth and thirteenth years of the Initial Term of this Lease; and

                (iv)        At the rate of (Redacted) per annum (which is
calculated at the rate of (Redacted) per rentable square foot) for the
fourteenth and fifteenth years of the Initial Term of this Lease.

    (b)        The Net Rent plus the cost of Tenant’s electric consumption as
set forth in Article 24 hereof, plus the cost of Operating Expenses as set forth
in Article 26 hereof and plus such additional rent and other charges as shall
become due and payable hereunder (collectively, the “Rent”), shall be payable as
hereinafter provided to Landlord at its office, or such other place as Landlord
may designate, in lawful money of the United States of America.

    (c)        Net Rent due hereunder for each lease year during the Term shall
be payable in advance by Tenant in twelve (12) equal monthly installments, each
installment to be paid on the first (1st) day of each calendar month during the
Term, provided, however, if the Term Commencement Date is advanced or delayed
pursuant to Section 1.5 of this Lease, such that the first (1st) lease year of
the Term shall be more than one (1) calendar year (in the case of an advance in
the Term Commencement Date), or less than one (1) calendar year (in the case of
a delay in the Term Commencement Date), then the Net Rent for such first lease
year shall be adjusted in a manner consistent with the intent and purposes of
Section 1.5, and the first installment of Net Rent shall be due on the Term
Commencement Date, as same has been advanced or delayed pursuant to Section 1.5
of this Lease. If, by reason of any of the other provisions of this Lease, the
Term Commencement Date shall commence on any day other than the first day of a
calendar month or if the Term shall end on a date other than the last day of a
calendar month, the Rent for such partial calendar month shall be prorated on
the basis of the number of days in such month (“Daily Rate”). Rent for such
partial month shall be the product of the number of days in such month that are
part of the Term multiplied by the Daily Rate.

        Section 1.5     Delays in Substantial Completion of Tenant Work and
Additional Tenant Work.

    (a)        Substantial Completion of Tenant Work and Additional Tenant Work.
Landlord and Tenant acknowledge that:

                (i)        Tenant will be relocating its operations from three
(3) various other locations in Fairfield County, Connecticut (the “Other
Locations”), to the Premises;

                (ii)        pursuant to the schedule for the completion of the
Tenant Work and Additional Tenant Work attached hereto as Exhibit F (the “Work
Schedule”), Substantial Completion of two (2) floors of the Premises (the
“Initial Delivered Premises”), as same shall be designated by Tenant prior to
the commencement of the Tenant Work, is anticipated to occur by August 13, 2004,
and Substantial Completion of the balance of the Premises (the “Subsequent
Delivered Premises”) is anticipated to occur by August 20, 2004;

                (iii)        Tenant anticipates commencing such relocation on an
on-going or rolling basis to the Premises upon the Substantial Completion of
each portion of the Premises, as aforesaid;

                (iv)        if Tenant is unable to timely relocate its
operations as aforesaid, Tenant may be subject to Holdover Penalties (as
hereinafter defined) under Tenant’s lease(s) for space in such Other Locations;

                (v)        Tenant further desires the Substantial Completion of
certain other components of the Additional Tenant Work in accordance with the
Work Schedule; and

                (vi)        the Tenant Work and Additional Tenant Work is being
performed by Landlord’s construction manager pursuant to the Construction
Management Agreement (as hereinafter defined).

    (b)        Early Delivery of Substantial Completion of Tenant Work.

                (i)        Landlord and Tenant acknowledge and agree that if the
Initial Delivered Premises are Substantially Completed and delivered to Tenant
on or prior to August 13, 2004, the Term Commencement Date, solely with respect
to the Initial Delivered Premises, shall be advanced to a date that is four (4)
months after the date of such Substantial Completion and delivery to Tenant,
provided, however, such Term Commencement Date shall not be advanced hereunder
to a date earlier than December 17, 2004. If the Term Commencement Date is
advanced as aforesaid, then Tenant shall pay to Landlord, for each day that such
Term Commencement Date is so advanced, the following:

    (A)        Net Rent in an amount equal to the product of (x) a fraction, the
numerator of which is the total rentable square footage of the Initial Delivered
Premises, and the denominator of which is the total rentable square footage of
the Premises, and (y) $6,432.93;

    (B)        Operating Expenses (as hereinafter defined) with respect to the
Initial Delivered Premises prorated and apportioned on a per diem basis
consistent with the intent and purposes of Section 26.1 of this Lease; and

    (C)        all other items of Rent hereunder with respect to the Initial
Delivered Premises prorated and apportioned on a per diem basis consistent with
the intent and purposes of this Lease.

If such Term Commencement Date is advanced under this Section 1.5(b)(i), the
first (1st) lease year of the Initial Term with respect to the Initial Delivered
Premises shall be extended to commence on such advanced Term Commencement Date
and expire on December 31, 2005, and the second (2nd) lease year of the Initial
Term shall still be deemed to commence on January 1, 2006. Any advancement of
the Term Commencement Date under this Section 1.5(b)(i) shall not be deemed to
advance the Term Commencement Date with respect to any other portion of the
Premises.

                (ii)        Landlord and Tenant acknowledge and agree that if
the Subsequent Delivered Premises are Substantially Completed and delivered to
Tenant on or prior to August 20, 2004, the Term Commencement Date, solely with
respect to the Subsequent Delivered Premises, shall be advanced to a date that
is four (4) months after the date of such Substantial Completion and delivery to
Tenant, provided, however, such Term Commencement Date shall not be advanced
hereunder to a date earlier than December 17, 2004. If the Term Commencement
Date is advanced as aforesaid, then Tenant shall pay to Landlord, for each day
that such Term Commencement Date is so advanced, the following:

    (A)        Net Rent in an amount equal to the product of (x) a fraction, the
numerator of which is the total rentable square footage of the Subsequent
Delivered Premises, and the denominator of which is the total rentable square
footage of the Premises, and (y) $6,432.93;

    (B)        Operating Expenses with respect to the Subsequent Delivered
Premises prorated and apportioned on a per diem basis consistent with the intent
and purposes of Section 26.1 of this Lease; and

    (C)        all other items of Rent hereunder with respect to the Subsequent
Delivered Premises prorated and apportioned on a per diem basis consistent with
the intent and purposes of this Lease.

If such Term Commencement Date is advanced under this Section 1.5(b)(ii), the
first (1st) lease year of the Initial Term with respect to the Subsequent
Delivered Premises shall be extended to commence on such advanced Term
Commencement Date and expire on December 31, 2005, and the second (2nd) lease
year of the Initial Term shall still be deemed to commence on January 1, 2006.
Any advancement of the Term Commencement Date under this Section 1.5(b)(ii)
shall not be deemed to advance the Term Commencement Date with respect to any
other portion of the Premises.

    (c)        Delay in Substantial Completion of Tenant Work and Building
Cafeteria.

                (i)        Landlord and Tenant acknowledge and agree that if the
Initial Delivered Premises are Substantially Completed after August 31, 2004,
for reasons other than Tenant Delay (as hereinafter defined), Third Party Delay
(as hereinafter defined), or Unavoidable Delay, the Term Commencement Date with
respect to the Initial Delivered Premises shall be delayed day-for-day for each
day after August 31, 2004, that the Initial Delivered Premises are not
Substantially Completed, in which case:

    (A)        Net Rent shall be abated for each day that such Term Commencement
Date is so delayed in an amount equal to the product of (x) a fraction, the
numerator of which is the total rentable square footage of the Initial Delivered
Premises, and the denominator of which is the total rentable square footage of
the Premises, and (y) $6,432.93;

    (B)        Operating Expenses with respect to the Initial Delivered Premises
prorated and apportioned on a per diem basis consistent with the intent and
purposes of Section 26.1 of this Lease shall be abated for each day that such
Term Commencement Date is so delayed; and

    (C)        all other items of Rent with respect to the Initial Delivered
Premises prorated and apportioned on a per diem basis consistent with the intent
and purposes of this Lease shall be abated for each day that such Term
Commencement Date is so delayed.

If such Term Commencement Date is delayed under this Section 1.5(c)(i), the
first (1st) lease year of the Initial Term with respect to the Initial Delivered
Premises shall be deemed to commence on such delayed Term Commencement Date and
expire on December 31, 2005, and the second (2nd) lease year of the Initial Term
shall still be deemed to commence on January 1, 2006. Any delay of the Term
Commencement Date under this Section 1.5(c)(i) shall not be deemed to delay the
Term Commencement Date with respect to any other portion of the Premises.

                (ii)        Landlord and Tenant acknowledge and agree that if
either the Subsequent Delivered Premises or the Building Cafeteria (as
hereinafter defined) are Substantially Completed after August 31, 2004, for
reasons other than Tenant Delay, Third Party Delay, or Unavoidable Delay, the
Term Commencement Date with respect to the Subsequent Delivered Premises shall
be delayed day-for-day for each day after August 31, 2004, that the Subsequent
Delivered Premises or the Building Cafeteria are not Substantially Completed, in
which case:

    (A)        Net Rent shall be abated for each day that such Term Commencement
Date is so delayed in an amount equal to the product of (x) a fraction, the
numerator of which is the total rentable square footage of the Subsequent
Delivered Premises, and the denominator of which is the total rentable square
footage of the Premises, and (y) $6,432.93;

    (B)        Operating Expenses with respect to the Subsequent Delivered
Premises prorated and apportioned on a per diem basis consistent with the intent
and purposes of Section 26.1 of this Lease shall be abated for each day that
such Term Commencement Date is so delayed; and

    (C)        all other items of Rent with respect to the Subsequent Delivered
Premises prorated and apportioned on a per diem basis consistent with the intent
and purposes of this Lease shall be abated for each day that such Term
Commencement Date is so delayed.

If such Term Commencement Date is delayed under this Section 1.5(c)(ii), the
first (1st) lease year of the Initial Term with respect to the Subsequent
Delivered Premises shall be deemed to commence on such delayed Term Commencement
Date and expire on December 31, 2005, and the second (2nd) lease year of the
Initial Term shall still be deemed to commence on January 1, 2006. Any delay of
the Term Commencement Date under this Section 1.5(c)(ii) shall not be deemed to
delay the Term Commencement Date with respect to any other portion of the
Premises.

                (iii)        In addition to (and not in lieu of) the provisions
of Section 1.5(c)(i) and (ii), in the event any of the Initial Delivered
Premises and/or the Subsequent Delivered Premises are Substantially Completed
after August 31, 2004, and Tenant, using commercially reasonable efforts, is not
able to move and actually occupy the Premises for conduct of regular business by
September 30, 2004, and, as a further consequence thereof, Tenant is obligated
to pay Holdover Penalties to the landlord(s) under the lease(s) for the Other
Locations, then Landlord shall reimburse Tenant for Tenant’s Holdover Penalties
resulting from such delay within ten (10) Business Days after written request
therefor by Tenant.

                (iv)        (Redacted)

    (A)        (Redacted)

    (B)        (Redacted)

    (C)        agrees, to the extent practicable, to relocate its facilities and
personnel in the Other Location known as “Greenwich Plaza” to the Premises,
prior to relocating its facilities and personnel in the Other Locations to the
Premises; and

    (D)        represents to Landlord that the Holdover Penalties under the
leases for the Other Locations shall not commence until October 1, 2004.

    (d)        Delay of Certain Additional Tenant Work. Landlord and Tenant
agree that in the event the Emergency Generator (as hereinafter defined) is not
installed and fully operational by August 30, 2004, for reasons other than
Tenant Delay, Third Party Delay or Unavoidable Delay, then Landlord shall pay to
Tenant, within ten (10) days of demand therefor, the sum of Four Hundred and
00/100 Dollars ($400.00) for each day of such delay.

    (e)        Acknowledgement of Changes to Term Commencement Date. If the Term
Commencement Date is advanced or delayed pursuant to the provisions of this
Section 1.5, Landlord and Tenant shall, reasonably promptly thereafter, enter
into a written agreement memorializing such advance or delay in the Term
Commencement Date with respect to the portion(s) of the Premises affected by
such advance or delay.

    (f)        Certain Defined Terms. For purposes of this Section 1.5, the
following capitalized terms shall have the following definitions:

        “Holdover Penalties” shall mean, with respect to each lease for each
Other Location, the difference between (i) the holdover rent and any and all
other penalties actually charged by the landlord thereunder to Tenant pursuant
to such lease, and (ii) the rent that Tenant is paying under such lease
immediately prior to the holdover thereof.

        “Tenant Delay” shall mean actual delays in the Substantial Completion of
the Tenant Work or Additional Tenant Work (or such specified portions thereof)
resulting from (i) the failure by Tenant to comply with the timing set forth for
the various line-items in the Work Schedule that are the responsibility solely
of Tenant; or delays in the Tenant Work or Additional Tenant Work under Section
8.3.1 of the General Conditions of the Construction Management Agreement.

        “Third Party Delay” shall mean actual delays in the Substantial
Completion of the Tenant Work or Additional Tenant Work (or such specified
portions thereof) resulting from or caused by third party contractors or
subcontractors that are not subject to supervision by Landlord’s construction
manager under the Construction Management Agreement or otherwise, including,
without limitation, the Specialized Service Providers (as hereinafter defined),
or any furniture systems or partition suppliers or installers retained directly
by Tenant. The parties agree that if Landlord’s construction manager is paid a
fee or other remuneration under the Construction Management Agreement based on
the fees paid to such third party contractors or subcontractors, Landlord’s
construction manager shall, for purposes of determining whether any delay caused
by a third party contractor or subcontractor constitutes “Third Party Delay”
hereunder, be deemed to have supervised such third party contractor or
subcontractor.

        Section 1.6     Pre-Term Commencement Date Occupancy.   Notwithstanding
anything to the contrary set forth in this Lease, Tenant shall have the right to
use and occupy the Premises (or any portion thereof) at any time on or after the
Substantial Completion thereof, but will not pay Rent thereon until the Term
Commencement Date applicable thereto.

        Section 1.7     Payment of Rent.   Tenant does hereby covenant and agree
promptly to pay the Rent reserved as and when the same shall become due and
payable, without demand therefor, and without any set-off or deduction
whatsoever, except as may be herein provided, and to keep, observe and perform,
and to permit no violation of, each and every of the covenants, agreements,
terms, provisions and conditions herein contained on the part and on behalf of
Tenant to be kept, observed and performed.

        Section 1.8     Measurement.   In determining the rentable area of the
Building and the Premises or any portion thereof pursuant to any provision of
this Lease, the rentable area shall be the rentable area thereof in square feet
determined in accordance with the Standard Method of Floor Measurement for
Office Buildings adopted by The Real Estate Board of New York, Inc., 1981
edition.

        Section 1.9     (Redacted)


ARTICLE 2


COMMENCEMENT OF TENANT WORK AND ADDITIONAL TENANT WORK

        Section 2.1     Commencement.   As of the date of this Lease, Tenant, in
accordance with the provisions of Article 29 hereof, shall have the right to
commence the Tenant Work and the Additional Tenant Work for purposes of Tenant’s
occupancy of the Premises on or after the date hereof in accordance with the
Work Schedule.


ARTICLE 3


USE OF PREMISES

        Section 3.1     Permitted Uses.   The Premises shall be used for the
following, but no other, purpose, namely: general and executive office use and
any other legal purpose and uses incidental thereto, including without
limitation, operation of vending machines; installation, maintenance, and
operation of telephone switching equipment, electronic data and word processing
equipment, computer processing facilities and business machines, printing and
copying equipment, and transmitting and receiving equipment (whether by radio,
microwave transmission or otherwise); and meeting rooms. Tenant shall not use
the Premises or any part thereof, or permit the Premises or any part thereof to
be used, for any purpose other than the uses hereinbefore specifically
mentioned.

        Section 3.2     Prohibitions.   Tenant shall not use or permit the use
of the Premises or any part thereof in any way which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or for any
unlawful purposes or in any unlawful manner and Tenant shall not suffer or
permit the Premises or any part thereof to be used in any manner or anything to
be done therein or anything to be brought into or kept therein which, in the
reasonable judgment of Landlord, shall in any way impair the character,
reputation or appearance of the Building as a high quality office building,
materially impair or interfere with any of the building services or the proper
and economic heating, cleaning, air conditioning or other servicing of the
Building or the Premises, or materially impair or interfere with the use of any
of the other areas of the Building by Landlord or any other tenant of the
Building. Tenant shall not install any electrical or other equipment of any kind
which causes any such impairment or interference. Standard office equipment
shall not be deemed to cause such impairment or interference.

        Section 3.3     Retail Uses.   Notwithstanding anything contained in
this Lease to the contrary, Tenant covenants and agrees that Tenant will not use
the Premises or any part thereof, or permit the Premises or any part thereof to
be used:

    (a)        for the retail operation of a banking, trust company, or safe
deposit business,

    (b)        as the retail operation of a savings bank, or as a savings and
loan association, or as a loan company (provided that ATMs installed for use
solely by Tenant’s employees and invitees are permitted),

    (c)        as a retail restaurant (provided that vending machines for use by
Tenant’s employees and invitees are permitted), or

    (d)        as a retail bar for the sale of alcoholic beverages.

        Section 3.4     Licenses and Permits.   If any governmental license or
permit shall be required for the proper and lawful conduct of Tenant’s business
or other activity carried on in the Premises, then Tenant, at Tenant’s expense,
shall duly procure and thereafter maintain such license or permit and submit the
same to inspection by Landlord. Tenant, at Tenant’s expense, shall, at all
times, comply with the Requirements of each such license or permit.


ARTICLE 4


APPURTENANCES, NOT TO BE REMOVED

      Section 4.1     Appurtenances.

    (a)        (i) All improvements, installations and appurtenances of a
permanent nature, (i.e. that are attached to, or built into, the Premises at the
commencement of or during the Term hereof and that cannot be removed without
substantial damage to the Premises (hereinafter severally and collectively
called in this Section, “Appurtenances”), whether or not furnished or installed
at the expense of Tenant or by Tenant) shall be and remain part of the Premises
and be deemed the property of Landlord at the end of the Term and shall not be
removed by Tenant, except as otherwise expressly provided in this Lease. Any
Tenant’s Property furnished and installed in any part of the Premises (whether
or not attached thereto or built therein) may be removed from the Building by
Tenant prior to the expiration of the Term hereof and shall be removed from the
Building by Tenant prior to such expiration (or if Tenant acting with reasonable
promptness is not able to remove the same from the Building prior to such
expiration, such Tenant’s Property shall be removed from the Building by Tenant
within sixty (60) days thereafter). If any Tenant’s Property (other than the
last generation of cabling, and provided such cabling is properly hung on
hangers and/or trays) is not removed by Tenant from the Building within the time
above specified therefor, then Landlord (in addition to all other rights and
remedies to which Landlord may be entitled at any time) may at its election deem
that the same has been abandoned by Tenant to Landlord, but no such election
shall relieve Tenant of Tenant’s obligation to pay the expense of removing the
same from the Building or the expense of repairing damage to the Premises or to
the Building arising from such removal. The reasonable cost and expense of any
such removal and the cost and expense of repairing any damage to the Premises or
to the Building arising from removal shall be paid by Tenant within thirty (30)
days of receipt of an invoice therefor.

                (ii)        Notwithstanding anything set forth in Section
4.1(a)(i) above (unless Landlord notifies Tenant, in writing, no less than sixty
(60) days prior to the expiration of the Term that Tenant need not cause said
removal), Tenant, at its sole cost and expense, shall cause the removal of any
interior connecting stairwells and raised file floors if same are installed in
the Premises or connecting the Premises with any other leased space of Tenant’s
Affiliates, and Tenant shall repair any and all damage resulting from the
removal. In the event Landlord requires Tenant to remove the interior connecting
stairwells and/or the raised file floors, Tenant shall have the right to cause
said removal up to thirty (30) days after the expiration of the Term without
being deemed to have held over its tenancy.

    (b)        Anything in this Lease to the contrary notwithstanding, at the
end of the Term, Tenant shall not be required to remove or replace any
Appurtenances (including wiring or cabling) approved by Landlord, unless
Landlord required removal thereof at the time of approval. Landlord may, at
Tenant’s expense, only require removal of specific items (such as interior
stairs and raised floor systems), which would substantially increase the cost of
removal over the standard tenant improvements. In furtherance of the foregoing,
(i) Landlord agrees that Tenant shall not be obligated to restore any portion of
the Premises with respect to which any Tenant Work has been performed, unless
Landlord required restoration thereof at the time of Landlord’s approval of such
Tenant Work, (ii) Landlord agrees that Tenant shall not be obligated to restore
any portion of the common areas, shell, façade, or other portions of the
Building to or which any Additional Tenant Work has been performed, unless
Landlord required restoration thereof at the time of Landlord’s approval of such
Additional Tenant Work, and (iii) Landlord hereby waives the right to require
that Tenant remove any Appurtenances installed by Tenant that are customary and
reasonable for corporate tenants in similar buildings in the lower Fairfield
County area (such as raised floor areas of 20,000 square feet or less in area
each, ordinary electrical phone and computer wiring, pantry installations of
1,500 square feet or less in area each, wall coverings, window treatments,
decorations and millwork, private bathrooms, and supplemental HVAC and/or
exhaust systems located within the Premises).

        Section 4.2     Landlord’s Reservations.   For the purpose of complying
with its obligations under this Lease, Landlord reserves the right to utilize
and have access through all the perimeter walls of the Premises, the Building
roof, any space in and/or adjacent to the Premises used for shafts, stairways,
stacks, pipes, vertical conveyors, mail chutes, pneumatic tubes, conduits,
ducts, electric or other utilities, rooms containing elevator or air
conditioning machinery and equipment, sinks or other similar or dissimilar
Building facilities. Landlord shall be responsible for maintenance, repair and
replacement of same when necessary.


ARTICLE 5


VARIOUS COVENANTS/INSURANCE

        Section 5.1     Tenant’s Covenants.   Tenant covenants and agrees that
Tenant will:

    (a)        Good Care. Take good care of the Premises, except for Landlord’s
obligations under this Lease.

    (b)        Rules and Regulations. Faithfully observe and comply with the
rules and regulations annexed hereto as Exhibit D and such additional reasonable
rules and regulations as Landlord hereafter at any time or from time to time may
make and may communicate in writing to Tenant reasonably prior to enforcement,
which, in the reasonable judgment of Landlord, shall be necessary or desirable
for the reputation, safety, care or appearance of the Building, or the
preservation of good order therein, or the operation or maintenance of the
Building, or the equipment thereof, or the comfort of tenants or others in the
Building; provided, however, that in the case of any conflict between the
provisions of this Lease and any such rule or regulation, the provisions of this
Lease shall control, and provided further that nothing contained in this Lease
shall be construed to impose upon Landlord any duty or obligation to enforce the
rules and regulations or the terms, covenants or conditions in any other lease
as against any other tenant so long as Landlord enforces the rules and
regulations uniformly and non-discriminatorily among all tenants and provided
further that Landlord shall not be liable to Tenant for violation of the same by
any other tenant, its employees, agents, visitors, invitees, subtenants or
licensees. In no event may any additional rules or regulations limit the use of
the Premises permitted in Article 3 herein or cause Tenant to incur additional
costs, liabilities or obligations. Notwithstanding the foregoing, Landlord
hereby agrees that, to the extent the Building is a “smoke-free” building,
Landlord shall designate one or more smoking areas around the Building,
provided, that such smoking areas shall not be located in close proximity to the
entrance doorway to Tenant’s plaza-level reception area.

    (c)        Inspection By Landlord. Provided such entry does not materially
interfere with the conduct of Tenant’s business, permit Landlord or its
representatives, to enter the Premises at all reasonable hours and upon prior
reasonable notice (not less than 24 hours’ notice, except for an emergency) for
the purposes of inspection, or of making repairs, replacement or improvements in
or to the Premises or the Building or equipment, or of complying with all
Requirements or of exercising any right reserved to Landlord by this Lease
(including the right during the progress of any such repairs, replacements or
improvements or while performing work and furnishing materials in connection
with compliance with any such Requirements, to keep and store within the
Premises all necessary materials, tools and equipment so long as such storage
does not interfere with Tenant’s ability to use and enjoy the Premises and is
placed in storage areas designated by Tenant), so long as such entry does not
materially interfere with Tenant’s ability to conduct its business in the
Premises.

    (d)        Waiver of Claims. Make no claim against Landlord or any lessor
under any ground or underlying lease for any injury or damage to Tenant or to
any other person or for any damage to, or loss (by theft or otherwise) of, or
loss of use of, any property of Tenant or of any other person, irrespective of
the cause of such injury, damage or loss, unless caused by the negligence or
willful misconduct of Landlord, its agents or employees, in the operation or
maintenance of the Premises or the Building. No property other than such as
might normally be brought upon or kept in the Premises as an incident to the
reasonable use of the Premises for the purposes specified in this Lease shall be
brought upon or kept in the Premises.

    (e)        Alterations. Except as hereinafter provided, make no alterations,
improvements or installation, repairs, additions, improvements, or replacements
(hereinafter collectively called “Tenant’s Changes”) in, to or about the
Premises without Landlord’s prior written consent, and then only by contractors
or mechanics reasonably approved by Landlord. Tenant’s Changes shall be done at
Tenant’s sole expense and at such times and in such manner as to comply with the
Rules and Regulations. Prior to the commencement of any Tenant’s Changes, Tenant
shall submit to Landlord, for Landlord’s written approval, plans and
specifications (to be prepared by and at the expense of Tenant to the extent the
preparation of plans and specifications are appropriate to the kinds of changes
and consistent with standard architectural documents) of such proposed Tenant’s
Changes. Any item of Tenant’s Property which is placed in the Premises shall not
be deemed incorporated in the Premises for purposes of this Section. Any
mechanic’s lien filed against the Premises or the Property for work done for, or
claimed to have been done for, or materials furnished to, or claimed to have
been furnished to Tenant shall be discharged by Tenant within sixty (60) days
after Tenant’s receiving written notice that the same has been filed, at
Tenant’s expense, by filing the bond required by law or otherwise (or bonding
over the lien at a title company). Tenant shall have the right to contest the
amount or validity of any such lien by appropriate proceedings, at Tenant’s sole
expense, provided that Tenant shall have delivered to Landlord a surety bond or
title insurance reasonably satisfactory to Landlord sufficient to cause such
lien to be removed or insured over as an encumbrance upon the Property. All
Tenant’s Changes shall at all times comply with (1) the Requirements, (2)
reasonable rules and regulations of Landlord, and (3) plans and specifications
prepared by and at the expense of Tenant theretofore submitted to Landlord for
Landlord’s prior written approval to the extent that the preparation of plans
and specifications are appropriate to the kinds of changes to be made and are
consistent with standard architectural documents. No Tenant’s Changes shall be
undertaken, started or begun by Tenant or by Tenant’s Representatives or anyone
else acting for or on behalf of Tenant until Landlord has approved such plans
and specifications or other appropriate documentation, and no amendments or
additions to such plans and specifications shall be made without the prior
written consent of Landlord. Tenant agrees that it will not at any time prior to
or during the Term of this Lease, either directly or indirectly, use any
contractors and/or labor and/or materials if the use of such contractors and/or
labor and/or materials would or will create any difficulty with other
contractors and/or labor engaged by Landlord in the construction, maintenance
and/or operation of the Building or any part thereof. If, in Landlord’s good
faith and reasonable judgment, any Tenant request for Landlord approval under
this Section 5.1(e) and such Tenant request will not adversely affect the
exterior of the Building, the Building structure or the Building Systems, then
Landlord’s consent to same shall not be unreasonably withheld, conditioned or
delayed. Anything in this Lease to the contrary notwithstanding, to the extent
Tenant’s Changes are merely decorative, or non-structural, and otherwise do not
affect the exterior of the Building or the Building Systems, Landlord’s consent
to same shall not be required.

    (f)        Insurance Ratings. Not violate, or permit the violation of, any
condition imposed by the standard fire insurance policy issued for office
buildings in the County of Fairfield and State of Connecticut, nor do anything
or permit anything to be done, or keep anything or permit anything to be kept,
in the Premises which would result in insurance companies of good standing
refusing to insure the Building or any such property in amounts and against
risks as reasonably determined by Landlord.

    (g)        Landlord’s Access. Permit Landlord, at reasonable times (but only
during Business Hours on Business Days) and upon prior reasonable notice (not
less than 24 hours’ notice, except for an emergency) without disruption to
Tenant’s normal course of business, to show the Premises to any mortgagee or any
prospective purchaser of the Building and/or the Land or of Landlord’s interest
therein, and their representatives, and during the period of twelve (12) months
preceding the date of expiration of the Term hereof, similarly show any part of
the Premises to any person contemplating the leasing of all or a portion of the
same; provided, however, Tenant may require that all such persons be accompanied
by a Tenant Representative (other than in the case of emergencies). The
provisions of this subsection (g) shall not apply after such time as Tenant has
vacated substantially all of Premises.

    (h)        Surrender. At the end of the Term, quit and surrender to Landlord
the Premises “as is” and in broom-clean and in good order and condition except
for ordinary wear and tear and loss by fire or other casualty. Any Tenant’s
Property, other than last generation of cabling properly hung on hangers and/or
trays, which shall remain in the Premises for more than sixty (60) days after
the expiration or termination of the Term of this Lease shall be deemed to have
been abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit; provided, however, that,
notwithstanding the foregoing (but subject to Sections 4.1(a)(i) and 4.1(b)
hereof), Tenant will, upon request of Landlord made not later than thirty (30)
days after the expiration or termination of the Term hereof, promptly remove
from the Building any such Tenant’s Property at Tenant’s own cost and expense.

    (i)        Estoppel Certificate. At any time and from time to time upon not
less than thirty (30) days’ prior notice by Landlord to Tenant, execute,
acknowledge and deliver to Landlord, or to anyone Landlord shall designate, a
statement of Tenant (or if Tenant is a corporation, an appropriate officer of
Tenant) in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), specifying the dates to
which the Net Rent, additional rent and other charges have been paid in advance,
if any, and stating whether or not to the best knowledge of the signer of such
certificate Tenant has not issued to Landlord any notice of default in
performance of any provision of this Lease and if so, specifying each such
default of which the signer may have knowledge, it being intended that any such
statement so delivered may be relied upon by any lessor under any ground or
underlying lease, or any lessee or mortgagee, or any prospective purchaser,
lessee, mortgagee, or assignee of any mortgage, of the Building and/or the Land
or of Landlord’s interest therein. In the event Tenant requests such statement
from Landlord, Landlord shall give such statement to Tenant on the same terms
and within the same time period as stated above.

    (j)        Indemnification of Landlord.

                (i)        Indemnify, defend and save harmless, Landlord, ING
Clarion Partners, Albert D. Phelps, Inc. and any mortgagee and any lessor under
any ground or underlying lease, and their respective officers, directors,
contractors, agents and employees (each, an “Indemnified Party”), from and
against any and all liability (statutory or otherwise), claims, suits, demands,
damages, judgments, costs, interest and expenses (including, but not limited to,
counsel fees and disbursements incurred in the defense of any action or
proceeding), to which they may be subject or which they may suffer by reason of,
or by reason of any claim for, any injury to, or death of, any person or persons
or damage to Property (including any loss of use thereof) or otherwise arising
from or in connection with the use of or from any work, installation or thing
whatsoever done (other than by any Indemnified Party) in the Premises or
Building prior to, during, or subsequent to, the Term of this Lease or arising
from any condition of the Premises or Building due to or resulting from any
default by Tenant in the performance of Tenant’s obligations under this Lease or
from any act, omission or negligence of Tenant or any of Tenant’s officers,
directors, agents, contractors, employees, subtenants, licensees or invitees.

                (ii)        No Indemnified Party shall be liable to Tenant and
Tenant hereby waives all claims against each Indemnified Party for any injury to
or death of any person or damage to or destruction of Property in or about the
Premises, Building or Land by or from any cause whatsoever, including, without
limitation, gas, fire, oil, electricity or leakage of any character from the
roofs, walls, basement or other portion of the Premises, Building or Land, but
excluding, however, the gross negligence or willful misconduct of any such
Indemnified Party.

    (k)        Tenant Insurance Requirements. At its own cost and expense, keep
in force during the Term of this Lease:

    (i)        Commercial general liability insurance which insures against
claims for bodily injury, personal injury and property damage based upon,
involving, or arising out of the Tenant’s use, occupancy, or maintenance of the
Premises. Such insurance shall afford the following limits:

    Each Occurrence $1,000,000     General Aggregate $2,000,000  
Products/Completed Operations Aggregate $1,000,000   Personal Injury Liability
$1,000,000   Fire Damage Legal Liability $50,000   Medical Payments $5,000      
 

        Tenant’s commercial general liability insurance shall name Landlord, as
additional insured for claims arising from Tenant’s use, occupancy or
maintenance of the Premises. This coverage shall include blanket contractual
liability, broad form property damage liability, premises/operations and
products/completed operations hazards. Such insurance shall be written on an
occurrence basis and contain a standard separation of insureds provision.

                (ii)        Business automobile liability insurance covering
owned, hired and non-owned vehicles with limits of $1,000,000 combined single
limit per occurrence.

                (iii)        Worker’s compensation and employers liability
insurance. The employers liability insurance shall afford limits of $500,000 per
accident, $500,000 per employee for bodily injury by disease, and $500,000
policy limit for bodily injury by disease. Such insurance shall comply with
Tenant’s obligations to its employees under the laws of the state in which the
Premises are located.

                (iv)        Umbrella/excess liability insurance, on an
occurrence basis, that applies excess of required commercial general liability,
business automobile liability, and employers liability policies with the
following limits:

    Each Occurrence $5,000,000     Annual Aggregate $5,000,000  

        These limits shall be in addition to and not including those stated for
the underlying commercial general liability, business automobile liability, and
employers liability insurance required herein. Such excess commercial general
liability policies shall name Landlord as additional insured for claims arising
from Tenant’s use, occupancy or maintenance of the Premises.

                (v)        All risk property insurance including theft,
sprinkler leakage and boiler and machinery coverage on all of Tenant’s trade
fixtures, furniture, inventory and other personal property in the Premises, and
on any alterations, additions, or improvements made by Tenant upon the Premises.

        All such insurance (except for worker’s compensation and employers
liability insurance, which shall be issued by insurers reasonably acceptable to
Landlord) shall be effected under valid and enforceable policies (which may
cover the Premises and other locations); shall be issued by insurers of
recognized responsibility reasonably acceptable to Landlord with a minimum
Best’s rating of A-X and shall contain a provision whereby the insurer agrees
not to cancel the insurance applicable to the Building without thirty (30) days’
prior written notice to Landlord.

        On or before the date that Tenant occupies and uses any portion of the
Premises after Substantial Completion thereof, Tenant shall furnish Landlord
with a certificate evidencing the aforesaid insurance coverages, and renewal
certificates shall be furnished to Landlord at least thirty (30) days prior to
the expiration date of each policy for which a certificate was theretofore
furnished. The certificates shall include a cancellation provision where the
insurer agrees to make best endeavors to give thirty (30) days’ notice of
cancellation or material change.

         Section 5.2     Tenant’s Insurer Rating; Certification of Insurance.

    (a)        Tenant shall not knowingly do or permit anything to be done that
would invalidate the insurance policies required herein. Liability insurance
maintained by Tenant shall be primary coverage without right of contribution by
any similar insurance that may be maintained by Landlord for claims arising from
Tenant’s use, occupancy or maintenance of the Premises.

    (b)        In the event that Tenant fails to provide evidence of insurance
required to be provided by Tenant in this Lease, within thirty (30) days
following Landlord’s written request thereof, Landlord shall be authorized (but
not required) to procure such coverage in the amount stated with all costs
thereof to be chargeable to Tenant and payable upon written invoice thereof.

    (c)        The limits of insurance required by this Lease, or as carried by
Tenant, shall not limit the liability of Tenant or relieve Tenant of any
obligation thereunder. Any deductible selected by Tenant shall be the sole
responsibility of Tenant.

    (d)        Should Tenant engage the services of any contractor to perform
work in the Premises (pursuant to the provisions of Section 5.1(e)), Tenant
shall ensure that such contractor carries commercial general liability
(including completed operations coverage), business automobile liability,
umbrella/excess liability, worker’s compensation and employers liability
coverages in amounts reasonably acceptable to Landlord. Contractor shall name
Landlord as additional insured on the liability policies required hereunder.

     Section 5.3      Landlord’s Insurance.   Landlord shall procure and
maintain the following:

    (a)        All risk property insurance on the Building (including, from and
after Substantial Completion thereof, the Tenant Work and Additional Tenant
Work). Landlord shall not be obligated to insure any furniture, equipment, trade
fixtures, machinery, goods, or supplies which Tenant may keep or maintain in the
Premises or any alteration, addition, or improvement (other than the Tenant Work
and Additional Tenant Work) which Tenant may make upon the Premises. In
addition, Landlord may elect to secure and maintain rental income insurance.
Landlord may elect to self-insure for the coverage required under this section.
If the annual cost to Landlord for such Property or rental income insurance
exceeds the standard rates because of the nature of Tenant’s operations, Tenant
shall, upon receipt of appropriate invoices, reimburse Landlord for such
increased cost.

    (b)        Commercial general liability insurance, which shall be in
addition to, and not in lieu of, insurance required to be maintained by Tenant.
Landlord may elect to self-insure for this coverage. Tenant shall not be named
as an additional insured on any policy of liability insurance maintained by
Landlord.

        Section 5.4     Waiver of Claim and Subrogation.   Landlord and Tenant
hereby mutually waive their respective rights of recovery against each other for
any loss of, or damage to, either party’s property. Each party shall obtain any
special endorsement, if required by its insurers whereby the insurer waives its
rights of subrogation against the other party. By this Article 5, Landlord and
Tenant intend that the risk of loss or damage to either party’s property be
borne by the parties’ insurance carriers and Landlord and Tenant shall look
solely to and seek recovery from only their respective insurance carriers in the
event a loss is sustained for which insurance is required under this Lease. For
this purpose, applicable deductible amounts shall be treated as though they were
recoverable under such policies.

     Section 5.5     Landlord’s Covenants.   Landlord covenants and agrees that
Landlord will:

    (a)        Maintenance of Building. At its expense (subject to reimbursement
pursuant to the provisions of Article 26 hereof), keep and maintain the
Property, including the landscaping of the Land and its fixtures, appurtenances
and facilities serving the Premises, the Common Areas, including the structure
of the Building, the Building Systems and any Common Areas of the Park, in good
condition and repair as a first class office park in the southern Fairfield
County market, including the landscaping of the Land and its fixtures,
appurtenances and facilities serving the Premises, exterior windows of the
Building and Common Area facilities, including the parking areas utilized by
Tenant, the roof of the Building and the structure of the Building, the Building
Systems in good condition and repair. Landlord agrees to comply with all local
code requirements regarding the Building Systems and fire/safety regulations
affecting the Building throughout the Term.

    (b)        Damage. Promptly repair (in a good and workmanlike manner using
materials at least comparable to the original construction) or replace, if
necessary, any damage done to the Property by Landlord or Landlord’s
Representatives and make any repairs and replacements to the Premises and the
Building Systems within the Premises which Tenant is not required to make
pursuant to other provisions of this Lease. Anything in this Lease to the
contrary notwithstanding, (i) Landlord’s repair responsibilities shall include
structural matters (including without limitation roof, exterior walls, load
bearing interior walls, foundations, columns); all core areas (including without
limitation telephone closets, electric closets, fire stairs, Common Areas);
HVAC; mechanical; electrical; plumbing; life safety systems; utility/sewer
lines; fire sprinkler; extraordinary repairs and damages to Tenant’s finishes
caused by failures of items which Landlord is to repair; and (ii) Tenant’s
repair obligations shall be limited to ordinary interior repairs and damage
caused by its negligence or willful misconduct. Any work done by Landlord
pursuant to this Section in the Premises after the Term Commencement Date shall
be performed during non-Business Hours, except in the event of an emergency.
Landlord shall diligently attempt to minimize all noise, smells, dust and
debris.

    (c)        Tenant Access. Permit Tenant to have access to the Property 24
hours per day, seven (7) days per week throughout the Term, subject to
reasonable security requirements.

    (d)        Indemnification of Tenant. Except for the negligence or willful
misconduct of Tenant or Tenant’s Representatives, indemnify, defend and save
harmless, Tenant and Tenant’s Representatives, from and against any and all
liability (statutory or otherwise), claims, suits, demands, damages, judgments,
costs, interest and expenses (including, but not limited to, counsel fees and
disbursements incurred in the defense of any action or proceeding), to which
they may be subject or which they may suffer by reason of, or by reason of any
claim for, any injury to, or death of, any person or persons or damage to
Property (including any loss of use thereof) or otherwise arising from or in
connection with the use of or from any work, installation or thing whatsoever
done (other than by Tenant or Tenant’s Representatives) in the Property prior
to, during, or subsequent to, the Term or arising from any condition of the
Premises or the Property due to or resulting from any default by Landlord or
Landlord’s Representative in the performance of Landlord’s obligations under
this Lease or from any act, omission or negligence of Landlord or any of
Landlord’s Representatives.


ARTICLE 6


CHANGES OR ALTERATIONS BY LANDLORD

        Section 6.1     Reservation of Right.   Landlord reserves the right to
make such changes, alterations, additions, improvements, repairs or replacements
in or to the Building (including the Premises) and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, elevators,
escalators, stairways (but not interior stairways within the Premises) and other
parts thereof, and to erect, maintain and use pipes, ducts and conduits in and
through the Premises, all as Landlord may reasonably deem necessary to maintain
the Building (and with respect to the Premises, to maintain its obligations
under this Lease); provided, however, that (a) there shall be no unreasonable
obstruction of the means of access to the Premises or unreasonable interference
with the use or appearance of the Premises or the conduct of Tenant’s business
or any unreasonable interference in the parking spaces to be provided to Tenant
hereunder, or the access to the Building from such parking spaces, (b) Landlord
shall not make any such changes, alterations, additions, improvements, repairs
or replacements (x) in or to the Additional Tenant Work (other than as set forth
in clause (y) below) without Tenant’s sole discretion consent (provided that if
Tenant leases less than 100,000 rentable square feet in the Building, then such
consent shall not be unreasonably withheld, conditioned or delayed by Tenant),
(y) in or to the Additional Tenant Work for health and safety or code compliance
reasons without Tenant’s consent, which consent cannot be unreasonably withheld,
conditioned or delayed, or (z), other than as set forth in clause (x), in or to
the façade, exterior walls or roofline of the Building, without Tenant’s
consent, which consent cannot be unreasonably withheld, conditioned or delayed.
Nothing contained in this Article 6 shall relieve Tenant of any duty, obligation
or liability of Tenant with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority. Any repairs/alterations made by Landlord shall not (i)
interfere with Tenant’s use or enjoyment of the Premises or Tenant’s access to
the Premises; (ii) reduce the square footage of the Premises; or (iii) damage
the appearance of the Premises. Furthermore, any pipes or conduits that may be
installed by Landlord in the Premises shall be installed above the ceiling,
below the floor or concealed or boxed in a manner consistent with Tenant’s décor
and subject to Tenant’s prior written approval. Any damage caused to the
Premises (including Tenant’s decor) shall be repaired by Landlord, at its sole
cost and expense.

        Section 6.2     No Easements.   Neither this Lease nor any use by Tenant
shall give Tenant any easement or other right in or to the use of any door or
any passage or any concourse or any plaza connecting the Building with any other
building, other than the parking facility on the Land or to any public
convenience, and the use of such doors, passages, concourses, plazas and
conveniences may, with prior notice to Tenant, be regulated or discontinued by
Landlord provided that Tenant’s amenity is not diminished and occupancy of the
Premises is not materially adversely affected. Such use of doors, concourses,
and passages or plazas shall be uniformly applied to all tenants and will not
interfere with Tenant’s ability to conduct its business. If at any time any
windows of the Premises are temporarily darkened or obstructed incident to or by
reason of repairs, replacements, maintenance and/or cleaning in, on, to or about
the Building or any part or parts thereof or are temporarily or permanently
closed or rendered inoperable, Landlord shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement of rent nor shall the same release Tenant from its
obligation hereunder nor constitute an eviction, unless such damage is caused by
the gross negligence or willful misconduct of Landlord or any of Landlord’s
Representatives. Landlord agrees to afford Tenant access to the Premises and the
parking facility at all times.

        Section 6.3     No Allowance.   Except as otherwise specified in this
Lease, there shall be no allowance to Tenant for a diminution of rental value
and no liability on the part of Landlord by reason of inconvenience, annoyance
or injury to business arising from Landlord, Tenant or others making any
changes, alterations, additions, improvements, repairs or replacements in or to
any portion of the Building or the Premises, or in or to fixtures, appurtenances
or equipment, thereof, and no liability upon Landlord for failure of Landlord or
others to make any changes, alterations, additions, improvements, repairs or
replacements in or to any portion of the Building or the Premises, or in or to
the fixtures, appurtenances or equipment thereof. Landlord agrees to perform any
work contemplated under this Article with due diligence so as to minimize any
interference with Tenant’s business operation at the Premises.


ARTICLE 7


DAMAGE BY FIRE

        Section 7.1     Restoration; Abatement.   If any part of the Property
shall be damaged by fire or other casualty, Tenant or Landlord shall give prompt
written, or oral in case of emergency, notice thereof to the other party.
Landlord shall proceed with reasonable diligence to repair such damage,
including Tenant’s improvements, the Tenant Work and Additional Tenant Work, and
if any part of the Premises shall be rendered untenantable (or if the parking
for the Building shall be substantially impaired) by reason of such damage, the
Rent payable hereunder shall be abated to the extent that such Rent relates to
such part of the Premises for the period from the date of such damage to the
date when such part of the Premises shall have been made tenantable and the
parking restored, or to such earlier date upon which the Term with respect to
such part of the Premises shall expire or terminate. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from such damage or the repair thereof (unless
caused by the gross negligence or willful misconduct of Landlord or Landlord’s
Representatives). Tenant understands that Landlord will not carry insurance of
any kind on Tenant’s Property, and that Landlord shall not be obligated to
repair any damage to Tenant’s Property or replace the same.

        Section 7.2     Termination Rights.

    (a)        Within sixty (60) days after damage by fire or other casualty to
the Property, Landlord shall deliver to Tenant a written certificate (the
“Estimate”) from an independent general contractor (not an employee or agent of
Landlord) licensed in the State of Connecticut and reasonably acceptable to
Tenant, estimating the period required for restoration of the damage from the
date of the Estimate. If substantial alteration or reconstruction of the
Building shall be required as a result of damage by fire or other casualty
(whether or not the Premises shall have been damaged by such fire or other
casualty), then this Lease and the Term and estate hereby granted may be
terminated by Tenant by notice of such termination within thirty (30) days after
Tenant’s receipt of the Estimate. In the event of the giving of such notice of
termination, this Lease and the Term and estate hereby granted shall expire as
of the date of the casualty with the same effect as if such date were the date
hereinbefore specified for the expiration of the Term, and the Rent payable
hereunder shall be apportioned as of such date of termination. “Substantial
alteration or reconstruction” shall be deemed required hereunder if more than
one (1) floor of the portion of the Building constituting the Premises are
substantially damaged and, pursuant to the Estimate, restoration of same shall
be reasonably estimated to require more than one (1) year to complete from the
date of Estimate. In the case of a casualty within the last two (2) years of the
Term, the applicable period shall be thirty (30) days.

    (b)        In addition, if Landlord shall not have Substantially Completed
the restoration and obtained the approval of a certificate of occupancy for the
Premises within thirty (30) days after the end of the restoration period covered
by the Estimate, then Tenant shall receive one (1) day of Rent abatement for
each day of delay, commencing after the restoration is Substantially Completed;
and if the restoration is not Substantially Completed within sixty (60) days
after the end of the period covered by the Estimate, Tenant shall receive one
(1) day of Rent abatement for each day thereafter until the restoration is
Substantially Completed. After Substantial Completion, Landlord shall diligently
complete the balance of the restoration including any punch list work identified
by Tenant.

        Section 7.3     Express Agreement.   This Lease shall be considered an
express agreement governing any case of damage to or destruction of the Building
or any part thereof by fire or other casualty and any statute providing for such
a contingency in the absence of express agreement, and any other law of like
import now or hereafter in force, shall have no application in such case.


ARTICLE 8


CONDEMNATION

        Section 8.1      Lease Termination.

    (a)        If the whole of the Property, or such part thereof or of the
associated parking areas as will render the remainder untenantable shall be
acquired or condemned for any public or quasi-public use or purpose, this Lease
shall end as of the date of the vesting of title in the condemning authority
(either through court order or by voluntary conveyance by Landlord in lieu of
condemnation) with the same effect as if said date were the scheduled expiration
date. If only a part of the Property shall be so acquired or condemned, then,
except as otherwise provided in this Article, this Lease and the Term shall
continue in force and effect but, from and after the date of the vesting of
title, the Net Rent shall be an amount that bears the same ratio to the Net Rent
payable immediately prior to such condemnation pursuant to this Lease as the
value of the untaken portion of the Premises (appraised after the taking and
repair of any damage to the Building pursuant to this Section) bears to the
value of the entire Premises immediately before the taking, and any additional
rent payable shall be adjusted to reflect the diminution of the Premises. The
value of the Premises before and after the taking shall be determined for the
purposes of this Section by an independent appraiser, which appraiser shall, if
necessary, be chosen by arbitration pursuant to Article 44 herein. A taking of
more than twenty percent (20%) of the Premises will, at Tenant’s option, be
deemed to be a taking of one hundred percent (100%) of the Premises.

    (b)        If more than fifty percent (50%) of the Building or a material
part of the Land shall be so acquired or condemned, then Landlord may give to
Tenant, within sixty (60) days next following the date upon which Landlord shall
have received notice of vesting of title, ninety (90) days’ notice of
termination of this Lease. If the part of the Building so acquired or condemned
shall contain more than five percent (5%) of the total area of the Premises
immediately prior to such acquisition or condemnation, or if, by reason of such
acquisition or condemnation, Tenant no longer has reasonable means of access to
the Premises or associated parking, Tenant, at Tenant’s sole option, may give to
Landlord, within sixty (60) days following the date upon which Tenant shall have
received notice of vesting of title, ninety (90) days’ notice of termination of
this Lease. Any dispute concerning the exercise by Landlord or Tenant of an
option to terminate this Lease pursuant to this Section shall be submitted to
arbitration pursuant to Article 44 herein. In the event any such notice of
termination is given by Landlord or Tenant, this Lease shall terminate upon the
expiration of said ninety (90) day period with the same effect as if the date
were the scheduled expiration date. If a part of the Property shall be so
acquired or condemned, and the Lease shall not be terminated pursuant to the
provisions of this Section, Landlord, at Landlord’s expense, shall restore that
part of the Property not so acquired or condemned to a self-contained rental
unit and substantially the same condition as prior thereto. In the event of any
termination of this Lease pursuant to the provisions of this Section, the Rent
shall be apportioned as of the date of such termination, and any prepaid portion
of Rent for any period after such date shall be promptly refunded by Landlord to
Tenant.

        Section 8.2     Expiration.   In the event of termination in any of the
cases hereinbefore provided, this Lease and the Term and estate hereby granted
shall expire as of the date of such termination with the same effect as if that
were the date hereinbefore set for the expiration of the full Term.

        Section 8.3     Award.   In the event of any condemnation or taking
hereinbefore mentioned of all or a part of the Building, Landlord shall be
entitled to receive the entire award in the condemnation proceeding, including
any award made for the value of the estate vested by this Lease in Tenant, and
Tenant hereby expressly waives any and all right, title and interest of Tenant
now or hereafter arising in and to any such award or any part thereof and
assigns the same to Landlord, and Tenant shall be entitled to receive no part of
such award and shall have no claim against Landlord on account thereof; provided
however, that Tenant shall be entitled to receive an amount equal to the
unamortized cost of the Tenant Work in excess of the Tenant Allowance plus the
unamortized cost of the Additional Tenant Work in excess of the Additional
Tenant Allowance, amortized on a straight line basis over fifteen (15) years. In
addition, Tenant shall have the right to seek a separate award for (a) its
relocation costs, (b) the goodwill of its business and (c) any taking of
Tenant’s Property.

        Section 8.4     Temporary Taking.   It is expressly understood and
agreed that the provisions of this Article 8 shall not be applicable to any
condemnation or taking for governmental occupancy for a limited period. For
purposes of this Section, “limited period” shall be deemed to be twelve (12)
months or less. It is also understood and agreed that in the event the Premises
or a portion thereof is condemned or taken for governmental occupancy for twelve
(12) months or less, the Rent payable hereunder shall be abated to the extent
that such Rent relates to the condemned or taken part of the Premises.


ARTICLE 9


COMPLIANCE WITH LAWS

        Section 9.1     Tenant’s Obligations.   Tenant, at Tenant’s expense,
shall comply with all Requirements and all Insurance Requirements, at any time
duly issued or in force, applicable to the Premises or any part thereof or to
Tenant’s use thereof, except that Tenant shall not hereby be under any
obligation to comply with any Requirements or Insurance Requirements requiring
any alteration of or in connection with the Premises, unless such alteration is
required by reason of a condition which has been created by, or at the instance
of, Tenant, or is attributable to the particular use or manner of use to which
Tenant puts the Premises (however, Landlord not Tenant shall be required to
comply with Requirements and Insurance Requirements relating to the Building
generally), or is required by reason of a breach of any of Tenant’s covenants
and agreements hereunder. Where any alteration of or in connection with the
Premises is required by any such Requirements or Insurance Requirements, and, by
reason of the express exception hereinabove contained, Tenant is not under any
obligation to make such alteration, then Landlord shall make such alteration and
pay the cost thereof.

        Section 9.2     Landlord’s Obligations.   Landlord shall, at its
expense, comply with all Requirements and Insurance Requirements within the
Property (including the Premises) which are Building-wide or which result from
the negligence or willful act or breach of this Lease by Landlord or any of
Landlord’s Representatives. Landlord shall also comply with all Requirements
(including without limitation the Americans With Disabilities Act) and Insurance
Requirements applicable to the Common Areas and with all Requirements and
Insurance Requirements with which Tenant is not obligated to comply under
Section 9.1 herein. Such expenses of Landlord shall be deemed Operating Expenses
to the extent provided in Article 26 hereto.

        Section 9.3     Condition at Lease Execution.   Landlord shall deliver
the shell Premises to Tenant as follows: (i) HVAC stubbed and ready for Tenant’s
distribution; (ii) all columns and perimeter walls sheet-rocked and taped; (iii)
fire protection systems or sprinklers stubbed; (iv) four-inch sleeved
penetrations from the telephone closets for communications services wiring from
carriers’ point of entry in the basement of the Building to locations within the
Premises; (v) free of all asbestos; (vi) vacant and broom-clean. Landlord has
completed the floor lobby areas and the floor common bathrooms to a standard
comparable to the other buildings in the Park.

        Section 9.4     Tenant’s Right to Contest.   Tenant shall have the right
to contest, by appropriate legal proceedings diligently conducted in good faith,
in the name of Tenant or Landlord or both, at no expense to Landlord, the
validity or application of any Legal Requirement or Insurance Requirement
imposed upon Tenant hereunder, subject to the following:

    (a)        If by the terms of any such law, ordinance, order, rule,
regulation or requirement, compliance therewith pending the prosecution of any
such proceeding may legally be delayed without the incurrence of any lien,
charge or liability of any kind against the Property or any part thereof and
without subjecting Tenant or Landlord to any liability, civil or criminal, for
failure so to comply therewith, Tenant may delay compliance therewith until the
final determination of such proceeding; and

    (b)        If any lien, charge or civil liability would be incurred by
reason of any such delay, Tenant nevertheless may contest as aforesaid and delay
as aforesaid, provided that such delay would not subject Landlord to criminal
liability or a default under any fee mortgage and Tenant (i) furnishes to
Landlord security, reasonably satisfactory to Landlord, against any loss or
injury by reason of such contest or delay, and (ii) prosecutes the contest with
due diligence.

        Landlord shall promptly execute and deliver any appropriate papers which
may be necessary or proper to permit Tenant to so contest the validity or
application of any such law, ordinance, order, rule, regulation or requirement.

        Section 9.5     Landlord’s Right to Contest.   Landlord shall have the
right to contest, by appropriate legal proceedings diligently conducted in good
faith, in the name of Landlord or Tenant or both, at no expense to Tenant, the
validity or application of any Legal Requirement or Insurance Requirement
imposed upon Landlord hereunder, subject to the following:

    (a)        If by the terms of any such law, ordinance, order, rule,
regulation or requirement, compliance therewith pending the prosecution of any
such proceeding may legally be delayed without the incurrence of any lien,
charge or liability of any kind against Tenant and without subjecting Tenant to
any liability, civil or criminal, for failure so to comply therewith, Landlord
may delay compliance therewith until the final determination of such proceeding;
and

    (b)        If any lien, charge or civil liability would be incurred by
Tenant by reason of any such delay, Landlord nevertheless may contest as
aforesaid and delay as aforesaid, provided that such delay would not subject
Tenant to criminal liability and Landlord (i) furnishes to Tenant security,
reasonably satisfactory to Tenant, against any loss or injury by reason of such
contest or delay, and (ii) prosecutes the contest with due diligence.

        Tenant shall promptly execute and deliver any appropriate papers which
may be necessary or proper to permit Landlord to so contest the validity or
application of any such law, ordinance, order, rule, regulation or requirement.

        Section 9.6      Hazardous Substances.

    (a)        In order to induce Tenant to enter into this Lease, Landlord
represents to Tenant that, to the best of Landlord’s knowledge, there are no
Hazardous Substances in, on or under the Land.

    (b)        If Landlord becomes aware of any inquiry, investigation or
administrative, judicial or other proceeding regarding Hazardous Substances or
the violation of any Environmental Laws with respect to the Property, Landlord
shall, within (5) five days after first learning of same, give Tenant notice of
the same, and provide all available information regarding each inquiry,
investigation or proceeding.

    (c)        Landlord shall not cause or permit, as the result of any
intentional or unintentional act or omission on the part of Landlord, Landlord’s
Representatives, tenants or other occupants of the Park to store, use, possess,
dispose or release or threaten to release Hazardous Substances in, on or from
any portion of the Park.

    (d)        Landlord shall not cause or permit, as the result of any
intentional or unintentional act or omission on the part of Landlord, Landlord’s
Representatives, tenants or other occupants of the Park, any violation of any
Environmental Law.

    (e)        Landlord shall indemnify, defend and hold harmless Tenant, its
successors and assigns, its affiliates, parents, subsidiaries and subtenants,
Tenant’s Representatives, and all partners, trustees, shareholders, agents,
directors, officers and employees of any of the foregoing from and against any
and all claims, demands, penalties, fines, liabilities, settlements, suits,
damages, losses, injuries, costs and expenses of whatever kind or nature, known
or unknown, contingent or otherwise, including, without limitation, attorneys’
and consultants’ fees and disbursements and investigation and laboratory fees
arising out of, and in any way related to: (i) the storage, use, possession,
presence, disposal, release, or threat of release of any Hazardous Substance as
a result of any act or omission of Landlord, Landlord’s Representatives, tenants
or other occupants of the Park; (ii) any personal injury (including, without
limitation, wrongful death) or property damage (real or personal) arising out of
or related to the presence of any Hazardous Substance in the Park, except that
resulting from the negligence or willful act of Tenant or any of Tenant’s
Representatives; (iii) any lawsuit brought or threatened, settlement reached or
government order relating to such Hazardous Substance; and/or (iv) any
intentional or unintentional act or omission on the part of Landlord, Landlord’s
Representatives or other occupants of the Park which violate any Environmental
Law.


ARTICLE 10


DAMAGE TO PLUMBING AND OTHER SYSTEMS

        Section 10.1     Notice of Accidents.   Landlord or Tenant shall give to
the other prompt notice of any known damage to, or defective condition in, any
part or appurtenance of the Building Systems, serving, located in, or passing
through, the Premises. Any such damage or defective condition shall be remedied
by Landlord with reasonable diligence, but if such damage or defective condition
was caused by, or resulted from the improper use by Tenant or by Tenant’s
Representatives, the reasonable cost of the remedy thereof shall be paid by
Tenant, to the extent not covered by Section 5.4 hereof. Except as otherwise
provided in this Lease, or any other document governing the relationship between
Landlord and Tenant, Tenant shall not be entitled to claim any damages arising
from any such damage or defective condition unless the same shall have been
caused by the negligence or willful misconduct of Landlord or any of Landlord’s
Representatives in the construction, operation or maintenance of the Premises or
Building or the same shall not have been remedied by Landlord with reasonable
diligence after notice thereof from Tenant to Landlord; nor shall Tenant be
entitled to claim any eviction by reason of any such damage or defective
condition unless the same shall have rendered the Premises untenantable and the
Premises shall not have been made tenantable by Landlord within a reasonable
time (not to exceed seven (7) Business Days) after notice thereof from Tenant to
Landlord.


ARTICLE 11


NOTICES

        Section 11.1     Procedure; Addresses.   Any notice, consent, approval,
request, bill, demand or statement hereunder by either party to the other party
shall be in writing and shall be deemed to have been duly given if delivered
personally to such other party sent by overnight mail with a reliable overnight
courier or by certified registered U.S. mail, return receipt requested, postpaid
and addressed to such other party, which address for Landlord shall be c/o
Albert D. Phelps, Inc., 401 Merritt 7, P. O. Box 5101, Norwalk, CT 06856,
Attention: John P. Crosby, President, and for Tenant shall be Factset Research
Systems, Inc., One Greenwich Plaza, Greenwich, Connecticut 06830, Attention: Mr.
John Gross, but after Tenant shall have commenced business in the Premises, any
notice to Tenant shall be sent to the Premises, with a copy (in either case) to
Robinson & Cole, 695 East Main Street, Stamford, Connecticut 06901, Attention:
Frank L. Baker, Esq. If the address of such other party for notices shall have
been duly changed as hereinafter provided, aforesaid, notices shall be given to
such other party at such changed address. Notices by mail (except overnight
mail) shall be effective three (3) Business Days after the date mailed. Notices
by overnight mail shall be effective one (1) Business Day after delivery to the
service. Either party may at any time change the address for such notices,
consents, approvals, requests, bills, demands or statements by delivering or
mailing, as aforesaid, to the other party a notice stating the change and
setting forth the changed address.


ARTICLE 12


CONDITIONS OF LIMITATION

         Section 12.1      Events of Default.    This Lease and the Term and
estate hereby granted are subject to the limitation that:

    (a)        in case Tenant shall make an assignment of its property for the
benefit of creditors or shall file a voluntary petition under any bankruptcy or
insolvency law, or an involuntary petition under any bankruptcy or insolvency
law shall be filed against Tenant and such involuntary petition is not dismissed
within ninety (90) days after the filing thereof,

    (b)        in case a petition is filed by or against Tenant under the
Chapter 11 provision of the United States Bankruptcy Act or under the provision
of any law of like import, unless such petition under said Chapter 11 provisions
be one filed against Tenant which is dismissed within ninety (90) days after its
filing,

    (c)        in case Tenant shall file a petition under the Chapter 7
provision of the United States Bankruptcy Act or under the provisions of any law
of like import and such petition is not dismissed with ninety (90) days thereof,

    (d)        in case a permanent receiver, trustee or liquidator shall be
appointed for Tenant or of or for all or substantially all the property of
Tenant, and such receiver, trustee or liquidator shall not have been discharged
within ninety (90) days from the date of his appointment,

    (e)        in case Tenant shall default in the payment of any Net Rent or
additional rent or any other charge payable hereunder by Tenant to Landlord on
any date upon which the same became due, and such default shall continue for ten
(10) Business Days after Landlord shall have given to Tenant a notice specifying
such default,

    (f)        in case Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, term, provision or condition of this
Lease on the part of Tenant to be kept, observed or performed (other than a
default of the character referred to in clause 12.1(e) of this Section 12.1),
and if such default shall continue and shall not be remedied by Tenant within
thirty (30) Business Days after Landlord shall have given to Tenant a notice
specifying the same, or, in the case of such a default which for causes beyond
Tenant’s control cannot with due diligence be cured within said period of thirty
(30) Business Days, if Tenant (i) shall not, promptly upon the giving of such
notice, advise Landlord in writing of Tenant’s intention to take all steps
necessary to remedy such default with due diligence, (ii) shall not duly
institute and thereafter diligently prosecute to completion all steps necessary
to remedy the same, or (iii) shall not remedy the same within a reasonable time
after the date of the giving of said notice by Landlord,

Then in any of said cases Landlord may at its option:

  give to Tenant a notice of intention to end the Term of this Lease at the
expiration of ten (10) Business Days from the date of the giving of such notice,
and, in the event such notice is given and the default not cured within said
period, this Lease and the Term and estate hereby granted (whether or not the
Term shall theretofore have commenced) shall expire and terminate upon the
expiration of said ten (10) Business Days with the same effect as if that day
were the date hereinbefore set for the expiration of the full Term of this
Lease,


or

  re-enter the Premises following summary dispossess proceeding or appropriate
suit without terminating this Lease,

but Tenant shall be or remain liable for damages as provided in this Lease or
pursuant to law. If the term “Tenant”, as used in the Lease, refers to more than
one person, then, as used in clauses 12.1(a), 12.1(b), 12.1(c), and 12.1(d) of
this Section 12.1, said term shall be deemed to include all of such persons or
any one them; if any of the obligations of Tenant under this Lease is
guaranteed, the term “Tenant” as used in said clauses shall be deemed to include
also the guarantor or, if there be more than one guarantor, all or any one of
them. In addition, with respect to clauses 12.1(a), 12.1(b), 12.1(c), and
12.1(d) to the extent the Rent and other obligations of Tenant continue to be
met such clauses by themselves shall not be deemed to constitute a default by
Tenant under this Lease.


ARTICLE 13


RE-ENTRY BY LANDLORD

        Section 13.1     Re-entry.   If Tenant shall default in the payment of
any Net Rent or additional rent or any other charge payable hereunder by Tenant
to Landlord on any date upon which the same becomes due, and if such default
shall continue for ten (10) Business Days after Landlord shall have given to
Tenant a notice specifying such default, or if this Lease shall terminate as in
Article 12 hereof provided, Landlord or Landlord’s Representatives may
immediately or at any time thereafter re-enter into or upon the Premises, or any
part thereof, in the name of the whole, either by summary dispossess proceedings
or by any suitable action or proceeding at law, without being liable to
indictment, prosecution or damages therefor, and may repossess the same, and may
remove any persons therefrom, to the end that Landlord may have, hold and enjoy
the Premises again as and of its first estate and interest therein. The words
“re-enter”, “re-entry” and “re-entering” as used in this Lease are restricted to
their technical legal meanings.

        Section 13.2     Past Due Rent.   In the event of any termination of
this Lease under the provisions of Article 12 hereof or in the event that
Landlord shall re-enter the Premises under the provisions of Article 12 or this
Article 13 or in the event of the termination of this Lease (or of re-entry
without termination) by or under any summary dispossess or other appropriate
proceeding or action undertaken by Landlord for the enforcement of its aforesaid
right of re-entry or any provision of law (any such termination of this Lease,
or re-entry without termination, being hereinafter called a “Default
Termination” or “Default Re-Entry”, as the case may be), Tenant shall thereupon
pay to Landlord the Net Rent, additional rent and any other charge payable
hereunder by Tenant to Landlord up to the time of such Default Termination or
Default Re-Entry, or of such recovery of possession of the Premises by Landlord,
as the case may be, and Tenant shall also pay to Landlord in the event of a
Default Termination damages as provided in Article 14 hereof or pursuant to law.
Also in the event of a Default Termination or Default Re-Entry Landlord shall be
entitled to retain all moneys, if any paid by Tenant to Landlord, whether as
advance rent, security or otherwise, but such moneys shall be credited by
Landlord against any Net Rent, additional rent or any other charge due from
Tenant at the time of such Default Termination or Default Re-Entry or, at
Landlord’s option, against any damages payable by Tenant under Article 14 hereof
or pursuant to law.

      Section 13.3     Injunction; Nonexclusive Remedies.

    (a)        In the event of a breach on the part of Tenant with respect to
any of the covenants, agreements, terms, provisions or conditions on the part of
or on behalf of Tenant to be kept, observed or performed, Landlord shall also
have the right of injunction. The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which Landlord may lawfully be entitled at
any time, and Landlord may invoke any remedy allowed at law or in equity as if
specific remedies were not herein provided for, provided, however, that no such
remedy may result in a duplication of any measure of damages afforded Landlord
hereunder.

    (b)        In the event of a breach on the part of Landlord with respect to
any of the covenants, agreements, terms, provisions or conditions on the part of
or on behalf of Landlord to be kept, observed or performed, Tenant shall also
have the right of injunction. The specified remedies to which Tenant may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Tenant may lawfully be entitled at any
time, and Tenant may invoke any remedy allowed at law or in equity as if
specific remedies were not herein provided for, provided, however, that no such
remedy may result in a duplication of any measure of damages afforded Tenant
hereunder.


ARTICLE 14


DAMAGES

        Section 14.1     Damages.   In the event of a Default Termination or
Default Re-Entry of this Lease, Tenant will pay to Landlord as damages, at the
election of Landlord, either:

    (a)        a sum at the time of such Default Termination or Default Re-Entry
equal to the amount, if any, by which (1) the aggregate of the Net Rent and the
additional rent under Article 26 hereof or any other Article of this Lease, if
any, which would have been payable hereunder by Tenant for the period commencing
with the day following the date of such Default Termination or Default Re-Entry
and ending with the date hereinbefore set for the expiration of the full Term
hereby granted, exceeds (2) the aggregate fair market rental value of the
Premises for the same period discounted to their net present value at a rate of
eight percent (8%), or

    (b)        sums equal to the aggregate of the Net Rent and the additional
rent under Article 26 hereof or under any other Article of this Lease, if any,
which would have been payable by Tenant had this Lease not terminated by such
Default Termination or Default Re-Entry payable upon the due dates therefor
specified herein following such Default Termination or Default Re-Entry and
until the date hereinbefore set for the expiration of the full Term hereby
granted discounted to their net present value at a rate of eight percent (8%);
provided, however, that if Landlord shall relet all or any part of the Premises
for all or any part of said period, Landlord shall credit Tenant with the net
rents received by Landlord from such reletting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such reletting the expenses incurred or paid by Landlord in terminating this
Lease and of re-entering the Premises and of securing possession thereof, as
well as the expenses of reletting, including altering and preparing the Premises
for new tenants with a Building Standard Installation, brokers’ commissions and
all other expenses properly chargeable against the Premises and the rental
therefrom in connection with such reletting, it being understood that any such
reletting may be for a period equal to or shorter or longer than said period;
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder,
(ii) in no event shall Tenant be entitled, in any suit for the collection of
damages pursuant to this clause (b), to a credit in respect of any net rents
from a reletting except to the extent that such net rents are actually received
by Landlord prior to the commencement of such suit, and (iii) if the Premises or
any part thereof should be relet in combination with other space, then
appropriate apportionment on a square foot gross leasable area basis shall be
made of the rent received from such reletting and of the expenses of reletting.
For the purposes of clause (a) of this Section 14.1, the amount of additional
rent which would have been payable by Tenant under Article 26 hereof, for each
calendar year in which and after such Default Termination or Default Re-Entry
occurs, shall be deemed to be an amount equal to the amount of such additional
rent payable by Tenant for the calendar year immediately preceding the year in
which such Default Termination or Default Re-Entry occurs. Suit or suits for the
recovery of such damages, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the Term of
this Lease would have expired but for such Default Termination or Default
Re-Entry.

        Section 14.2     Other Damages.   Nothing herein contained shall be
construed as limiting or precluding the recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant. Anything in this Lease to the contrary notwithstanding, if
Tenant is in default under this Lease, Landlord shall not be entitled to receive
from Tenant any consequential, special or punitive costs or damages incurred by
Landlord as a result of Tenant’s default, unless Tenant is a holdover pursuant
to the provisions of Article 32 of this Lease.


ARTICLE 15


SUPPLEMENTAL HVAC SYSTEM AND EMERGENCY GENERATOR

        Section 15.1     Supplemental HVAC System.   Tenant, at its sole cost
and expense, shall have the option to install cooling towers and chillers on the
Property to supplement the existing Building system or, alternatively, to act as
the primary HVAC system for a portion of the Premises at no additional rent to
Tenant.

        Section 15.2     Emergency Generator.   Tenant, at its sole cost and
expense, shall have the option to install (in accordance with applicable laws,
rules and regulations) an emergency generator system (the “Emergency Generator”)
on the Land for its exclusive use at no additional charge or Rent to Tenant.
Landlord acknowledges and agrees that Tenant may locate or relocate such
emergency generator at a location on the Land that is mutually acceptable to
Landlord and Tenant, and that Tenant shall have the right to install (in
accordance with applicable laws, rules and regulations) such cables, conduits,
venting ducts, and piping as may be necessary or required to connect such
emergency generator to the electrical systems servicing the Premises and/or to
Tenant’s equipment located within the Premises, as well as to vent exhaust from
the operation thereof.

        Section 15.3     Landlord’s Consent.    Landlord’s consent for the
supplemental HVAC work as permitted under Section 15.1 and for emergency
generator under Section 15.2 shall be required and Tenant shall follow the
procedure for approval as is set forth in Section 5.1(e).


ARTICLE 16


ACCESS CARDS

        Section 16.1     Access Cards.   Landlord shall provide Tenant with one
(1) access card for the Building security system per employee of Tenant, from
time to time, at no charge to Tenant, provided, however, Tenant shall be charged
for additional cards in excess of one (1) card per two hundred fifty (250)
rentable square feet of the Premises leased by Tenant at the then current rate.
Tenant shall be charged for replacement cards at the then current rate.


ARTICLE 17


ELEVATORS, CLEANING, HEATING, AIR CONDITIONING, SERVICES

      Section 17.1     Cleaning; Access.

    (a)        Landlord will clean the Property per the specifications in
Exhibit E hereto. Landlord’s cleaning costs for the Property for the services as
set forth on Exhibit E attached hereto shall be included as part of the
Operating Expenses as provided in Article 26 hereof.

    (b)        Landlord shall also provide parking facilities consistent in
quality with other Class-A office buildings in the southern Fairfield County
area. Tenant and its employees shall have access to the Building at all times.

       Section 17.2      HVAC.

    (a)        During Business Hours, Landlord shall, through the HVAC system,
furnish to, and distribute in the Premises heating, ventilation and air
conditioning throughout the year consistent with Class-A office buildings in the
Norwalk area for the comfortable occupancy of the Premises by Tenant, but in all
events in accordance with the following temperature standards:

                (i)        Fresh air levels shall be maintained in accordance
with prevailing Class A standards and ASHRAE Standard 62-89 or as later amended.
Landlord shall also provide adequate thermal environmental comfort and air
velocity limits in accordance with ASHRAE-55.

                (ii)        Temperatures in the Building shall be maintained as
follows:

  Winter temp: Outside Conditions:
5 deg F dry bulb, 25 mph prevailing wind
Inside Conditions:
68 deg F @ - 30% humidity;

Summer temp: Outside Conditions:
Inside Conditions:
General Offices: 72 deg F @ - 50% RH

                (iii)        Landlord to provide minimum outside air equal to
not less than 20 cfm per person based on occupancy at 1 person per 100 usable
square feet. Acoustic contribution from HVAC equipment (both refrigeration and
air side) to be less than NC-38, as measured against ambient – off conditions.

    (b)        Unless requested by Tenant, Landlord shall have no obligation to
provide the Premises with mechanical ventilation except during Business Hours.
It is specifically understood that the Premises may not be habitable when
mechanical ventilation is not being provided for the Premises. In the event that
Tenant shall require heat and/or air conditioning or ventilation services during
non-Business Hours, Tenant shall give Landlord reasonable advance notice (which
may be by personal, oral or telephonic communication followed up by a written
work order within five (5) days on Landlord’s standard work order form) of such
requirements and Landlord shall furnish same to Tenant (the current rate for
non-Business Hours HVAC is $100.00 per hour). If more than one (1) tenant
arranges for non-Business Hours HVAC, the cost shall be equitably allocated
among said tenants. Reasonable advance notice is defined as being given by 3:00
P.M. Monday-Friday for same day service, and by 3:00 P.M. Friday for Saturday
overtime service, or by 10:00 A.M. Saturday for Sunday service.

        Section 17.3     Elevators.   Except when out of service for repairs,
Landlord shall operate all elevators serving the floors on which the Premises
are located during Business Hours, and have no fewer than one passenger elevator
subject to call during the other hours. At any time or times all or any of the
elevators in the Building may, at the option of Landlord, be manual and/or
automatic elevators and Landlord shall be under no obligation to furnish an
elevator operator for any automatic elevator. Notwithstanding the foregoing, all
passenger elevators shall be automatic elevators. If Landlord shall at any time
or times furnish any elevator operator for any automatic elevator, Landlord may
discontinue furnishing such elevator operator without any diminution, reduction
or abatement of rent, provided that the cost for such operator shall not be
charged to Tenant, unless such operator is requested by Tenant. Landlord shall
provide at least one (1) freight elevator for Tenant’s use during any Tenant
Changes without cost to Tenant, including during non-Business Hours and
non-Business Days.

        Section 17.4     Building Systems.   Landlord hereby represents and
warrants that as of the date hereof, all Building Systems (including without
limitation mechanical, electrical, plumbing and HVAC) are in good working order
and in compliance with all Requirements and that such Building Systems shall
remain in such working order and compliance throughout the Term.

        Section 17.5     Other Services.   Landlord shall provide additional
services in accordance with the standards of a class A office building in
southern Fairfield County, including without limitation: property management,
utilities, snow removal, cleaning of Common Areas, 24-hour guard service and
related security, landscaping, exterior lighting, maintenance of insurance and
general repair and maintenance as required hereunder.

      Section 17.6     Interruption of Service.

    (a)        Landlord reserves the right, without liability to Tenant and
without constituting any claim of constructive eviction, to stop or interrupt
any heating, elevator, escalator, lighting, ventilating, air conditioning, gas,
steam, power, electricity, water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of Unavoidable Delay. No
such stoppage or interruption shall entitle Tenant to any diminution or
abatement of Rent or other compensation nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of any such stoppage or
interruption. Tenant hereby expressly waives any and all claim for damages it
may have against Landlord on account of such stoppage of interruption.

    (b)        Landlord shall, however, exercise reasonable diligence to restore
any service so interrupted. Notwithstanding the foregoing, if: (i) any Essential
Service (as defined in the following sentence) is discontinued to the Premises
for more than five (5) consecutive days following notice thereof from Tenant to
Landlord; and (ii) such discontinuance renders all or any significant portion of
the Premises untenantable, then all Rent shall thereupon abate, based upon the
portion of the Premises so rendered untenantable, until such discontinuance is
remedied. “Essential Service” means any of the following: heating or
air-conditioning (as seasonally required), office electricity, water, plumbing
or elevators.


ARTICLE 18


LEASE CONTAINS ALL AGREEMENTS — NO WAIVERS

        Section 18.1     No Other Promises.   This Lease contains all of the
covenants, agreements, terms, provisions and conditions relating to the leasing
of the Premises hereunder, and neither Landlord nor Tenant has made and are not
making, and Landlord and Tenant in executing and delivering this Lease are not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same may expressly be set forth in this Lease or to the
extent contained in any writing which may be signed by both parties and made
either simultaneously or subsequent to this Lease.

        Section 18.2     No Waivers.   The failure of Landlord or Tenant to
insist in any instance upon the strict performance of any provision of this
Lease or to exercise any election herein contained shall not be construed as a
waiver or relinquishment for the future of such provision or election, but the
same shall continue and remain in full force and effect. No waiver or
modification by Landlord or Tenant of any provision of this Lease or other right
or benefit shall be deemed to have been made unless expressed in writing and
signed by Landlord and Tenant. No surrender of the Premises or of any part
thereof or of any remainder of the Term of this Lease shall be valid unless
agreed by both Tenant and Landlord in writing. Any breach by Tenant of any
provision of this Lease shall not be deemed to be waived by (a) the receipt and
retention by Landlord of Net Rent or additional rent from anyone other than
Tenant or (b) the acceptance of such other person as a tenant or (c) a release
of Tenant from the further performance by Tenant of the provisions of this Lease
or (d) the receipt and retention by Landlord of Net Rent or additional rent
without knowledge of the breach of any provision of this Lease. No payment by
Tenant or receipt or retention by Landlord of a lesser amount than any Net Rent
or additional rent herein stipulated shall be deemed to be other than on account
of the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as such rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this Lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this Lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination is sought.


ARTICLE 19


PARTIES BOUND

        Section 19.1     Successors and Assigns.   The covenants, agreements,
terms, provisions, and conditions of this Lease shall bind and benefit the
respective successors, assigns and legal representatives of the parties hereto
with the same effect as if mentioned in each instance where a party hereto is
named or referred to, except that no violation of the provisions of Article 25
hereof shall operate to vest any rights in any successor, assignee or legal
representative of Tenant and that the provisions of this Article 19 shall not be
construed as modifying the conditions of limitation contained in Article 12
hereof. It is understood and agreed, however, that the covenants and obligations
on the part of Landlord under this Lease shall not be binding upon Landlord
herein named with respect to any period subsequent to the transfer of its
interest in the Building, that in the event of such a transfer said covenants
and obligations shall thereafter be binding upon each transferee of such
interest of Landlord herein named who assumes the same in a writing, a copy of
which is delivered to Tenant, but only with respect to the period ending with a
subsequent transfer of such interest, and that a lease of the entire interest
shall be deemed a transfer within the meaning of this Article 19.
Notwithstanding the above, any obligation of Landlord accruing prior to the
transfer shall remain Landlord’s obligation unless expressly assumed by any
successor, assignee or legal representative.

        Section 19.2     Nonrecourse.   If Landlord or any successor(s) in
interest or assignee(s) shall be an individual, joint venture, limited liability
company, corporation, tenancy in common, firm or partnership, general or
limited, or a trust, it is specifically understood and agreed that there shall
be no personal liability on such individual or the members of the joint venture,
limited liability company, tenancy in common, firm, partnership, or the
trustee(s) under such trust or the beneficiaries thereunder, or upon such joint
venture, corporation, tenancy in common, firm, partnership, or trust in respect
to any of the covenants, agreements, terms, provisions, and conditions of this
Lease. In the event of a breach or default by Landlord of any of its obligations
under this Lease, Tenant shall look solely to the equity of Landlord in the
Building and Land or its leasehold interest therein, the rental or sale proceeds
therefrom and any insurance and condemnation proceeds relating thereto for the
satisfaction of Tenant’s remedies. It is expressly understood that Landlord’s
liability under the covenants, agreements, terms, provisions, conditions,
warranties, and obligations of the Lease shall in no event exceed the loss of
its equity interest in the Land and Building, the proceeds therefrom and any
insurance and condemnation proceeds.


ARTICLE 20


CURING DEFAULTS

        Section 20.1     Cure by Landlord.   If Tenant shall default in the
keeping, observance or performance of any provision or obligation of this Lease
and such default continues beyond the applicable notice and cure periods set
forth in Article 12, Landlord, on prior notice to Tenant and without thereby
waiving such default, may perform the same for the account and at the expense of
Tenant. Bills for any reasonable expense incurred by Landlord in connection with
any such performance by Landlord for the account of Tenant, and bills for all
reasonable costs, expenses and disbursements of every kind and nature
whatsoever, including but not limited to, reasonable counsel fees involved in
successfully collecting the Net Rent or additional rent or other charge or any
part thereof or successfully enforcing any rights against Tenant, under or in
connection with this Lease, or pursuant to law, including (without being limited
to) any such reasonable cost, expense and disbursement involved in instituting
and prosecuting any action or proceeding (including any summary dispossess
proceeding), as well as bills for any Property, material, labor or services
provided, furnished or rendered, or caused to be provided, furnished or
rendered, by Landlord to Tenant, may be sent by Landlord to Tenant monthly, and
shall be due and payable in accordance with the terms of said bills, and if not
paid when due, the amounts hereof shall immediately become due and payable as
additional rent under this Lease. Landlord shall also pay to Tenant all
reasonable costs, expenses and disbursements incurred by Tenant in successfully
enforcing any provisions of this Lease.

        Section 20.2     Landlord Default.   It shall be a default by Landlord
if Landlord shall (a) fail to make a required payment to Tenant within ten (10)
Business Days after notice; (b) fail to correct an emergency within a reasonable
time (no more than three (3) days) after notice from Tenant (which notice may be
oral followed promptly by written notice); or (c) fail to observe any other
obligation of Landlord under this Lease and then fail to cure such default
within thirty (30) days after notice from Tenant; provided however that in the
case of (b) or (c) if Landlord cannot with due diligence cure within the
applicable period, for causes beyond Landlord’s reasonable control, then it
shall be a default if Landlord shall not (i) promptly upon the giving of such
notice, advise Tenant in writing of Landlord’s intention to take all steps
necessary to remedy such default with due diligence; (ii) duly institute and
thereafter diligently prosecute to completion all steps necessary to remedy the
same: and (iii) remedy the same within a reasonable time after the giving of
said notice by Tenant.

      Section 20.3     Self-Help; Offsets.

    (a)        If Landlord shall default after notice and expiration of the
applicable cure period under Section 20.2 herein, Tenant, on prior notice to
Landlord and without waiving such default, may perform the same for the account
and at the expense of Landlord.

    (b)        Tenant may offset the reasonable, out-of-pocket costs actually
expended by Tenant in curing such default, together with interest at the Default
Rate (hereinafter defined) from the date of incurring the expense, from the Rent
next due and owing hereunder, until Tenant has been fully credited for such
expenditure. If, upon termination of this Lease, Tenant shall not have offset
the full amount of such costs as set forth herein, Landlord shall, within ten
(10) Business Days after such termination, pay the difference to Tenant. Any
disputes under this Section shall be resolved by arbitration in accordance with
the provisions of Article 44 herein.


ARTICLE 21


INABILITY TO PERFORM

      Section 21.1     Force Majeure.

    (a)        Subject to other provisions of this Lease, this Lease and the
obligations of Tenant to pay rent hereunder and perform all of the other
covenants, agreements, terms, provisions, and conditions hereunder on the part
of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of its obligations under this Lease or
is unable to supply or is delayed in supplying any service expressly or
impliedly to be supplied or is unable to make or is delayed in making any
repairs, replacements, additions, alterations or decorations or is unable to
supply or is delayed in supplying any equipment or fixtures, if Landlord is
prevented or delayed from so doing by reason of Unavoidable Delays.

    (b)        Subject to other provisions of this Lease, this Lease and the
obligations of Landlord to perform all of the covenants, agreements, terms,
provisions, and conditions hereunder on the part of Landlord to be performed
shall in no way be affected, impaired or excused because Tenant is unable to
fulfill any of its obligations under this Lease or is unable to make or is
delayed in making any repairs, replacements, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Tenant is prevented or delayed from so doing by reason of
Unavoidable Delays.


ARTICLE 22


ADJACENT EXCAVATION — SHORING

        Section 22.1     Excavation.   If an excavation shall be made upon land
adjacent to or under the Building, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Premises for the purpose of doing, at such person’s
expense, such work as said person shall deem necessary or desirable to preserve
the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnity against Landlord, or
diminution or abatement of Rent, unless such excavation interferes with Tenant’s
ability to conduct its business. Entry to the Premises by such persons shall be
subject to such reasonable restrictions and regulations as Tenant may impose
from time to time.


ARTICLE 23


ARTICLE HEADINGS

        Section 23.1     Headings.   The Article and Section headings of this
Lease are for convenience only and are not to be considered in construing the
same.


ARTICLE 24


ELECTRICAL ENERGY

        Section 24.1     Direct Meter.

    (a)        A direct meter system shall be furnished and installed by Tenant,
as part of the Tenant Work, to measure the amount of Tenant’s electrical
“Usage,” as hereinafter defined. Where more than one (1) meter measures the
amount of Usage, Usage through each meter shall be computed and then aggregated
and then paid by Tenant in accordance with the provisions of this Article.

    (b)        The Building electrical service shall provide a minimum of 6.5
watts per rentable square foot of demand electrical capacity to the Premises for
lighting and general utility power, exclusive of Building requirements.

        Section 24.2 Additional Risers. Any additional risers, feeders or other
equipment or service proper or necessary to supply Tenant’s electrical
requirements, will, upon written request of Tenant, be installed by Landlord, at
the reasonable cost and expense of Tenant, if in Landlord’s reasonable judgment,
the same will not cause permanent damage or hazardous conditions. Landlord
agrees that Tenant may use any existing risers (at no additional cost to Tenant)
to provide additional electricity to supply Tenant’s requirements, provided that
such risers shall be suitable and available for such purpose in Landlord’s
reasonable judgment.

      Section 24.3     Tenant’s Usage.

    (a)        For the purposes of this Article, “Usage” shall mean Tenant’s
actual usage of electricity in the Premises for lighting, office equipment,
and/or any special HVAC equipment installed for Tenant, (as distinguished from
normal Building HVAC and the Common Area lighting), as measured by the aforesaid
metering system for each calendar month or such other period as mutually agreed
upon by Landlord and Tenant commencing as of the Substantial Completion of the
Premises (or the applicable portion thereof) through the remainder of the Term
of this Lease.

    (b)        “Landlord’s Rate” shall mean the service classification
(including all applicable taxes, surcharges, demand charges, energy charges,
fuel adjustment charges, time of day charges and other adjustments made from
time to time by the utility company supplying electric current to the Building
or any Governmental Authority having jurisdiction) pursuant to which Landlord
purchases electric current for the Building from the utility company supplying
electric current to the Building.

    (c)        “Tenant’s Cost” shall mean the product of (i) the Usage
multiplied by (ii) Landlord’s Rate, and in no event shall exceed the costs to
Landlord; Landlord shall make no profit nor charge Tenant any administrative or
other fee.

        Section 24.4     Billing and Payment.   Landlord shall, from time to
time but not more often than monthly, furnish Tenant with an invoice indicating
the period during which the Usage was measured and the amount of Tenant’s Cost
payable by Tenant to Landlord for such period. Within thirty (30) days after
receipt of such invoice, Tenant shall pay the amount of Tenant’s Cost set forth
thereon to Landlord as additional rent. In addition, if any tax is imposed upon
Landlord by any municipal, state or federal agency or subdivision with respect
to the purchase, sale or resale of electrical energy supplied to Tenant
hereunder, Tenant covenants and agrees that, where permitted by law, a pro rata
share of such taxes (based upon the ratio that Tenant’s Usage bears to the
actual usage for the Building determined in the same manner as Usage) shall be
passed onto, included in the bill to and paid by Tenant to Landlord as
additional rent, provided that if Landlord’s Rate is determined based on the
rate Tenant would have paid had it purchased the electricity for the Premises
from the utility company, then Tenant’s share of such taxes shall be based on
the ratio of the amount payable by Tenant for such electricity and the total
cost payable for all electricity used in the Building.

        Section 24.5     Failure of Supply.   Except as otherwise in this Lease
provided, Landlord shall not in any way be liable or responsible to Tenant for
any loss or damage or expense which Tenant may sustain or incur if, through no
fault of Landlord, either the quantity or character of electric service is
changed or is no longer available or suitable for Tenant’s requirements.

      Section 24.6     Overloading.

    (a)        In no event shall Tenant use or install any fixtures, equipment
or machines the use of which in conjunction with other fixtures, equipment and
machines in the Premises would result in an overload of the electrical circuits
servicing the Premises. Notwithstanding the aforesaid, (a) Tenant’s use of
ordinary office equipment is not hereby prohibited, and (b) Tenant, subject to
Landlord’s approval and consent, shall have the option to upgrade such
electrical circuits as may be required to accommodate Tenant’s needs, at its
sole cost and expense. Landlord shall cooperate with Tenant to seek the lowest
electrical rates for the Premises, from time to time.

    (b)        Tenant covenants and agrees that at all times its use of the
electric current shall never exceed the capacity of the then existing feeder to
the Building or the risers or wiring installation. Notwithstanding the
aforesaid, Tenant shall have the option, subject to Landlord’s approval and
consent, to upgrade such feeders, risers and/or wiring as may be required to
accommodate Tenant’s needs, at its sole cost and expense.

        Section 24.7     Survey.   In the event the metering system installed in
the Premises for the measurement of electricity consumption in the Premises, or
any alternative submetering system installed by Landlord at a later date, is or
becomes prohibited by law from use, then Landlord at its sole cost and expense
may cause a survey to be made by an independent electrical engineer or an
electrical consulting firm mutually agreed upon by Tenant and Landlord
(hereinafter referred to as the “Electrical Consultant”) to determine Usage in,
and Tenant’s cost for electrical service to the Premises from time to time, at
least once per twelve (12) month period, and the Electrical Consultant shall
make such determination using criteria generally accepted in the southern
Fairfield County area and Landlord’s Rate in effect at the time for all
electricity consumed by Tenant. The determination made by the Electrical
Consultant shall be binding on both Landlord and Tenant.

        Section 24.8     Alterations.   In order that Landlord may at all times
have the necessary information that it requires in order to maintain and protect
the Building equipment, Tenant agrees that Tenant will not make any material
alteration or material addition to the electrical equipment and/or appliances in
the Premises without prior notice to Landlord in each instance and will promptly
advise Landlord of any other alteration or addition to such electrical equipment
and/or appliances.


ARTICLE 25


ASSIGNMENT, MORTGAGING, SUBLETTING

        Section 25.1     Landlord’s Consent Required.   Tenant covenants and
agrees, for Tenant and its successors, assigns and legal representatives, that
neither this Lease nor the Term and estate hereby granted, nor any part hereof
or thereof will be assigned, mortgaged, pledged, encumbered or otherwise
transferred (whether voluntarily, involuntarily, by operation of law, or
otherwise), and that neither the Premises, nor any part thereof, will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or will be used or occupied, or permitted to be used or occupied, by anyone
other than Tenant, or for any purpose other than as hereinbefore set forth, or
will be sublet, without the prior written consent of Landlord in every case;
provided, however, that, the assignment or transfer of this Lease, and the Term
and estate hereby granted to any entity fifty-one percent (51%) or more of which
is owned by Tenant, or to any entity that owns fifty-one percent (51%) or more
of Tenant, or to any entity which is under common Control with Tenant, or to any
entity into which Tenant is merged or with which Tenant is consolidated or to
which a substantial portion of Tenant’s assets may be sold (such entity being
hereinafter, in this Article 25, called an “Affiliate”) shall be permitted
without the prior written consent of Landlord shall not be deemed to be
prohibited hereby if the Affiliate shall execute, acknowledge and deliver to
Landlord an agreement in form and substance reasonably satisfactory to Landlord
whereby the Affiliate shall assume and agree to perform, and to be personally
bound by and upon, all the covenants, agreements, terms, provisions and
conditions set forth in this Lease on the part of Tenant to be performed from
and after the date of such assignment or transfer, and whereby the Affiliate
shall expressly agree that the provisions of this Article 25 shall,
notwithstanding such assignment or transfer, continue to be binding upon it with
respect to all future assignments and transfers. In addition, the Premises may,
without Landlord’s consent, be sublet to and/or otherwise occupied by any
Affiliate. The provisions of Sections 25.2 and 25.3 hereof shall not apply to
any transactions which are permitted, without Landlord’s consent, under this
Section 25.1.

        Section 25.2     Landlord’s Right of Recapture.   In the event Tenant
desires Landlord’s consent to an assignment or subletting of the Premises (other
than an assignment or subletting permitted under Section 25.1 above), Tenant, by
notice in writing, shall offer to vacate the entire Premises and to surrender
the same to Landlord as of a date (the “Surrender Date”) specified in said offer
which shall be the last day of any calendar month during the Term hereof,
provided, however, that the Surrender Date shall not be earlier than the date
occurring ninety (90) days after the giving of such notice nor be later than the
effective date of the proposed assignment or the commencement date of the term
of the proposed sublease. Landlord may accept such offer by notice to Tenant
given within ten (10) Business Days after the receipt of such notice from
Tenant. If Landlord accepts such offer, Tenant shall surrender to Landlord,
effective as of the Surrender Date, all Tenant’s right, title and interest in
and to the entire Premises. If the entire Premises be so surrendered by Tenant,
this Lease shall be canceled and terminated as of the Surrender Date with the
same force and effect as if the Surrender Date were the date hereinbefore
specified for the expiration of the full Term of this Lease.

        Section 25.3   Conditions to Consent.   In the event Landlord does not
accept such offer of Tenant referred to in Section 25.2 hereof, Landlord
covenants not to withhold or delay its consent for a period of more than fifteen
(15) days after the offer period expires to such proposed assignment or
subletting by Tenant of such space to the proposed assignee or subtenant. If
Landlord shall elect to deny consent to the proposed assignment or sublease,
Landlord shall, subject to the next succeeding sentence, give notice to Tenant
of such denial within fifteen (15) days of receipt of Tenant’s notice of the
proposed assignment or sublease, and Landlord shall accompany any such denial
with a statement of a reason for denial. If Landlord fails to notify Tenant of
its denial or approval within such fifteen (15) day period, then such request
for Landlord’s consent to the proposed assignment or subletting shall be deemed
to have been approved. Landlord shall not in any event be obligated to consent
to any such proposed assignment or subletting unless:

    (a)        in the reasonable judgment of Landlord the proposed assignee or
subtenant is of a character and engaged in a business such as are in keeping
with the standards of Landlord in those respects for the Building and its
occupancy; provided, however, a business substantially similar to that engaged
in by Tenant shall be deemed acceptable to Landlord;


    (b)        the proposed assignee or subtenant is of a financial strength and
creditworthiness as the Landlord, in the commercially reasonable discretion,
deems sufficient to meet the monetary obligations of the Lease or sublease, as
the case may be; provided, however, if proposed assignee or subtenant of equal
financial strength and creditworthiness to Tenant (as of the date of execution
of this Lease) shall be deemed acceptable to Landlord;


    (c)        in the reasonable judgment of Landlord, the purposes for which
the proposed assignee or subtenant intends to use the Premises sublet or
assigned to it are such as are in keeping with the standards of Landlord for the
Building and its occupancy, it being understood and agreed that any such written
request for consent to a subletting or assignment shall specify the purpose for
which the assignee or subtenant intends to use the Premises so assigned or
sublet and Landlord shall not be required to consent to the use of the Premises
for such specified purposes should such proposed use be prohibited by this Lease
or should same be a violation of applicable law; provided, however, the uses set
forth in Section 3.1 hereof are deemed acceptable to Landlord;


    (d)        such subletting shall not be of less than 3,500 rentable square
feet per approved sublease, provided, however, that Tenant shall, at its sole
cost and expense, construct any demising improvements and shall comply with all
codes and upon the expiration of this Lease, shall, at Landlord’s option (which
option shall be exercised at the time Landlord consents to such subletting),
restore the Premises to its condition prior to demising;


    (e)        the proposed assignee or subtenant under such proposed subletting
shall not be a government entity or any subdivision or agency thereof nor then
be a tenant or subtenant in or an occupant of any part of the Park but only if
Landlord has no competitive space available for rental in the Park;


    (f)        Tenant shall reimburse Landlord for any reasonable expenses (not
in excess of $5,000.00) that may be incurred by Landlord in connection with the
said assignment or sublease, including, without limitation, the costs of making
investigations as to the acceptability of a proposed assignee or subtenant and
legal expenses incurred in connection with the reviewing and granting of any
requested consent to an assignment or subletting;


    (g)        the proposed subletting shall not be advertised in a written or
electronic publication at a rental rate less than the rental rates (taking into
account free rent periods but not tenant improvement allowances if the
applicable Premises are then built-out) at which Landlord is then offering for
comparable space in the Merritt 7 Corporate Park for a comparable term;


    (h)        Tenant shall pay to Landlord, as and for additional rent, with
each monthly installment of rent due and payable by Tenant to Landlord, in case
of a subletting, during the term of the sublease between Tenant and the
subtenant, an amount equal to the positive difference between the rent payable
by Tenant to Landlord with respect to the space covered by the sublease, and the
rent received and collected by Tenant from the subtenant for said space for the
same period after first paying all reasonable expenses incurred by Tenant in
connection with any such sublease including brokerage fees, leasing fees, legal
fees, free rent, work letter or other expenses incurred for repairing or
remodeling, altering or otherwise preparing the Premises for occupancy by such
assignee or subtenant.


        Section 25.4     Tenant’s Liability.   Each subletting effectuated
pursuant to this Article 25 shall be subject to all the covenants, agreements,
terms, provisions and conditions contained in this Lease. Tenant covenants and
agrees that, notwithstanding such assignment or any such subletting to any
subtenant and/or acceptance of rent or additional rent by Landlord from any
subtenant and subject to the provisions of this Section 25.4, Tenant shall and
will remain fully liable for the payment of the Net Rent and additional rent due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed. Tenant further covenants and agrees that
notwithstanding any such assignment or subletting, no other and further
assignment or subletting of the Premises shall or will be made except upon
compliance with and subject to the provisions of this Article 25. Tenant shall
promptly furnish to Landlord an executed copy of any and each permitted
sublease. In addition, Tenant shall furnish to Landlord an executed copy of an
assignment and assumption agreement for any and each permitted assignment
whereby the permitted Assignee shall assume and agree to perform, and be
personally bound by and upon all of the agreements, terms, provisions and
conditions set forth in this Lease on the part of Tenant to be performed after
the date of suc assignment, and whereby Assignee shall expressly agree that the
provisions of this Article 25 shall, notwithstanding such assignment or
transfer, continue to be binding upon it with respect to all future assignments
and transfers. If Landlord consents to any assignment of this Lease: (a) the
Tenant named herein shall not be liable for any amendments or modifications of
this Lease made after the date of the assignment, and (unless Tenant is released
from liability under the Lease) shall be given notice of any default under this
Lease and a reasonable opportunity to cure such default, and (b) the Tenant
named herein shall be released from all liability under this Lease accruing on
or after the date of the assignment if the assignee is of a financial strength
and creditworthiness as the Landlord, in its commercially reasonable discretion,
deems sufficient to meet the monetary obligations of this Lease (or if Landlord
is deemed to have approved same pursuant to Section 25.3(b)). If Tenant is
released from liability under this Lease as a result of an assignment hereof,
Landlord may require a commercially reasonable security deposit from the
assignee.

        Section 25.5     Collection of Rent.   If this Lease be assigned or if
the Premises be sublet or occupied by anybody other than Tenant, Landlord may,
after default by Tenant, collect rent from the assignee, subtenant or occupant,
and apply the net amount collected to the rent herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of Tenant’s covenants contained in this Article 25, or the acceptance of the
assignee, subtenant or occupant as Tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained.

        Section 25.6     Directory Listings.   Landlord will, at the request of
Tenant, maintain listings on the Building directory of the names of Tenant and
any other firm, association or corporation in occupancy of the Premises or any
part thereof as permitted hereunder, and the names of an aggregate number of not
more than ten (10) officers or employees of the foregoing.

        The listing of any name other than that of Tenant, whether on the doors
of the Premises, on the Building directory, or otherwise, shall not operate to
vest any right or interest in the Lease or in the Premises or be deemed to be
the written consent of Landlord mentioned in this Article 25; it being expressly
understood that any such listing is a privilege extended by Landlord revocable
at will by written notice to Tenant.


ARTICLE 26


ADDITIONAL RENT

        Section 26.1     Payment of Tenant's Share of Operating Expenses.

    (a)        Landlord and Tenant agree that in addition to the annual Net Rent
stated in Section 1.4 herein, from and after the Substantial Completion and
delivery to Tenant of any portion of the Premises, Tenant shall be liable for
the payment of its pro rata share of Landlord’s Operating Expenses (as
hereinafter defined) with respect to such portion of the Premises. Tenant’s pro
rata share of Operating Expenses for the entire Premises shall be 49.58% of the
annual Operating Expenses for the Building. Said 49.58% is based upon 256,000
square feet of rentable area in the Building, of which 49.58% or 126,920 feet of
rentable area is demised to Tenant. Tenant’s pro rata portion of the Operating
Expenses for the entire Premises as of the Substantial Completion of the Tenant
Work under the Work Schedule shall initially be estimated at the rate of $10.00
per rentable square foot, resulting in an annual sum of $1,269,200.00 for the
entire Premises. Tenant shall make estimated payments of $105,766.67 per month
with respect to the entire Premises until Landlord notifies Tenant of Tenant’s
new estimated pro rata payment as hereinafter provided. If Tenant is obligated
to pay Tenant’s pro rata share of Operating Expenses for less than the entire
Premises, such pro rata share shall be equitably apportioned based upon the
foregoing amounts.

    (b)        On or prior to January 1 of each calendar year during the Term
hereof, commencing on January 1, 2005, Landlord shall notify Tenant of the
reasonably projected Operating Expenses along with a statement in reasonable
detail of the basis for such estimate for such upcoming calendar year and of
Tenant’s new estimated pro rata payment. All monthly installments of additional
rent thereafter due during such calendar year shall be increased or decreased,
as the case may be, to reflect one-twelfth (1/12) of the annual amount of the
new estimate until a new adjustment becomes effective for the next ensuing
calendar year.

    (c)        After the end of each calendar year during the Term of this
Lease, including, the 2004 calendar year, but in no event later than April 1
following such year, Landlord shall furnish Tenant with a statement prepared in
accordance with generally accepted accounting principles applicable to the real
estate industry (consistently applied) relating to the actual Operating Expenses
for the prior calendar year showing the Operating Expenses in reasonable detail
(i.e., a line-by-line accounting by major category), and Tenant’s actual
pro-rata share of Operating Expenses for such year. If Tenant’s pro rata share
of actual Operating Expenses for any prior calendar year shall be greater
(resulting in a deficiency) or shall be less (resulting in an excess), than the
estimated amount actually paid by Tenant during such calendar year, then: (i)
Tenant shall, in case of such an excess, pay to Landlord as additional rent for
the Premises for such calendar year the amount of the difference, in one lump
sum on the due date of the next monthly installment of Net Rent after the date
of notice to Tenant or within thirty (30) days, whichever is later, or (ii) in
case of such a deficiency Landlord shall credit to Tenant the amount of the
difference against the next-owing payments of additional rent, or at Tenant’s
option, refund in cash, or in the case of the expiration of the Lease, Landlord
shall remit to Tenant such difference along with the statement, such remittance
or cash refund to be paid within thirty (30) days of issuance of Landlord’s
statement. Any adjustment for the final year of the Term of this Lease shall
survive the expiration thereof for a period of two (2) years.

    (d)        For a period of at least twenty four (24) months from and after
the delivery of the annual statement, Landlord shall keep at its office in
Fairfield County, full and accurate books of account covering the Operating
Expenses for the preceding year, and the statement to Tenant shall accurately
reflect the total of such Operating Expenses and Tenant’s pro rata share
thereof. Tenant shall have the right at Tenant’s sole cost and expense, at all
reasonable times and upon reasonable notice during said twenty four (24) month
period, to inspect said books of account. If Tenant takes exception to the
statement of Operating Expenses provided by Landlord, Tenant shall have the
right to conduct an audit of Landlord’s records relating to Operating Expenses,
which shall be conducted at Tenant’s expense, unless the audit reveals that
Operating Expenses have been overstated by more than five percent (5%) of the
amount shown on Landlord’s statement, in which event Landlord shall pay the cost
of such audit. Such right to inspect the books and records and/or to audit same
shall not operate to extend the date of payment of any additional rent due in
accordance herewith, but such payments may be made without prejudice to Tenant’s
right to dispute such statement. There shall be no more than one inspection of
Landlord’s books and records per lease year, and failure to inspect during the
twenty-four (24) month period after the delivery of an annual statement shall
deem such statement conclusive and binding upon Tenant. If Tenant takes
exception to any item included in Operating Expenses and if Landlord and Tenant
are unable to agree on the correctness of such item, then either party may refer
the decision of said issue to a reputable firm of independent certified public
accountants mutually acceptable to Landlord and Tenant, and the decision of such
accountants shall be conclusively binding on the parties. The party required to
make payment under such adjustment shall pay all fees and expenses involved in
the decision. Landlord shall retain the right to correct any statement given
Tenant hereunder, provided however that any annual statement given to Tenant
shall be deemed binding upon Landlord if not corrected within twelve (12) months
after the initial delivery or date such annual statement should have been
delivered to Tenant, and, provided, further, that Tenant shall have the same
right to review Landlord’s books and records and to take exceptions to any
corrected statement following the furnishing of such corrected statement as
Tenant has following the receipt of the initial annual statement.

        Section 26.2     Definition of Operating Expenses.   For purposes of
determining what adjustment, if any, shall be made covering the period ending on
the last day of each calendar year, the term “Operating Expenses” shall be
deemed to encompass any and all actual Operating Expenses commercially
reasonably paid or incurred by Landlord for operating the Building and other
improvements on the Land and shall specifically include, but not be limited to:

    (a)        Wages and salaries of all necessary employees engaged in the
physical operation and maintenance of the Building, including clerical personnel
and including employer’s social security taxes, and any other taxes which may be
levied on such wages and salaries and any and all fringe benefits provided for
such employees, but excluding wages and salaries of employees over the rank of
Building Superintendent, Facilities Manager and Physical Maintenance Supervisor.

    (b)        All supplies and material used in the operation and maintenance
of the Building and improvements, including the cost of electrical energy to the
Common Areas and other utilities.

    (c)        The costs of maintaining, repairing, snow plowing, lining and
lighting all parking, pedestrian access to Metro-North tracks, sidewalk and
ingress areas, including traffic controls, and the planting, mowing and
maintaining all planted areas within the Common Areas.

    (d)        The costs of all maintenance and service agreements on equipment
used in the Building for the benefit of all tenants thereof or in connection
with the Building and improvements.

    (e)        Hazard and liability insurance premiums, other than that to be
maintained by tenants.

    (f)        The costs of repairs, cleaning and general maintenance of the
Property.

    (g)        All taxes and assessments and governmental charges whether
Federal, State or municipal which are levied or charged against the Land,
Building and improvements, or against any personal property of Landlord used in
the operation of the Premises and any other taxes and assessments attributable
to the Building, or its operation.

    (h)        Management fees pertaining to operation of the Building, not, in
any event, to exceed the amount set forth in Section 26.3 below.

    (i)        The costs of maintaining a conference facility and fitness center
in the Park as well as a cafeteria in the Building (the foregoing to exclude any
lost (or potentially lost) rental revenues relating thereto), with a maximum
allocation to Tenant under this clause (i) of seventeen and one-half cents
($0.175) per rentable square foot of the Premises per annum.

        The Operating Expenses for the calendar year in which the Term of this
Lease shall begin as well as for the calendar year in which this Lease shall end
shall be apportioned so that Tenant shall pay only those portions of each such
calendar year as are within the Term. Whenever any of the foregoing expenses are
performed for, or relate to, any buildings and improvements in the Park in
addition to the Building, such expenses shall be allocated equitably among such
buildings and improvements and the Building based on the benefit inuring
proportionately to all the buildings in the Park.

        Section 26.3     Exclusions.   Anything herein to the contrary
notwithstanding, Operating Expenses shall not include the following:

    (a)        cost of alterations and capital expenses which, under generally
accepted accounting principles, are properly classified as such, except to the
extent that such capital expenditure be pursuant to government law or regulation
or that such capital expenditure produce actual reductions in Operating
Expenses;

    (b)        debt service, interest, principal, points and fees, amortization
or any other costs on mortgages, deeds of trust or other encumbrances upon the
Building or Park, or any part thereof;

    (c)        any expense for which Landlord is reimbursed, could be reimbursed
or should be reimbursed by insurance, condemnation awards, any tenant of the
Building or the Park or any other third party;

    (d)        any expense for any item or service which Tenant pays directly to
a third party or separately reimburses Landlord;

    (e)        any expense incurred by Landlord for which Landlord is required
to carry insurance, regardless of whether Landlord actually carries such
insurance and regardless of whether Landlord is actually reimbursed;

    (f)        salaries or other compensation of (i) employees above the grade
of facilities manager or building superintendent, (ii) that portion of employee
expenses for employees whose time is not spent directly and solely in the
operation of the Park, and (iii) Landlord’s management-level personnel,
officers, directors, and partners;

    (g)        any fee or expenditure paid to any person or entity which shall
Control, be under the Control of, or be under common Control with Landlord or
the property manager, in each case in excess of the amount which would be paid
for such services and/or materials in the absence of such relationship;

    (h)        the cost of performing additional services or installation to or
for tenants to the extent that such services exceed that typically provided to
tenants of comparable first-class office buildings;

    (i)        the cost of electricity furnished directly to other tenants in
the Building and to any rentable areas in the Building not leased by Tenant;

    (j)        the cost of installations for tenants (including Tenant) incurred
in connection with preparing space for a new tenant, and all costs of obtaining
new tenants or extending or renegotiating leases with existing tenants,
including without limitation brokerage commissions, professional fees and the
costs of assuming or otherwise “taking over” or compensating tenants of the
Building for other leases;

    (k)        that portion of management fees in excess of four percent (4%) of
gross rents of the Building (exclusive of capital expenditures, tenant
reimbursements leasing costs of the Building, and ancillary income from other
tenants [e.g., income from antennae, or satellite dishes, paid parking, security
deposits and interest thereon, etc.]) applicable to the Building for the
relevant calendar year;

    (l)        depreciation and amortization;

    (m)        rent and any other expenses paid under ground leases;

    (n)        leasing commissions, advertising, promotion costs and other fees
and expenses, including, without limitation, legal fees, relating to procuring
tenants to rent space in the Building;

    (o)        Landlord’s advertising and promotional costs;

    (p)        the costs of restoration of any improvements after a casualty or
condemnation;

    (q)        repairs or maintenance covered by warranties, guarantees or
service contracts or for which the costs of which are reimbursed by insurance,
government entities, or other tenants, as applicable;

    (r)        legal, arbitration and auditing fees (other than reasonable legal
and auditing fees incurred in connection with the normal maintenance and
operation of the Building) including fees for the negotiation, enforcement, or
disputes arising out of, any sales, financings, syndication of the Building,
space leases, and ground leases;

    (s)        cost to correct any penalty or fine incurred by Landlord due to
Landlord’s violation of any federal, state, or local law or regulation and any
interest or penalties due for late payment by Landlord of any of the Building’s
Operating Expenses;

    (t)        costs of maintaining the existence of Landlord entity;

    (u)        work allowances or other funds given to tenants in connection
with the leasing of space in the Building;

    (v)        any reserves or sinking funds;

    (w)        the cost of installing any specialty facility, including without
limitation a cafeteria, luncheon club, health or recreation club, and
compensation for any employees in retail concessions operated by Landlord;

    (x)        Landlord’s general overhead expenses not related specifically to
the Building, including, without limitation, wages, salaries and overhead
associated with employment of personnel outside the Park;

    (y)        cost of sculptures, paintings and other objects of art;

    (z)        business interruption insurance or rental value insurance;

    (aa)        expenses for any item or service not provided to Tenant but
exclusively to certain other tenants in the Building;

    (bb)        any additional operating expenses incurred by Landlord relative
to any declaration of covenants or restrictions to which the Building may be
subject; and

    (cc)        cost of repairs necessitated by Landlord’s negligence or willful
misconduct, or of correcting any latent defects or original design or
construction defects in the Building construction, materials or equipment.

        Section 26.4     Building Services Consultations.   Landlord agrees,
upon request by Tenant, to hold periodic meetings with Tenant (but not more than
twice each calendar year) to consult with Tenant and obtain Tenant’s input and
recommendations with respect to any and all services for which Operating
Expenses are charged, including, without limitation, the standards and quality
of cleaning services, food service and deli operations at the Building
Cafeteria, and Landlord shall use commercially reasonable efforts to implement
any such recommendations.

        Section 26.5     Treatment of Tax Incentives.   Landlord acknowledges
and agrees that Tenant is currently pursuing and applying for certain tax and
economic incentives from State and local governmental agencies and various other
entities, including, without limitation, the State of Connecticut, the City of
Norwalk and various public utility companies, pursuant to certain State and
local government and other tax and economic incentive programs, including,
without limitation, such incentives under Connecticut P.A. 97-316 (sales tax
credits), the Urban Reinvestment Act, Targeted Investment Community Act, and
Capital Investment Business Tax credits, and credits related to utility company
programs, technology enhancement, training and educational grants. Landlord
agrees to reasonably cooperate with Tenant in the pursuit and application of
such tax incentives, and in the event Tenant obtains any such incentive, and
such reduction results in a monetary benefit to Landlord (e.g., through a
reduction of property taxes payable with respect to the Land or the Building)
Landlord shall cooperate with Tenant such that Tenant shall obtain and enjoy the
benefit of one hundred percent (100%) of such incentive to the extent that such
incentive is demonstrated or indicated to relate to Tenant’s use, occupancy, or
relocation to the Premises, other than to the extent such incentive is
attributable to any expenditure by Landlord in connection with this Lease.


ARTICLE 27


SUBORDINATION

        Section 27.1     Subordination and Nondisturbance Agreement.   This
Lease is subject and subordinate in all respects to all mortgages and related
assignment of leases and rents which may now or hereafter be placed on or affect
the real Property of which the Premises form a part, or any part or parts of
such real Property, and/or Landlord’s interest therein, and to each advance made
and/or hereafter to be made under any such mortgages, and to all increases,
amendments, refinancings, renewals, modifications, consolidations, replacements
and extensions thereof and all substitutions of and for such mortgages.

        The subordination provided for in this Section 27.1 is conditioned upon
Landlord and Tenant entering into a Non-Disturbance and Attornment Agreement
with the existing mortgagee (or a subsequent mortgagee) substantially in form
and substance as the attached Exhibit C.


ARTICLE 28


MISCELLANEOUS

        Section 28.1 Floor Loads. Tenant shall not, without Landlord’s prior
written consent, place a load upon any floor of the Premises exceeding the load
which such floor was designed to carry (which is 100 pounds per square foot) and
which is allowed by law. Landlord reserves the right to prescribe the weight and
position of all safes which must be placed by Tenant, at Tenant’s expense, so as
to distribute the weight. Business machines and mechanical equipment shall be
placed and maintained by Tenant, at Tenant’s expense, in settings sufficient to
absorb and prevent extraordinary vibration, noise and annoyance. To the extent
that Tenant desires to exceed the foregoing floor load, Tenant shall so notify
Landlord and shall thereafter at its sole cost and expense reinforce the
specific area to accommodate a greater weight and shall otherwise comply with
any special conditions promulgated by Landlord.

        Section 28.2     Access to Sheriff.   Without incurring liability to
Tenant (unless such liability is incurred by Tenant as a result of Landlord’s
negligence), Landlord may permit access to the Premises and open the same,
whether or not Tenant shall be present, upon proper demand of any receiver,
trustee, assignee for the benefit of creditors, sheriff, marshal or court
officer with proper identification and applicable court order, if any, entitled
to such access for the purpose of taking possession of, or removing, Tenant’s
Property or for any other lawful purpose, or upon appropriate demand of any
representative of the fire, police, building, sanitation or other department of
the city, state or federal governments.

        Section 28.3     Default.   Tenant shall not be entitled to exercise any
right of termination or other option granted to it by this Lease at any time
when Tenant, after applicable notice and cure periods, is in material default in
the performance or observance of the covenants, agreements, terms, provisions or
conditions on its part to be performed or observed under this Lease.

        Section 28.4     Binding.   This Lease shall not be binding upon
Landlord or Tenant unless and until it is signed by Landlord and Tenant, and an
original executed document has been delivered to each party.

        Section 28.5     Structural Damage.   Tenant acknowledges that
irreparable structural damage may be caused to the slabs and the entire
integrity of the Building by drilling any holes into such concrete slabs serving
as the floor or ceiling (or roof) of the Premises. Tenant agrees that in no
event shall Tenant or its employees, servants, agents, licensees, or any other
person in anyway drill into the floor and ceiling thereof, without having first
obtained the prior written approval of Landlord for any such drilling. If the
location of the proposed drilling is at structural steel members or steel deck,
Landlord will withhold its consent. If the location of the proposed drilling is
between the structural beams, Landlord’s consent will be reasonable.

        Section 28.6     Default Rate.   If Tenant shall fail to pay, when the
same is due and payable, any rent or any additional rent, or any other amount or
charge payable by Tenant to Landlord hereunder, such unpaid amounts shall bear
interest from the due date thereof to the date of payment at the annual rate of
four percent (4%) over Prime, but in no event shall such rate exceed the maximum
rate permitted by the governing law (the “Default Rate”). Notwithstanding the
above, Landlord agrees not to charge Tenant the above interest payment on the
first past due payment made during each lease year during the Term hereof. For
purposes hereof, “Prime” means the “prime rate” quoted by the Wall Street
Journal for the date on which such unpaid amount was due and payable.

        Section 28.7     Attorneys’ Fees.   Anything in this Lease to the
contrary notwithstanding, in the event that either party shall bring an action
or legal proceeding for an alleged breach of any provision of this Lease or any
representation, warranty, covenant or agreement herein set forth, or to enforce,
protect, determine or establish any term, covenant or provision of this Lease or
the rights hereunder of either party, the prevailing party shall be entitled to
recover from the non-prevailing party, as a party of such action or proceeding,
or in a separate action brought for that purpose, reasonable attorneys’ fees and
costs, expert witness fees and court costs as may be fixed by the court or jury.

        Section 28.8     Consents.   Any consent or approval required of a party
in this Lease shall not be unreasonably withheld, delayed or conditioned. Except
as otherwise specified herein, if no response shall be given to a request for
consent or approval within fifteen (15) Business Days after the request (and
delivery of all data and information reasonably necessary to make the decision),
the consent or approval shall be deemed given.


ARTICLE 29


LAYOUT AND FINISH

        Section 29.1     Scope of the Tenant Work.   Preliminary single-line
layout and design control drawings (“Tenant’s Plans”) for the construction and
finishing of the Premises shall be approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed. Based on Tenant’s Plans,
Tenant shall, at Tenant’s sole cost and expense, utilizing an architect licensed
and in good standing in Connecticut, prepare all architectural, electrical and
other construction drawings and specifications containing complete information
and dimensions necessary for the initial construction and finishing of the
Premises (“Working Drawings and Specifications”). The Working Drawings and
Specifications shall be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

        Section 29.2     Tenant’s Work.   In accordance and conformance with
Tenant’s Plans and the Working Drawings and Specifications, Tenant, at Tenant’s
sole cost and expense, shall cause to be performed and completed, pursuant to
the Construction Management Agreement, such specified construction and finishing
of the Premises (hereinafter referred to as “Tenant Work.”

        Section 29.3     Tenant’s Allowance.   Within thirty (30) days after the
full execution of this Lease, Landlord shall pay Tenant (Redacted) as a one-time
lump sum retrofit work allowance (“Tenant’s Allowance”) for work in the
Premises. The Tenant’s Allowance shall be for Tenant’s unrestricted use; and
Tenant shall apply same to hard and soft costs of the Tenant Work, moving costs,
engineering, architectural, design lay-out, professional costs as well as the
costs of window treatments, wall and floor coverings, carpeting, furniture and
furnishings.

        Section 29.4     Additional Tenant Work.   In accordance and conformance
with the plans and specifications (the “Additional Tenant Work Plans and
Specifications”), Tenant, at Tenant’s sole cost and expense, shall cause to be
performed and completed, pursuant to the Construction Management Agreement, such
specified construction and finishing to the common areas, shell, façade and
other portions of the Building pursuant to design, plans and specifications
mutually agreed upon between Landlord and Tenant (collectively, the “Additional
Tenant Work”), provided, however, within thirty (30) days after the Substantial
Completion of the Additional Tenant Work, Landlord shall pay Tenant the lesser
of (a) (Redacted) or (b) Fifty Percent (50%) of the aggregate out-of-pocket
fees, costs and expenses anticipated to be incurred by Tenant on account of the
Additional Tenant Work (in either case, the “Additional Tenant Allowance”),
which Additional Tenant Allowance shall be for Tenant’s unrestricted use in
connection therewith; and Tenant shall apply same to hard and soft costs of the
Additional Tenant Work.

        Section 29.5     Construction Management Agreement.   For purposes of
this Lease, the “Construction Management Agreement” shall mean, with respect to
the Tenant Work and the Additional Tenant Work, a construction management
agreement to be executed by and between Tenant, and Landlord’s construction
manager, ADP Service Corp.

        Section 29.6     Telecom and Security Providers.   Landlord acknowledges
that Tenant shall have the right to directly contract with telecommunication
service providers (including, without limitation, voice and data
telecommunication providers) and security system providers (collectively, the
“Specialized Service Providers”) to install telecommunication systems
(including, without limitation, voice and data telecommunication systems) and
security systems (including, without limitation, access card systems and alarm
systems) in the Premises (collectively, the “Specialized Systems”) and subject
to Landlord’s approval of same within the scope of Tenant’s Plans and the
Working Drawings and Specifications and otherwise under this Lease, such
Specialized Service Providers and the installation of such Specialized Systems
shall be subject to the direct supervision of Tenant and not of Landlord or ADP
Service Corp., and shall not be subject to the Construction Management Agreement
(including, without limitation, any construction management fee thereunder with
respect to the costs thereof). For the avoidance of doubt, Landlord agrees that
Tenant shall have the right to cause the Specialized Service Providers to
install such wiring, cabling, devices, instruments and equipment as may be
necessary or required for Tenant’s use and occupancy of the Premises or in
furtherance of Tenant’s business thereon.


ARTICLE 30


PARKING

        Section 30.1     Parking.   Landlord shall keep and maintain in good
condition, reasonably free and clear of ice and snow, throughout the Term,
common parking areas providing parking spaces in number not less than one (1)
per three hundred (300) rentable square feet of Premises. Landlord shall provide
parking at no cost through the Term, including, without limitation, the
provision of at least four (4) parking access cards per one thousand (1,000)
rentable square feet of Premises. Parking shall be available within all parking
garages in the Park (including, without limitation), in the parking garages
under the buildings currently designated as “Building 101", “Building 201” and
“Building 301” within the Park) on a non-exclusive basis to Tenant, its
employees, agents and business invitees. To the extent that Tenant reasonably
determines that there is consistently insufficient parking in the parking
garages under the Building and the buildings designated as “Building 401” and
“Building 501” within the Park, Landlord shall cooperate with Tenant to provide
valet parking services for Tenant’s exclusive use in a designated area within
the Garage, provided that Tenant shall reimburse Landlord for its actual
out-of-pocket costs in connection therewith. Subject to the foregoing, the use,
rules and regulations of parking shall be determined solely by Landlord. Parking
for other tenants of the Building shall be subject to such reasonable rules and
regulations as Landlord may promulgate from time to time.


ARTICLE 31


BROKER

        Section 31.1     Identity; Payment.   The parties respectively covenant,
warrant and represent that there was no broker instrumental in consummating this
Lease, and that no conversations or prior negotiations were had with any broker
concerning the renting of the Premises other than Albert B. Ashforth, Inc.,
whose commission shall be paid by Landlord pursuant to written agreements
between Landlord and Albert B. Ashforth, Inc. Each party agrees to hold the
other party harmless and indemnify the other party from all losses, damages,
liabilities, costs and expenses including legal fees arising out of or in
connection with any claims for brokerage commission, other than the aforesaid
brokers, arising out of the actions of the indemnifying party.


ARTICLE 32


HOLDING OVER

        Section 32.1     Liability.   In the event Tenant holds over after the
expiration or earlier termination of this Lease without the written consent of
Landlord, Tenant shall:

    (a)        pay as liquidated damages, one hundred twenty five (125%) percent
of the Net Rent and one hundred twenty five (125%) percent of the additional
rent in effect during the last day of the Term of Lease for each day the tenancy
is held over for the first thirty (30) days and pay as liquidated damages, one
hundred fifty (150%) percent of the Net Rent and one hundred fifty (150%)
percent of the additional rent in effect during the last day of the Term of
Lease for each day the tenancy is held over after thirty (30) days, and

    (b)        in the event the holdover exceeds ninety (90) days, indemnify and
save harmless Landlord from any and all actual and reasonably foreseeable
liability, charges, penalties, judgments or claims arising from any other tenant
or prospective tenant to whom Landlord has leased all or any part of the
Premises effective upon the expiration or termination of this Lease.


ARTICLE 33


SEVERABILITY

        Section 33.1 Severability. Unless a provision of this Lease goes to a
material matter of this transaction and expressly so states to the contrary, if
any term or provision of this Lease or the obligation hereof to any person or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be in force to the fullest extent permitted by law.


ARTICLE 34


GOVERNING LAW

        Section 34.1     Governing Law.   This Lease shall be governed
exclusively by the provisions hereof and by the laws of the State of
Connecticut, as the same may, from time to time, exist.


ARTICLE 35


QUIET ENJOYMENT

        Section 35.1     Quiet Enjoyment.   Landlord covenants that so long as
Tenant is not in default hereof beyond applicable notice and cure periods,
Tenant shall quietly enjoy the Property without hindrance or molestation.


ARTICLE 36


TENANT’S OPTION TO EXTEND TERM

      Section 36.1     First Extended Term.

    (a)        Provided that Tenant is not then in material default under the
terms of this Lease beyond any applicable notice and cure periods, or, has not
been in default beyond applicable notice, grace and cure period therefor more
than two (2) times in any twelve (12) month period, Tenant may, at Tenant’s
option, extend the Term for an additional period of ten (10) years (the
“Extended Term”), commencing on the date following the expiration of the Initial
Term, such option to be exercised by Tenant giving notice thereof to Landlord
pursuant to Article 11, not later than fifteen (15) months prior to the
expiration of the Initial Term, TIME IS OF THE ESSENCE. If Tenant fails to give
said notice as above provided, it shall be deemed without further notice or
agreement between the parties hereto that Tenant elected not to exercise said
option. If Tenant timely exercises its option to extend the Term, then if this
Lease shall be in full force and effect on the last day of the Initial Term,
this Lease shall be extended for a period of ten (10) years commencing on the
date following the expiration of the Initial Term. Except as hereinafter
provided, the Extended Term shall be upon all the covenants, agreements, terms,
provisions and conditions of this Lease (except such covenants, agreements,
terms, provisions and conditions of this Lease as shall be inapplicable or
irrelevant). If Tenant shall have increased the size of the Premises pursuant to
Article 39 herein, the Term may be extended as to the entire Premises or as to
the space leased in the Building plus one or more of the additional spaces
leased pursuant to Article 39.

    (b)        During the Extended Term, the annual Net Rent shall be (Redacted)
of the fair rental value of the Premises, as determined pursuant to this
Article, but in no event less than (Redacted) per rentable square foot.

    (c)        The fair rental value of the Premises to be determined in fixing
the rental for the Extended Term, by agreement of the parties, shall be based
upon the fair rental value of the Premises as of the end of the Initial Term as
paid by a new tenant who receives no free rent, construction or other
inducements. There shall be taken into account all relevant factors, including
without limitation the then current rentals and terms of comparable space in the
Park and in comparable buildings in the same rental area, except that
consideration shall also be given to any special features of the Building and
other buildings, such as floor sizes, hours of operation of building services;
the size, credit quality and stature of Tenant as compared to other tenants; and
the loss of Rent in a re-lease period between tenants. In comparing rents in
other buildings, consideration must be given that the Net Rent hereunder is net,
and other buildings may be leased on a gross basis.

    (d)        Landlord shall notify Tenant at least two hundred seventy (270)
days prior to the expiration of the Initial Term of Landlord’s determination of
fair rental value. If Landlord and Tenant cannot agree at least one hundred
eighty (180) days prior to the expiration of the Initial Term as to the fair
rental value, then in such event either party may elect to have such rent
determined by appraisal in the manner set forth in subsection (e) below.

    (e)        In the event that Landlord and Tenant are unable to agree as to
the fair rental value on the effective commencement date of the term applicable
thereto, such fair rental value shall be determined by appraisal as follows:

                (i)        Within five (5) Business Days of the determination
that Landlord and Tenant are unable to agree as to the fair rental value (but no
event later than one hundred seventy-five (175) days prior to the expiration of
the Initial Term), Tenant shall appoint a disinterested person who is an MAI
appraiser with at least ten (10) years’ experience in appraising major office
buildings (and their rental values) in southern Fairfield County as an appraiser
on its behalf and shall notify Landlord as to the name of the person so
appointed. Within fifteen (15) days after the giving of said notice, Landlord
shall, by notice to Tenant, appoint a second disinterested person possessing
like qualifications as the appraiser on its behalf. If the appraisers thus
appointed cannot reach agreement on the fair market annual rental value within
thirty (30) days after the appointment of the second appraiser, then the two (2)
appraisers thus appointed shall appoint a third disinterested person possessing
the aforesaid qualifications and such third appraiser shall alone determine the
question presented within thirty (30) days, provided that if the fair market
annual rental value determined by such third appraiser shall exceed the higher
of the annual rental value determinations of the first and second appraisers or
shall be less than the lower of such annual rental value determinations, then
the determination of such third appraiser shall be disregarded and the appraisal
next closest in amount to such third appraisal shall instead determine said fair
rental value.

                (ii)        Tenant and Landlord shall be entitled to present
evidence and arguments to the appraisers(s).

                (iii)        The appraisers or appraiser, as the case may be,
shall be required to give written notice to Tenant and Landlord stating their or
his determination, and shall furnish to Tenant and Landlord a signed copy of
such determination, including an appraisal report establishing the factors used
in rendering the determination.

                (iv)        Tenant and Landlord shall pay the costs and expenses
of the appraiser appointed by it and one half of the other expenses of the
appraisal procedure incurred hereunder.

    (f)        In the event that the fair rental value has not been determined
as hereinabove provided by the commencement of the Extended Term, then Tenant
shall pay the amount it was paying for the last month of the Initial Term (or
the last option term as the case may be), and after the determination of such
fair rental value as herein provided, either Landlord or Tenant shall make,
within thirty (30) days after said determination, such payments to Tenant or
Landlord, as applicable, as may be required after the new Net Rent is
determined, on account of any underpayment or overpayment, as applicable.


ARTICLE 37


TENANT’S FURTHER OPTION TO EXTEND TERM

      Section 37.1     Second Extended Term.

    (a)        Provided that Tenant is not then in material default under the
terms of this Lease beyond any applicable notice and cure periods, or, has not
been in default beyond applicable notice, grace and cure periods therefor more
than two (2) times in any twelve (12) months period, Tenant may, at Tenant’s
option, extend the Term for an additional period of ten (10) years (the “Further
Extended Term”), commencing on the date following the expiration of the Extended
Term, such option to be exercised by Tenant giving notice thereof to Landlord
pursuant to Article 11, not later than fifteen (15) months prior to the
expiration of the Extended Term, TIME IS OF THE ESSENCE. If Tenant fails to give
said notice as above provided, it shall be deemed without further notice or
agreement between the parties hereto that Tenant elected not to exercise said
option. If Tenant timely exercises its option to extend the Term, then if this
Lease shall be in full force and effect on the last day of the Extended Term,
this Lease shall be extended for a period of ten (10) years commencing on the
date following the expiration of the Extended Term. Except as hereinafter
provided, the Further Extended Term shall be upon all the covenants, agreements,
terms, provisions and conditions of this Lease (except such covenants,
agreements, terms, provisions and conditions of this Lease as shall be
inapplicable or irrelevant). If Tenant shall have increased the size of the
Premises pursuant to Article 39 herein, the Term may be extended as to the
entire Premises or as to the space leased in the Building plus one or more of
the additional spaces leased pursuant to Article 39.

    (b)        During the Further Extended Term, the annual Net Rent shall be
95% of the fair rental value of the Premises as determined pursuant to this
Article, but in no event less than the Net Rent payable during the last year of
the Extended Term.

    (c)        The fair rental value of the Premises to be determined in fixing
the rental for the Further Extended Term, by agreement of the parties, shall be
based upon the fair rental value of the Premises as of the end of the Extended
Term as paid by a new tenant who receives no free rent, construction or other
inducements. There shall be taken into account all relevant factors, including
without limitation the then current rentals and terms of comparable space in the
Park and in comparable buildings in the same rental area, except that
consideration shall also be given to any special features of the Building and
other buildings, such as floor sizes, hours of operation of building services;
the size, credit quality and stature of Tenant as compared to other tenants; and
the loss of Rent in a release period between tenants. In comparing rents in
other buildings, consideration must be given that the Net Rent hereunder is net,
and other buildings may be leased on a gross basis.

    (d)        Landlord shall notify Tenant at least two hundred seventy (270)
days prior to the expiration of the Extended Term of Landlord’s determination of
fair rental. If Landlord and Tenant cannot agree at least one hundred eighty
(180) days prior to the expiration of the Extended Term as to the fair rental,
then in such event either party may elect to have such rent determined by
appraisal in the manner set forth in subsection (e) below.

    (e)        In the event that Landlord and Tenant are unable to agree as to
the fair rental value on the effective commencement date of the term applicable
thereto, such fair rental value shall be determined by appraisal as follows:

                (i)        Within five (5) Business Days of the determination
that Landlord and Tenant are unable to agree as to the fair rental value (but no
event later than 175 days prior to the expiration of the Extended Term), Tenant
shall appoint a disinterested person who is an MAI appraiser with at least ten
(10) years’ experience in appraising major office buildings (and their rental
values) in southern Fairfield County as an appraiser on its behalf and shall
notify Landlord as to the name of the person so appointed. Within fifteen (15)
days after the giving of said notice, Landlord shall, by notice to Tenant,
appoint a second disinterested person possessing like qualifications as the
appraiser on its behalf. If the appraisers thus appointed cannot reach agreement
on the fair market annual rental value within thirty (30) days after the
appointment of the second appraiser, then the two (2) appraisers thus appointed
shall appoint a third disinterested person possessing the aforesaid
qualifications and such third appraiser shall alone determine the question
presented within thirty (30) days, provided that if the fair market annual
rental value determined by such third appraiser shall exceed the higher of the
annual rental value determinations of the first and second appraisers or shall
be less than the lower of such annual rental value determinations, then the
determination of such third appraiser shall be disregarded and the appraisal
next closest in amount to such third appraisal shall instead determine said fair
rental value.

                (ii)        Tenant and Landlord shall be entitled to present
evidence and arguments to the appraisers(s).

                (iii)        The appraisers or appraiser, as the case may be,
shall be required to give written notice to Tenant and Landlord stating their or
his determination, and shall furnish to Tenant and Landlord a signed copy of
such determination, including an appraisal report establishing the factors used
in rendering the determination.

                (iv)        Tenant and Landlord shall pay the costs and expenses
of the appraiser appointed by it and one half of the other expenses of the
appraisal procedure incurred hereunder.

    (f)        In the event that the fair rental value has not been determined
as hereinabove provided by the commencement of the Further Extended Term, then
Tenant shall pay the amount it was paying for the last month of the Extended
Term, and after the determination of such fair rental value as herein provided,
either Landlord or Tenant shall make, within thirty (30) days after said
determination, such payments to Tenant or Landlord, as applicable, as may be
required after the new Net Rent is determined, on account of any underpayment or
overpayment, as applicable.


ARTICLE 38


TENANT’S EXCLUSIVITY IN BUILDING

        Section 38.1     (Redacted)

        Section 38.2     Limitations to Exclusivity.   The provisions of Section
38.1 shall be effective (a) as to the Building, if Tenant occupies at least
90,000 rentable square feet within the Building, (b) as to another building, in
the Park if Tenant occupies at least 20,000 rentable square feet within such
other building, or (c) if Tenant has timely renewed the Initial Term of this
Lease pursuant to the provisions hereof.


ARTICLE 39


OPTION (REDACTED) RIGHTS IN THE PARK

        Section 39.1     (Redacted)

        Section 39.2     (Redacted)

    (a)        (Redacted)

    (b)        If Tenant delivers a response under Section 39.2(a) electing to
lease the applicable Additional Space and such Additional Space is located in
the Building, then the following shall apply:

                (i)        such Additional Space shall be added to and form a
part of the Premises with the same force and effect as if originally demised
under this Lease;

                (ii)        the term “Premises” as used in this Lease shall
include such Additional Space;

                (iii)        the Net Rent payable by Tenant for such Additional
Space shall be equal to the product of (x) the rentable square footage of such
Additional Space multiplied by (y) the Additional Space Fair Rental Value (as
hereinafter defined), calculated on a rentable square foot basis;

                (iv)        the term under this Lease for such Additional Space
shall commence on a date determined by Tenant, which date shall be (x) no sooner
than sixty (60) days and no later than (y) one hundred twenty (120) days after
the later of (A) the date of the Additional Space Notice or (B) the date upon
which such Additional Space is vacated and delivered to Landlord by the tenant
thereof;

                (v)        Tenant’s pro rata share of the Operating Expenses
under this Lease shall be increased appropriately to reflect the incorporation
of such Additional Space into the Premises;

                (vi)        Landlord shall install a meter(s) to measure the
consumption of electricity in such Additional Space, and, until such time as the
meter or meters that measure electricity furnished to such Additional Space have
been installed, Tenant shall pay for electricity at the same rate per rentable
square foot of such Additional Space as Tenant is required to pay hereunder;

                (vii)        within thirty (30) days after the commencement of
the term of this Lease with respect to such Additional Space, Landlord shall
contribute the Additional Space Contribution (as hereinafter defined) as a
one-time lump sum retrofit work allowance for work in such Additional Space, and
which Additional Space Contribution shall be for Tenant’s unrestricted use
consistent with the provisions of Section 29.3 of this Lease, and the
Construction Management Agreement shall be modified, mutatis mutandis, to
reflect such work as may be proposed to be performed by Tenant in such
Additional Space (subject to the consent and approval of Landlord in accordance
with this Lease), provided, however, in the event Landlord’s construction
manager is no longer ADP Service Corp., then Tenant shall have no obligation to
use ADP Service Corp. as the construction manager for such work, provided,
further, however, Landlord’s construction manager at such time shall have the
right to submit a bid to furnish construction management services to Tenant with
respect to such work; and

                (viii)        Landlord and Tenant agree to enter into such
amendments or modifications of this Lease to evidence and memorialize such
changes as may be necessary or required to effectuate the foregoing provisions
of this Section 39.2(b).

    (c)        If Tenant delivers a response under Section 39.2(a) electing to
lease the applicable Additional Space and such Additional Space is located in an
Other Building, then the following shall apply:

                (i)        Landlord and Tenant shall enter into a new lease
(each, a “New Lease”) for such Additional Space on the same terms and conditions
set forth in this Lease, subject to the other provisions of this Section 39.2(c)
and such changes as may be necessary or required to reflect the location of such
Additional Space in such Other Building (provided, however, if there is already
an existing lease between Landlord and Tenant in such Other Building, then
Landlord and Tenant shall modify such existing lease to include such Additional
Space in such existing lease in a manner consistent with the intent of the
provisions of this Section 39.2(c));

                (ii)        the “Premises” under the New Lease shall be deemed
to mean such Additional Space;

                (iii)        the “Net Rent” payable by Tenant for such
Additional Space shall be equal to the product of (x) the rentable square
footage of such Additional Space multiplied by (y) the Additional Space Fair
Rental Value, calculated on a rentable square foot basis;

                (iv)        the term under the New Lease for such Additional
Space shall commence on a date determined by Tenant, which date shall be (x) no
sooner than sixty (60) days and no later than (y) one hundred twenty (120) days
after the later of (A) the date of the Additional Space Notice or (B) the date
upon which such Additional Space is vacated and delivered to Landlord by the
tenant thereof;

                (v)        the term under the New Lease shall be co-terminus
with this Lease, subject to Tenant’s rights of extension thereunder;

                (vi)        Tenant shall be liable for the payment of its pro
rata share of the operating expenses for such Other Building, calculated based
upon the ratio of rentable square footage of such Additional Space to the total
rentable square footage in such Other Building

                (vii)        Landlord shall install a meter(s) to measure the
consumption of electricity in such Additional Space, and, until such time as the
meter or meters that measure electricity furnished to such Additional Space have
been installed, Tenant shall pay for electricity at the same rate per rentable
square foot of such Additional Space as Tenant is required to pay hereunder;

                (viii)        within thirty (30) days after the commencement of
the term of the New Lease with respect to such Additional Space, Landlord shall
contribute the Additional Space Contribution as a one-time lump sum retrofit
work allowance for work in such Additional Space, and which Additional Space
Contribution shall be for Tenant’s unrestricted use consistent with the
provisions of Section 29.3 of this Lease (as incorporated into the New Lease),
and the Construction Management Agreement shall be modified, mutatis mutandis,
to reflect such work as may be proposed to be performed by Tenant in such
Additional Space (subject to the consent and approval of Landlord in accordance
with the New Lease), provided, however, in the event Landlord’s construction
manager is no longer ADP Service Corp., then Tenant shall have no obligation to
use ADP Service Corp. as the construction manager for such work, provided,
further, however, Landlord’s construction manager at such time shall have the
right to submit a bid to furnish construction management services to Tenant with
respect to such work; and

                (ix)        Sections 1.5, 1.6, 1.9, 15.2, 29.4, 43.2 and 43.3,
and Articles 39, 41, 45, and 47 of this Lease shall not be incorporated in the
New Lease (and the other provisions of the New Lease shall be modified,
interpreted or construed as if such provisions were excluded therefrom).

      Section 39.3     Additional Space Notices. (Redacted)

    (a)(b)(i)-(vi)        (Redacted)

                (vii)        Tenant shall be liable for the payment of its pro
rata share of the operating expenses calculated based upon the ratio of rentable
square footage of such Additional Space to the total rentable square footage of
the building in which such Additional Space is located;

                (viii)        Landlord shall install a meter(s) to measure the
consumption of electricity in such Additional Space, and, until such time as the
meter or meters that measure electricity furnished to such Additional Space have
been installed, Tenant shall pay for electricity at the same rate per rentable
square foot of such Additional Space as Tenant is required to pay hereunder; and

                (ix)        Sections 1.5, 1.6, 1.9, 15.2, 43.2 and 43.3, and
Articles 29, 39, 41, 45, and 47 of this Lease shall not be incorporated in the
New Recapture Lease (and the other provisions of the New Recapture Lease shall
be modified, interpreted or construed as if such provisions were excluded
therefrom).

        Section 39.4     Landlord’s Right to Lease Additional Space.   If Tenant
elects (or is deemed to have elected) not to lease any Additional Space pursuant
to Sections 39.2 or 39.3, as applicable, then Landlord shall have the right to
offer such Additional Space for lease to prospective tenants, subject to the
right of Tenant set forth in Section 39.7 of this Lease.

        Section 39.5     Failure of Landlord to Deliver Possession of Additional
Space.   If Landlord is unable to give possession of any Additional Space
because of the holding over or retention of possession of any tenant,
undertenant or occupant or for any other reason whatsoever, including without
limitation, that any construction being performed in the Building or Other
Building, as applicable, has not been sufficiently completed such that Tenant’s
access, use or occupancy of such Additional Space shall be adversely affected or
otherwise impaired, the validity of this Lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the Term,
but the rent (including, without limitation, additional rent) payable hereunder
for the Additional Space shall be abated (provided Tenant is not responsible for
the inability to obtain possession) until Landlord is able to deliver possession
of the Additional Space to Tenant. Landlord shall use all commercially
reasonable efforts to dispossess any such tenant, undertenant or other occupant,
including, without limitation, commencing and diligently prosecuting an eviction
proceeding.

        Section 39.6     Condition of Additional Space.   Landlord shall deliver
each Additional Space which Tenant has elected to lease hereunder in a “base
building” configuration, broom clean and in good order and condition (reasonable
wear and tear excepted) unless Tenant elects to accept the Additional Space in
its then “as is” condition (which election shall be in Tenant’s response to the
applicable Additional Space Notice), provided, however, any Additional Space
delivered hereunder in connection with a New Recapture Lease shall be delivered
in its then “as is” condition.

        Section 39.7     Revival of Offer Rights.   If Tenant elects not to
lease any Additional Space pursuant to Sections 39.2 or 39.3 of this Lease, as
applicable, and Landlord then proposes to enter into a lease (each, an
“Additional Space Third Party Lease”) with a third party for such Additional
Space at a base rental rate that is ninety percent (90%) or less than Landlord’s
proposal of the Additional Space Fair Rental Value (calculated on a rentable
square foot basis) set forth in the applicable Additional Space Notice for such
Additional Space pursuant to this Section 39, Landlord shall deliver written
notice thereof to Tenant, and within ten (10) days after receipt of such notice
from Landlord, Tenant shall deliver a written response (TIME OF THE ESSENCE) to
Landlord stating either that (a) Tenant elects to lease such Additional Space
from Landlord at such rental rate as is proposed in such Additional Space Third
Party Lease, but otherwise consistent with the provisions of Section 39.2 or
39.3, as applicable, or (b) Tenant elects not to lease such Additional Space
from Landlord pursuant to the proposed terms, conditions and provisions of such
Additional Space Third Party Lease (it being agreed that in the event Tenant
fails to deliver any such response by the expiration of such ten (10) day
period, Tenant shall be deemed to have waived its right of second offer with
respect to such Additional Space hereunder).

      Section 39.8     Certain Definitions.

    (a)        For purposes of this Lease any Additional Space shall be deemed
to be “Available for Lease” in the event any of the following shall occur with
respect to such Additional Space:

                (i)        any then existing lease expires or is terminated in
accordance with its terms (it being agreed that, other than pursuant to an
express right of extension in favor of a tenant set forth in any such existing
lease as of the date hereof or in any lease entered into by Landlord and a
tenant after the date hereof, Landlord shall not enter into any amendments or
modifications of any such leases providing for renewals of such leases, extend
any such lease or enter into any agreement extending any such lease, other than
with respect to the Financial Accounting Standards Board lease in Building 401);
or

                (ii)        the tenant under an existing lease for such
Additional Space and Landlord enter into a termination, surrender or relocation
agreement for such Additional Space; or

                (iii)        Landlord has a right of recapture (each, a “Right
of Recapture”) with respect to any existing lease (each a “Original Recapture
Lease”) for such Additional Space and the tenant thereunder has noticed Landlord
in writing of its offer to Landlord to exercise such Right of Recapture.

Notwithstanding the foregoing, spaces within an Other Building of less than
20,000 contiguous rentable square feet in area shall, regardless of whether any
of clauses (i) through (iii) above shall be applicable, shall not be deemed
Available for Lease, provided, however, if multiple spaces of less than 20,000
rentable square feet in area each shall (or are reasonably anticipated to)
become Available for Lease pursuant to any of clauses (i) through (iii) above
within a ninety (90) day period, and such multiple spaces are contiguous with
each other and in the aggregate constitute 20,000 or more rentable square feet
in area, then such multiple spaces shall, in the aggregate, be deemed to
constitute Additional Space that is Available for Lease hereunder. If any
multiple spaces becomes Available for Lease pursuant to the foregoing, Tenant
shall be obligated to deliver a response to the applicable Additional Space
Notices for all such multiple spaces or none of them. Spaces of any area within
the Building shall be deemed Available for Lease in the event any of clauses (i)
through (iii) above shall be applicable.

    (b)        For purposes of this Lease, the “Additional Space Fair Rental
Value” for any Additional Space with respect to the applicable lease term for
such Additional Space shall mean an amount equal to ninety-five percent (95%) of
the fair rental value of the Premises (either for the entire period of such term
or for the period between the Original Recapture Lease Expiration Date and the
balance of such term, whichever is applicable) as of the commencement of the
applicable commencement date for the term of such Additional Space, as paid by a
new tenant who receives no free rent, construction or other inducements. There
shall be taken into account all relevant factors, including without limitation
the then current rentals and terms of comparable space in the Park and in
comparable buildings in the same rental area, except that consideration shall
also be given to any special features of the Building, Other Building, and other
buildings, such as floor sizes, hours of operation of building services; the
size, credit quality and stature of Tenant as compared to other tenants; and the
loss of rent in a re-lease period between tenants. In comparing rents in other
buildings, consideration must be given that the Net Rent hereunder is net, and
other buildings may be leased on a gross basis. Tenant and Landlord must
mutually agree upon Landlord’s determination of fair rental value, and if
Landlord and Tenant are unable to agree as to the fair rental value on the
Additional Space by the commencement date for the term of such Additional Space
(or if Tenant is exercising its rights pursuant to Section 39.2 of this Lease,
on or prior to the date Landlord delivers its notice to Tenant pursuant to the
provisions thereof), such fair rental value shall be determined by an appraisal
process substantially similar to the process set forth in Section 36.1(e) of
this Lease, and in the event Tenant leases such Additional Space, Tenant shall,
until such determination of the Additional Space Fair Rental Value, pay rent on
the basis of the fair rental value set forth in the applicable Additional Space
Notice. In the event that the Additional Space Fair Rental Value has not been
determined by the commencement of the term of the applicable Additional Space,
then Tenant shall pay the amount estimated by Landlord for such Additional Space
Fair Rental Value in the applicable Additional Space Notice, and after the
determination of such Additional Space Fair Rental Value as herein provided,
either Landlord or Tenant shall make, within thirty (30) days after said
determination, such payments to Tenant or Landlord, as applicable, as may be
required after the new Additional Space Fair Rental Value is determined, on
account of any underpayment or overpayment, as applicable.

    (c)        For purposes of this Lease, the “Additional Space Contribution”
shall mean, with respect to any Additional Space, an amount equal to the product
of (i) the rentable square footage of such Additional Space and (ii) Forty-Eight
and XX/100 Dollars ($48.00), and (iii) a fraction, (x) the numerator of which is
the number of remaining months in the Initial Term (as same may be extended
pursuant to the provisions of this Lease), denominated in months (each partial
month of less than 15 days being disregarded, and each partial month of more
than 15 days being deemed a whole month) and (y) the denominator of which is one
hundred eighty (180). For the avoidance of doubt, no Additional Space
Contribution shall be applicable to any Additional Space leased pursuant to a
New Recapture Lease.

        Section 39.9     Additional Space Notices.   Each Additional Space
Notice shall set forth the following information:

    (a)        A description of the applicable Additional Space, including,
without limitation, the rentable square footage and location thereof.

    (b)        The date on which such Additional Space shall be (or is
anticipated to be) vacated by the existing tenant thereof.

    (c)        The basis on which such Additional Space has become Available for
Lease.

    (d)        If such Additional Space (i) has become Available for Lease other
than pursuant to a Right of Recapture, or (ii) has become Available for Lease
pursuant to a Right of Recapture, but the lease term of such Additional Space
expires on a date later than the Original Recapture Lease Expiration Date, then
Landlord shall include in the Additional Space Notice Landlord’s proposal of the
Additional Space Fair Rental Value for such Additional Space for the applicable
term.

    (e)        If such Additional Space has become Available for Lease pursuant
to a Right of Recapture, Landlord shall also state the rents payable under such
Original Recapture Lease, the Term (including any extensions thereof) with
respect to such Original Recapture Lease, and the date on which the Right of
Recapture shall expire, and furnish Tenant with a copy of such Original
Recapture Lease, with confidential information and, at Landlord’s option, the
name of the tenant, redacted.

Each Additional Space Notice (i) may be given up to twelve (12) months prior to
the expiration of a lease for the applicable Additional Space, (ii) may be given
up to sixty (60) days after the termination of such lease by agreement or by
reason of such tenant’s default, and (iii) shall be given at least fifteen (15)
Business Days prior to the expiration of any Right of Recapture with respect to
such lease.

        Section 39.10     Termination of Rights Upon Contraction.   Tenant
hereby agrees that if Tenant exercises its right of contraction pursuant to
Article 41, Tenant’s rights to lease Additional Space under this Article 39
shall terminate and be without further force or effect.


ARTICLE 40


ANTENNA/SATELLITE DISH INSTALLATION

        Section 40.1     Tenant’s Rights; Procedures.   During the Term of this
Lease, Tenant shall have the right, for the use of Tenant and its Affiliates
only, to use a portion of the roof of the Building for the installation of
antennas, satellite dishes and the like (collectively, the “Antennas”) and
cabling and other related equipment as is reasonably necessary to operate the
Antennas (the “Site Equipment”) at no additional rent to Tenant. Prior to
installing the Antennas and the Site Equipment, Tenant shall submit to Landlord
detailed plans and specifications for the Antennas and the Site Equipment and
shall have obtained Landlord’s prior written consent. The style, color,
materials, exact location and method of installation of the Antennas and the
Site Equipment shall be mutually agreed upon by Landlord and Tenant. At the
expiration or earlier termination of this Lease or upon termination of the
operation of the Antennas, the Antennas and the Site Equipment and all cabling
and other equipment relating thereto shall be removed from the Building and the
area where the Antennas and the Site Equipment were located shall be restored to
its condition existing prior to such installation, ordinary wear and tear
excepted. Landlord will not allow the installation of any future communications
equipment (“Future Equipment”) by any future tenant or licensee (“Subsequent
User”) which will result in interference problems with the Antennas and the Site
Equipment or which, in Tenant’s reasonable discretion, will adversely affect the
aesthetics of the roofline. For purposes of this Section, the term
“interference” shall mean any material degradation in the system performance of
the Antennas and/or the Site Equipment. In the event of any interference to the
Antennas and/or the Site Equipment by any such Future Equipment, Landlord, upon
written notice from Tenant, shall require the Subsequent User to cease and/or
correct such interference. The installation of the Antennas and Site Equipment
is subject to Tenant obtaining any and all governmental approvals as may be
required.

        Notwithstanding anything set forth in the above paragraph, Tenant shall
have the right, upon sixty (60) days notice to Landlord, to remove the Antennas.

        Section 40.2     Third Party Rights.   Landlord shall have the right to
enter into agreements with third party providers or other tenants in the
Building for satellite dish and/or antenna service on the roof of the Building,
provided same do not interfere with Tenant’s use or adversely affect the
aesthetics of the roofline, as set forth in Section 40.1 hereof.


ARTICLE 41


ONE-TIME CONTRACTION RIGHT

        Section 41.1     One-Time Contraction Right.   Tenant shall have the
one-time option to decrease the initial space covered by this Lease by up to
25,000 contiguous rentable square feet of space (“Surrendered Space”) at the
fifth (5th) year anniversary of the Term Commencement Date. Such option to
decrease the square footage of the Premises may be exercised upon not less than
twelve (12) months prior written notice to Landlord. Tenant shall pay to
Landlord, at least thirty (30) days prior to the effective downsizing date, a
sum equal to the unamortized (on a straight-line basis over fifteen (15) years)
portion of the sum paid by Landlord for the Tenant Allowance and broker
commissions as to the Surrendered Space. Landlord and Tenant shall execute a
lease amendment confirming the downsizing of the Premises and the release of the
Surrendered Space and modifying any and all terms of the Lease as may be
required in that regard.


ARTICLE 42


STAIRWELLS

        Section 42.1     Use By Tenant.   Tenant, subject to and only in
accordance with the terms hereof, shall have the right to use the stairwells and
stairs located between such floors of the Building on which portion of the
Premises are located (collectively, “Fire Stairwells”). Tenant also shall have
the right to modify the entrances and exits leading from the Fire Stairwells
into the interior floor area of the Premises (and common area corridors if
permitted by law provided the appearance thereof is not altered and entrance to
the stairwell is not restricted) by installing a card access or comparable
system in the doorway leading from the Fire Stairwells to each interior space of
the Premises (and common area corridors if permitted by law provided the
appearance thereof is not altered and entrance to the stairwell is not
restricted). In addition if permitted by applicable law, Landlord, at Tenant’s
expense, shall modify the Building freight elevator to restrict access to the
Premises from such elevator without proper authorization code or keycard, if
possible.


ARTICLE 43


SIGNAGE

        Section 43.1     (Redacted)

        Section 43.2     (Redacted)

        Section 43.3     Reduction of Occupancy.   In the event Tenant fails to
occupy at least 90,000 rentable square feet in the Building, due to subletting
or otherwise, Landlord, at its option, shall notify Tenant of Landlord’s
election to cause Tenant to remove any signage as may have been installed in
accordance with the provisions of this Article 43. Tenant shall remove such
signage within thirty (30) days of said notice from Landlord.

        Section 43.4     Applicable Requirements.   Tenant, in connection with
the installation and maintenance of the signage expressly permitted by this
Article, shall perform all work in connection therewith in a good and
workmanlike manner, in accordance with all applicable Requirements (and in
accordance with the provisions of Section 5.1(e) hereof), and in a manner so as
not to interfere with the rights of the other tenants of the Building. Tenant
immediately shall repair any damage to the Building or any improvements therein
occasioned by Tenant’s installation and maintenance of its signs. Tenant hereby
indemnifies, holds harmless and agrees to defend Landlord from and against any
and all claims, causes of action, losses, costs, expenses, including attorneys’
fees, damages and other liabilities which arise by, through or in connection
with the exercise of the rights granted Tenant pursuant to this Article.


ARTICLE 44


ARBITRATION

        Section 44.1     Procedures.   The parties hereto shall not be deemed to
have agreed to determination of any dispute arising out of this Lease by
arbitration unless determination in such manner shall have been specifically and
unequivocally provided for in this Lease. Any arbitration shall be conducted
under the commercial rules (or the construction industry rules, as appropriate)
of the American Arbitration Association then pertaining in the City of Norwalk;
provided, however, such arbitration shall be conducted by a sole arbitrator,
sitting on successive days, who shall determine the allocation of costs of such
arbitration proceeding. The prevailing party shall also be entitled to interest
on the amount of the award, if any, at the Default Rate. Landlord and Tenant
shall, during the pendency of any such arbitration proceeding, continue to
perform their obligations hereunder, including without limitation, with respect
to Tenant, the payment of all items of Rent.


ARTICLE 45


BUILDING CAFETERIA

        Section 45.1     (Redacted)


ARTICLE 46


EQUITABLE ACCESS TO AMENITIES

        Section 46.1     Equitable Access to Amenities.   Notwithstanding
anything to the contrary set forth herein, in the event, during the Term,
Landlord provides any non-monetary amenity to any other tenant in the Park that
may reasonably be provided to another tenant in the Park, Landlord shall
likewise offer to provide such non-monetary amenity to Tenant on the same terms
and conditions as such non-monetary amenity may be provided to such other
tenant, provided, however, in the event Tenant is required to pay or reimburse
Landlord for the provision of such non-monetary amenity, then Tenant shall have
the right to either accept or not accept such non-monetary amenity.


ARTICLE 47


VISTA/AESTHETIC CONSULTATION

        Section 47.1     (Redacted)

[signatures on next page]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as
of the day and year first above written.

      MERRITT 7 VENTURE L.L.C.         By:    /s/  John P. Crosby    
        John P. Crosby           By:    /s/  Sara B. Queen             Sara B.
Queen                 FACTSET RESEARCH SYSTEMS, INC.           By:    /s/ 
Philip A. Hadley             Philip A. Hadley      

--------------------------------------------------------------------------------

 

  STATE OF CONNECTICUT)    
                                                  ) ss: COUNTY OF FAIRFIELD    )
   

        On this 16th day of December, 2003, before me, personally appeared John
P. Crosby who acknowledged himself to be a Member of the Executive Committee of
MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and that he as
such Member of the Executive Committee being authorized so to do, executed the
foregoing instrument for the purpose therein contained, by signing the name of
the company by himself as a Member of the Executive Committee.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Robin A. Zabravez     Robin A. Zabravez, Notary Public     My commission
expires:   10/3/07

  STATE OF NEW YORK )                                                 ) ss:
COUNTY OF QUEENS   )    

        On this 16th day of December, 2003, before me, personally appeared Sara
B. Queen who acknowledged herself to be a Member of the Executive Committee of
MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and that she as
such Member of the Executive Committee being authorized so to do, executed the
foregoing instrument for the purpose therein contained, by signing the name of
the company by herself as a Member of the Executive Committee.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Anna M. Messineo     Anna M. Messineo, Notary Public     My commission
expires:   11/3/07

--------------------------------------------------------------------------------

 

  STATE OF CONNECTICUT)    
                                                  ) ss: COUNTY OF FAIRFIELD    )
   

        On this 15th day of December, 2003, before me, personally appeared
Philip A. Hadley who acknowledged himself to be the CEO of FACTSET RESEARCH
SYSTEMS, INC., a corporation, and that he as such CEO being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the corporation by himself as CEO.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Wendy Boccuzzi     Wendy Boccuzzi, Notary Public     My commission
expires:   1/31/06

--------------------------------------------------------------------------------

A-1


EXHIBIT A


FLOOR PLANS


[SEE ATTACHED]

 

--------------------------------------------------------------------------------

B-1


EXHIBIT B


DESCRIPTION OF LAND

All those certain pieces, parcels or tracts of land, together with the buildings
and improvements thereon, situated in the City of Norwalk, County of Fairfield
and State of Connecticut and more particularly bounded and described as follows:

 


PARCEL 601

Beginning at a point on the easterly side of land now or formerly of Metro North
at its intersection with the northerly line of land now or formerly of Merritt
River Partners, Inc.; thence, running along said Metro North N 02° 42’ 00” E a
distance of 348.64 feet to the southerly side of land of Merritt 7 Venture LLC
said land also known as 501 Merritt 7; thence, running along said 501 Merritt 7
S 87° 18’ 00” E a distance of 289.74 feet to the westerly side of Main Avenue
(CT Route 719); thence, generally southerly along said Main Avenue the following
courses: S 03° 19’ 56” W a distance of 78.33 feet; along a tangent
anti-clockwise curve the radius of which is 1,625.00 feet and the central angle
of which is 06° 23’ 42” for an arc distance of 181.38 feet; N 86° 56’ 13” E a
distance of 15.55 feet; S 01° 58’ 52” E a distance of 127.17 feet; S 88° 04’ 20”
W a distance of 11.13 feet; and, S 01° 55’ 40” E a distance of 208.61 feet to
the aforesaid land now or formerly of Merritt River Partners, Inc.; thence along
said Merritt River Partners, Inc. the following courses: S 88° 06’ 07” W a
distance of 123.33 feet; N 00° 40’ 45” E a distance of 72.11 feet; N 12°19’ 19”
W a distance of 9.32 feet; N 01° 29’ 15“E a distance of 60.47 feet; N 04° 20’
16” W a distance of 40.59 feet; N 14° 26’ 38” W a distance of 68.15 feet; N 11°
39’ 33” W a distance of 10.62 feet; and, N 88° 08’ 46” W a distance of 171.73
feet to the point of beginning.

Together with the easement rights set forth in a Reciprocal Easement Agreement
dated February 23, 1983 between Fairfield Investors, Inc. and First Merritt
Seven Corp. recorded in Volume 1461 at Page 261 of the Norwalk Land Records.

Together with the easement rights set forth in a deed from First Merritt Seven
Corp. to Fairfield Investors, Inc. dated December 17, 1981 and recorded in
Volume 1387 at Page 69 of the Norwalk Land Records.

Parcel Tax I.D. #5-37-33-0

 

--------------------------------------------------------------------------------


EXHIBIT C



FORM OF SNDA


WHEN RECORDED MAIL TO:

The Northwestern Mutual Life Ins. Co. – Law Department720
East Wisconsin Ave. — Room N16WC

Milwaukee, WI 53202Attn:
Frederick Bessette, Esq.


Loan No. C-332747




SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

--------------------------------------------------------------------------------

 


NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT is entered into as of , 20 , between

(“Tenant”), (“Borrower”), and THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation (“Lender”), whose address for notices is 720 East
Wisconsin Avenue, Milwaukee, WI 53202, Attention: Real Estate Investment
Department, Reference Loan No. C-332747.

RECITALS

    A.        Tenant is the lessee or successor to the lessee, and Borrower is
the lessor or successor to the lessor under a certain lease dated , 20 (the
“Lease”).

    B.        Lender has made, or will make, a mortgage loan to be secured by a
mortgage, deed to secure a debt or deed of trust from Borrower for the benefit
of Lender (as it may be amended, restated or otherwise modified from time to
time, the “Lien Instrument”) encumbering the fee title to and/or leasehold
interest in the land described in Exhibit A attached hereto and the improvements
thereon (collectively, the “Property”), wherein the premises covered by the
Lease (the “Demised Premises”) are located.

    C.        Borrower and Lender have executed, or will execute, an Absolute
Assignment of Leases and Rents (the “Absolute Assignment”), pursuant to which
(i) the Lease is assigned to Lender and (ii) Lender grants a license back to
Borrower permitting Borrower to collect all rents, income and other sums payable
under the Lease until the revocation by Lender of such license, at which time
all rents, income and other sums payable under the Lease are to be paid to
Lender.

    D.        Tenant acknowledges that, as its consideration for entering into
this Agreement, Tenant will benefit by entering into an agreement with Lender
concerning Tenant’s relationship with any purchaser or transferee of the
Property (including Lender) in the event of foreclosure of the Lien Instrument
or a transfer of the Property by deed in lieu of foreclosure (any such purchaser
or transferee and each of their respective successors or assigns is hereinafter
referred to as “Successor Landlord”).

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tenant, Borrower and
Lender agree as follows:

1.  

Tenant and Borrower agree for the benefit of Lender that:


(a)  

Tenant shall not pay, and Borrower shall not accept, any rent or additional rent
more than one month in advance.


(b)  

Tenant will not terminate the Lease because of a default thereunder by Borrower
unless Tenant shall have first given Lender written notice of such default and
the period of time within which Lender shall have the right (but not the
obligation) to cure such default shall have expired, which period of time shall
be ten (10) days after receipt by Lender of such notice of default with respect
to any default capable of being cured by the payment of money and thirty (30)
days after receipt by Lender of such notice of default in respect to any other
default (provided, that in the case of any default which cannot be cured by the
payment of money and cannot with diligence be cured within such 30-day period
because of the nature of such default or because Lender requires time to obtain
possession of the Demised Premises in order to cure the default, if Lender shall
proceed promptly to attempt to obtain possession of the Demised Premises, where
possession is required, and to cure the same and thereafter shall prosecute the
curing of such default with diligence and continuity, then the time within which
such default may be cured shall be extended for such period as may be necessary
to complete the curing of the same with diligence and continuity).


(c)  

Tenant, upon receipt of notice from Lender that it has exercised its rights
under the Absolute Assignment and revoked the license granted to Borrower to
collect all rents, income and other sums payable under the Lease, shall pay to
Lender all rent and other payments then or thereafter due under the Lease, and
any such payments to Lender shall be credited against the rent or other
obligations due under the Lease as if made to Borrower.


(d)  

Tenant will not conduct any dry cleaning operations on the Demised Premises
using chlorinated solvents nor will Tenant use any chlorinated solvents in the
operation of their business on the Demised Premises other than any chlorinated
solvents found in common office supplies and common cleaning supplies.


2.  

The Lease is hereby subordinated in all respects to the Lien Instrument and to
all renewals, modifications and extensions thereof, subject to the terms and
conditions hereinafter set forth in this Agreement, but Tenant waives, to the
fullest extent it may lawfully do so, the provisions of any statute or rule of
law now or hereafter in effect that may give or purport to give it any right or
election to terminate or otherwise adversely affect the Lease or the obligations
of Tenant thereunder by reason of any foreclosure proceeding.


3.  

Borrower, Tenant and Lender agree that, unless Lender shall otherwise consent in
writing, the fee title to, or any leasehold interest in, the Property and the
leasehold estate created by the Lease shall not merge but shall remain separate
and distinct, notwithstanding the union of said estates either in Borrower or
Tenant or any third party by purchase, assignment or otherwise.


4.  

If the interests of Borrower in the Property are acquired by a Successor
Landlord:


(a)  

If Tenant shall not then be in default in the payment of rent or other sums due
under the Lease beyond any applicable notice, grace or cure periods or be
otherwise in material default under the Lease beyond any applicable notice,
grace or cure periods, the Lease shall not terminate or be terminated and the
rights of Tenant thereunder shall continue in full force and effect except as
provided in this Agreement;


(b)  

Tenant agrees to attorn to Successor Landlord as its lessor; Tenant shall be
bound under all of the terms, covenants and conditions of the Lease for the
balance of the Term thereof, including any renewal options which are exercised
in accordance with the terms of the Lease;


(c)  

The interests so acquired shall not merge with any other interests of Successor
Landlord in the Property if such merger would result in the termination of the
Lease;


(d)  

If, notwithstanding any other provisions of this Agreement, the acquisition by
Successor Landlord of the interests of Borrower in the Property results, in
whole or part, in the termination of the Lease, there shall be deemed to have
been created a lease between Successor Landlord and Tenant on the same terms and
conditions as the Lease for the remainder of the Term of the Lease, with renewal
options, if any; and


(e)  

Successor Landlord shall be bound to Tenant under all of the terms, covenants
and conditions of the Lease, and Tenant shall, from and after Successor
Landlord’s acquisition of the interests of Borrower in the real estate, have the
same remedies against Successor Landlord for the breach of the Lease that Tenant
would have had under the Lease against Borrower if the Successor Landlord had
not succeeded to the interests of Borrower; provided, however, that Successor
Landlord shall not be:


(i)  

Liable for the breach of any representations or warranties set forth in the
Lease or for any act, omission or obligation of any landlord (including
Borrower) or any other party occurring or accruing prior to the date of
Successor Landlord’s acquisition of the interests of Borrower in the Demised
Premises, except for any repair and maintenance obligations of a continuing
nature as of the date of such acquisition;


(ii)  

Subject to any offsets or defenses which Tenant might have against any landlord
(including Borrower) prior to the date of Successor Landlord’s acquisition of
the interests of Borrower in the Demised Premises;


(iii)  

Liable for the return of any security deposit under the Lease unless such
security deposit shall have been actually deposited with Successor Landlord;


(iv)  

Bound to Tenant for any matter first arising or occurring subsequent to the date
upon which Successor Landlord transfers its interest in the Demised Premises to
any third party and the Lease is assumed by such third-party;


(v)  

Liable for any damages in excess of Successor Landlord’s equity in the Property;


(vi)  

Bound by any agreement for the cancellation of the Lease or the surrender of the
Demised Premises unless Lender gave its prior written consent to such agreement
or unless such agreement is specifically provided for in the Lease; or


(vii)  

Bound by any agreement amending or modifying the Lease unless Lender gave its
prior written consent to such amendment or modification or unless such amendment
or modification is specifically contemplated in the Lease for confirming the
lease commencement date, the rent commencement date, the term, the square
footage leased, the renewal or extension of the Lease, or the leasing of
additional space at the Property. If requested, any proposed amendment or
modification to the Lease shall be reviewed and approved by Lender, as
applicable, in accordance with the Absolute Assignment.


The provisions of this paragraph shall be effective and self-operative
immediately upon Successor Landlord succeeding to the interests of Borrower
without the execution of any other instrument.

    5.        This Agreement may not be modified orally or in any other manner
except by an agreement in writing signed by the parties hereto or their
respective successors in interest. In the event of any conflict between the
terms of this Agreement and the terms of the Lease, the terms of this Agreement
shall prevail. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective heirs, successors and assigns, and shall
remain in full force and effect notwithstanding any renewal, extension,
increase, or refinance of the indebtedness secured by the Lien Instrument,
without further confirmation. Upon recorded satisfaction of the Lien Instrument,
this Agreement shall become null and void and be of no further effect.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

  TENANT:      __________________________________           By:   
________________________________           Attest:  
______________________________                               Secretary


  BORROWER:    MERRITT 7 VENTURE L.L.C.           By:   
______________________________               Sara B. Queen           By:   
______________________________               John P. Crosby

 

--------------------------------------------------------------------------------

 

  LENDER:   THE NORTHWESTERN MUTUAL LIFE       INSURANCE COMPANY, a Wisconsin  
    corporation           By:    ______________________________     , Managing
Director                                Attest:   ____________________________  
  , Assistant Secretary                     

 

--------------------------------------------------------------------------------

 

  STATE OF     )                              ) ss: COUNTY OF )    


        On this _____ day of _________, 20___, before me, personally appeared
__________________ who acknowledged himself to be the _________ of
___________________________________, a ________, and that he as such _________
being authorized so to do, executed the foregoing instrument for the purpose
therein contained, by signing the name of the ___________ by himself as
__________.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.



      ______________________________     Notary Public     My commission
expires:




  STATE OF NEW YORK )                                                 ) ss:
COUNTY OF                    )    

        On this _____ day of ____________, 20___, before me, personally appeared
Sara B. Queen who acknowledged herself to be a Member of the Executive Committee
of MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and that she
as such Member of the Executive Committee being authorized so to do, executed
the foregoing instrument for the purpose therein contained, by signing the name
of the company by herself as a Member of the Executive Committee.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

      ______________________________     Notary Public     My commission
expires:




--------------------------------------------------------------------------------

 

  STATE OF CONNECTICUT)    
                                                  ) ss: COUNTY OF FAIRFIELD    )
   

        On this _____ day of ____________, 20___, before me, personally appeared
John P. Crosby who acknowledged himself to be a Member of the Executive
Committee of MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and
that he as such Member of the Executive Committee being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the company by himself as a Member of the Executive Committee.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

      ______________________________     Notary Public     My commission
expires:




 

  STATE OF WISCONSIN)                                                 ) ss:
COUNTY OF                    )    

        On this _____ day of ____________, 20___, before me, personally appeared
______________________ who acknowledged himself to be the Managing Director of
NORTHWESTERN INVESTMENT MANAGEMENT COMPANY, LLC, a Delaware limited liability
company, a wholly-owned subsidiary of THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation, and that he as such Managing Director being
authorized so to do, executed the foregoing instrument for the purpose therein
contained, by signing the name of the company by himself as Managing Director.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

      ______________________________     Notary Public     My commission
expires:

 

--------------------------------------------------------------------------------




EXHIBIT A

All those certain pieces, parcels or tracts of land, together with the buildings
and improvements thereon, situated in the City of Norwalk, County of Fairfield
and State of Connecticut and more particularly bounded and described as follows:

 


PARCEL 601

Beginning at a point on the easterly side of land now or formerly of Metro North
at its intersection with the northerly line of land now or formerly of Merritt
River Partners, Inc.; thence, running along said Metro North N 02° 42’ 00” E a
distance of 348.64 feet to the southerly side of land of Merritt 7 Venture LLC
said land also known as 501 Merritt 7; thence, running along said 501 Merritt 7
S 87° 18’ 00” E a distance of 289.74 feet to the westerly side of Main Avenue
(CT Route 719); thence, generally southerly along said Main Avenue the following
courses: S 03° 19’ 56” W a distance of 78.33 feet; along a tangent
anti-clockwise curve the radius of which is 1,625.00 feet and the central angle
of which is 06° 23’ 42” for an arc distance of 181.38 feet; N 86° 56’ 13” E a
distance of 15.55 feet; S 01° 58’ 52” E a distance of 127.17 feet; S 88° 04’ 20”
W a distance of 11.13 feet; and, S 01° 55’ 40” E a distance of 208.61 feet to
the aforesaid land now or formerly of Merritt River Partners, Inc.; thence along
said Merritt River Partners, Inc. the following courses: S 88° 06’ 07” W a
distance of 123.33 feet; N 00° 40’ 45” E a distance of 72.11 feet; N 12°19’ 19”
W a distance of 9.32 feet; N 01° 29’ 15“E a distance of 60.47 feet; N 04° 20’
16” W a distance of 40.59 feet; N 14° 26’ 38” W a distance of 68.15 feet; N 11°
39’ 33” W a distance of 10.62 feet; and, N 88° 08’ 46” W a distance of 171.73
feet to the point of beginning.

Together with the easement rights set forth in a Reciprocal Easement Agreement
dated February 23, 1983 between Fairfield Investors, Inc. and First Merritt
Seven Corp. recorded in Volume 1461 at Page 261 of the Norwalk Land Records.

Together with the easement rights set forth in a deed from First Merritt Seven
Corp. to Fairfield Investors, Inc. dated December 17, 1981 and recorded in
Volume 1387 at Page 69 of the Norwalk Land Records.

Parcel Tax I.D. #5-37-33-0

 

--------------------------------------------------------------------------------




EXHIBIT D


RULES AND REGULATIONS

        To the extent the provisions of these Rules and Regulations conflict
with the provisions of the Lease, the provisions of the Lease shall control.

    1.        The sidewalks, driveways, entrances, passages, courts, lobby,
esplanade areas, plaza, elevators, vestibules, stairways, corridors or halls
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises (although the esplanade
and other outdoor Common Areas may be used for outdoor smoking), and Tenant
shall not permit any of its employees, agents or invitees to loiter in any of
said areas (except for outdoor smoking). No door mat of any kind whatsoever
shall be placed or left in any public hall or outside any entry door of the
Premises.

    2.        No awnings or other projections shall be attached to the outside
walls of the Building. No curtains, blinds, shades or screens that are visible
from the exterior of the Premises or Building shall be attached to or hung in,
or used in connection with, any window or door of the Premises, without the
prior written consent of Landlord (including the manner of hanging or
attachment).

    3.        No sign, insignia, advertisement, object, notice or other
lettering shall be exhibited, inscribed, painted or affixed by any tenant either
(a) on any part of the outside of the Building, or (b) inside of the Common
Areas, or (c) outside of the Premises, without in each such case the prior
written consent of Landlord. In the event of the violation of the foregoing by
any tenant, Landlord may remove the same without any liability, and may charge
the expense incurred in such removal to the tenant or tenants violating this
rule. Interior signs in Common Areas of the Building (if and when approved by
Landlord), and lettering on doors and directory tablets shall be inscribed,
painted or affixed for each tenant by Landlord at the reasonable expense of such
tenant, and shall be of a size, color and style which matches Building standard
or is otherwise reasonably acceptable to Landlord.

    4.        The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed on the window sills or on the
peripheral air-conditioning enclosures.

    5.        No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the halls, corridors
or vestibules.

    6.        The water and wash closets and other plumbing fixtures shall not
be used for any purpose other than those for which they were designed or
constructed, and no sweepings,

rubbish, rags, acids or other substances shall be thrown or deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
tenant who, or whose servants, employees, agents, visitors or licensees shall
have, caused the same. Except as specified in Landlord’s cleaning
specifications, any cuspidors or containers or receptacles used as such in the
Premises shall be emptied, cared for and cleaned by and at the expense of
Tenant.

    7.        No tenant shall mark, paint, drill into, or in any way deface any
part of the Premises or the Building. No borings or cuttings shall be permitted,
except with the prior written consent of Landlord, and as Landlord may direct.
Subject to the foregoing, Tenant may install and hang normal office decorations
and cabinetry in the Premises.

    8.        No bicycles, vehicles, birds or animals of any kind (except fish)
shall be brought into or kept in or about the Premises. However, this
prohibition shall not apply to dogs which are assisting visually impaired
personnel or which may be utilized for detecting illegal drugs or explosives.

    9.        No noise, including, but not limited to, music or other playing of
musical instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the Premises by
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.

    10.        No tenant nor any of tenant’s servants, employees, agents,
visitors or licensees shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance, except in
small quantities as may be required for the proper operation, maintenance and/or
cleaning of customary office equipment, provided Tenant shall comply with any
and all laws and regulations governing usage and disposal of same.

    11.        Additional locks or bolts of any kind which shall not be operable
by the Grand Master Key for the Building shall not be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof which shall make such locks inoperable by said Grand Master
Key. Each tenant shall, upon the termination of its tenancy, turn over to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys
furnished by Landlord, such tenant shall pay to Landlord the cost thereof.

    12.        The removal or delivery of furniture or extra-large or heavy
items which may interfere with the use and occupancy of the Building by other
tenants, or with their access to their respective leased premises, must take
place during such hours and in such elevators as Landlord or its Agent may
reasonably determine from time to time. Landlord reserves the right to inspect
all objects and matter to be brought into the Building and to exclude from the
Building all objects and matter which violate any of these Rules and Regulations
or the Lease of which these Rules

and Regulations are a part. Landlord may require any person leaving the Building
with any package or other object or matter to submit a pass, listing such
package or object or matter is being removed, but the establishment and
enforcement of such requirement shall not impose any additional responsibility
on Landlord for the protection of any tenant against the removal of property
from the premises of such tenant. Landlord shall in no way be liable to any
tenant for damages or loss arising from the admission, exclusion or ejection of
any person to or from the Premises or the Building under the provisions of this
Rule 12 or Rule 16 hereof.

    13.        Tenant shall not occupy or permit any portion of the Premises to
be occupied as an office for a public stenographer or public typist, or for the
storage, manufacture, or sale of liquor, narcotics, dope, tobacco in any form,
or as a barber, beauty or manicure shop, or as a school, or as a hiring or
employment agency. Tenant shall not engage or pay any employees on the Premises,
except those actually working for Tenant on the Premises (excluding independent
contractors). Tenant shall not use the Premises or any part thereof, or permit
the Premises, or any part thereof to be used for manufacturing or for the sale
at auction of merchandise, goods or property of any kind.

    14.        No tenant shall obtain, purchase or accept for use in the
Premises, ice, water cooler, towel service, barbering, boot blackening, special
cleaning, floor polishing or other similar services from any persons not
expressly authorized by Landlord to furnish such service; provided, however,
that such service may be furnished by an outside vendor or caterer in the event
the vendors and/or caterers doing business at the Merritt 7 Corporate Park fail
to bid competitive prices or rates for such services. Such services shall be
furnished only during regular Business Hours, in the Premises, and under such
reasonable regulations as may be fixed by Landlord. Notwithstanding the above,
this prohibition shall not prevent Tenant from furnishing such services for its
employees, guests, invitees and independent contractors, or prevent Tenant’s
employees from bringing in lunch items and/or having coffee breaks or to prevent
Tenant from using caterers of its choosing.

    15.        Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s judgment, tends to impair
the reputation of the Building or its desirability as a building for offices and
upon written notice from Landlord, such tenant shall refrain from or discontinue
such advertising or identifying sign.

    16.        Landlord reserves the right to exclude from the Building during
hours other than Business Hours (as defined in the foregoing Lease) all persons
connected with or calling upon Tenant who do not present a pass to the Building
signed by Tenant or whose entry Tenant does not approve in response to telephone
inquiry from the front desk upon such person’s arrival at the Building. Tenant
shall furnish Landlord with a facsimile of such pass. All persons entering
and/or leaving the Building on weekends or Holidays or on non-Holiday weekends
before or after Business Hours may, after a single notice from Landlord to
Tenant, be required to sign a register. Tenant shall be responsible for all
persons for whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons.

    17.        Tenant, before closing and leaving the Premises at any time,
shall see that all lights are turned out, provided the cleaning service has
finished. All entrance doors in the Premises shall be left locked by Tenant when
the Premises are not in use. Entrance doors shall not be left open at any time.

    18.        Unless Landlord shall furnish electrical energy hereunder as a
service included in the rent, Tenant shall, at Tenant’s expense, provide
artificial light and electrical energy for the employees of Landlord and/or
Landlord’s contractors while doing janitor service or other cleaning in the
Premises and while making repairs or alterations in the Premises.

    19.        The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose.

    20.        The requirements of tenants will be attended to only upon notice
to Landlord’s managing agent and, if Landlord or its managing agent requests,
upon execution and submission or written application or purchase order.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties, unless under special instructions from Landlord.

    21.        Canvassing, soliciting and peddling in the Building are
prohibited and each tenant shall cooperate to prevent the same.

    22.        There shall not be used in any space, or in the public halls of
the Building, either by any tenant or by any others, in the moving or delivery
or receipt of safes, freight, furniture, packages, boxes, crates, paper, office
material, or any other matter or thing, any hand trucks except those equipped
with rubber tires, side guards and such other safeguards as Landlord shall
require.

    23.        Tenant shall not cause or permit any odors of cooking or other
processes or any unusual or objectionable odors to emanate from the Premises in
disturbance of other tenants or which creates a public or private nuisance. No
cooking shall be done in the Premises except as is expressly permitted in the
foregoing Lease.

    24.        Landlord reserves the right to rescind, alter or waive any rule
or regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary or desirable for the reputation, safety, care or appearance
of the Building, or the preservation of good order therein, or the operation or
maintenance of the Building, or the equipment thereof, or the comfort of tenants
or others in the Building. No rescission, alteration or waiver of any rule or
regulation in favor of one tenant shall operate as a rescission, alteration or
waiver in favor of any other tenant.

    25.        The parking areas servicing the Building, including but not
limited to any reserved spaces of Tenant, shall not be used for storage of
vehicles or long-term parking of vehicles; it being the intention that Tenant’s
use of said parking areas is to be directly related to Tenant’s use

of Premises as said use is permitted by the terms of its Lease. Landlord
reserves the right to cause the removal, by towing, of vehicles in violation of
this parking rule, it being understood and agreed by Tenant that Landlord’s
right to tow illegally parked vehicles is hereby noticed to Tenant and no notice
of Landlord’s right to tow illegally parking vehicles by signage need be posted
on the Land or the Building. All costs of the towing of illegally parked cars
shall be borne by Tenant and shall be deemed additional rent.

 

--------------------------------------------------------------------------------




EXHIBIT E


CLEANING SPECIFICATIONS


DAILY:

Sweep, dry mop or vacuum all floor areas of resilient wood or carpet, remove
matter such as gum and tar which has adhered to the floor.

Empty all ashtrays and waste baskets and remove all trash.

Spot wash to remove major smudges, marks and fingerprints from such areas as
walls, equipment, doors, partitions and light switches within reach.

Damp mop all non-resilient floors.

Furniture dusted, as needed, (excluding desks and furniture with papers, etc.).

WEEKLY: Spot clean carpet stains.

Spot wash interior partition glass and door glass to remove smudge marks.


MONTHLY:

Scrub resilient floor areas using buffable non-slip type floor finish.

Clean all interior glass, both sides.


QUARTERLY:

High dust all horizontal and vertical surfaces not reached in nightly cleaning.

Wash vertical terrazzo or marble surfaces.

Damp wash such items, including surrounding wall or ceiling areas, that are
soiled.


SEMI-ANNUALLY:

Vacuum drapes.

Dust all storage shelves and damp mop floor areas.

Wash all interior surface of exterior glass.

Refinish resilient floor areas using buffable non-slip floor finish.

--------------------------------------------------------------------------------




EXHIBIT F


WORK SCHEDULE


[SEE ATTACHED]